Exhibit 10.1

EXECUTION VERSION

 

 

 

AGREEMENT AND PLAN OF MERGER

dated as of

MAY 2, 2015

by and among

PATTERSON COMPANIES, INC.

RAMS MERGER SUB, INC.,

ANIMAL HEALTH INTERNATIONAL, INC.

and

LEONARD GREEN & PARTNERS, L.P.

(solely in its capacity as Holder Representative)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I. CERTAIN DEFINITIONS

     1   

1.1

  

Definitions

     1   

1.2

  

Construction

     14   

1.3

  

Knowledge

     15   

ARTICLE II. THE MERGER; CLOSING

     15   

2.1

  

Merger

     15   

2.2

  

Effects of the Merger

     15   

2.3

  

Closing; Effective Time

     16   

2.4

  

Certificate of Incorporation and Bylaws of the Surviving Corporation

     16   

2.5

  

Directors and Officers of the Surviving Corporation

     16   

ARTICLE III. EFFECTS OF THE MERGER ON SECURITIES

     17   

3.1

  

Conversion of Securities

     17   

3.2

  

Payments and Submission of Transmittal Letters

     18   

3.3

  

Dissenter’s Rights

     19   

3.4

  

Estimated Aggregate Consideration; Estimated Net Working Capital Adjustment
Amount; Estimated Closing Date Indebtedness; Estimated Closing Date Cash

     20   

3.5

  

Adjustment Amount

     20   

3.6

  

Escrow of Consideration

     23   

3.7

  

Qualified Letters of Credit

     23   

3.8

  

Outstanding Company Expenses

     25   

3.9

  

Repayment of Funded Debt

     25   

3.10

  

Withholding Rights

     26   

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     26   

4.1

  

Organization

     26   

4.2

  

Subsidiaries

     26   

4.3

  

Authorization; Corporate Documentation

     27   

4.4

  

Capitalization

     28   

4.5

  

Binding Agreement

     29   

4.6

  

No Breach

     29   

4.7

  

Permits

     30   

4.8

  

No Violation of Law; Regulatory Compliance

     30   

4.9

  

Title to and Condition of Assets

     30   

4.10

  

Intellectual Property; No Infringement

     30   

4.11

  

Contracts

     31   

4.12

  

Litigation

     33   

4.13

  

Financial Statements; Internal Controls

     33   

 

i



--------------------------------------------------------------------------------

4.14

Liabilities

  34   

4.15

Tax Matters

  34   

4.16

Employee Benefit Plans

  36   

4.17

Insurance

  37   

4.18

Environmental Matters

  38   

4.19

Real Property; Personal Property

  39   

4.20

No Other Agreements to Sell

  40   

4.21

Transactions with Certain Persons

  40   

4.22

Labor Matters

  40   

4.23

Absence of Changes

  41   

4.24

Brokers

  41   

4.25

Significant Customers and Suppliers

  41   

4.26

Certain Business Practices

  41   

4.27

No Other Representations and Warranties

  42   

ARTICLE V. REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

  42   

5.1

Organization

  42   

5.2

Authorization

  42   

5.3

Binding Agreement

  42   

5.4

No Breach

  43   

5.5

Litigation

  43   

5.6

Financial Ability

  43   

5.7

Solvency; Surviving Corporation After the Merger

  43   

5.8

Parent’s and Merger Sub’s Acknowledgment

  44   

5.9

Brokers

  44   

5.10

Operations and Assets of Merger Sub

  44   

5.11

No Other Representations and Warranties

  44   

ARTICLE VI. COVENANTS OF THE COMPANY

  44   

6.1

Conduct of Business

  44   

6.2

Inspection

  47   

6.3

HSR Act and Regulatory Approvals

  47   

6.4

Cooperation with Financing

  48   

6.5

Stockholder Approval

  50   

6.6

Notice of Certain Events; Supplemental Disclosure

  50   

6.7

Management Agreement and Stockholders Agreements

  50   

6.8

No Solicitation of Other Bids

  51   

6.9

Financial Statement Audit

  51   

6.10

SEC Filings

  52   

ARTICLE VII. COVENANTS OF PARENT

  52   

7.1

HSR Act and Regulatory Approvals

  52   

7.2

Indemnification and Insurance Matters

  53   

 

ii



--------------------------------------------------------------------------------

7.3

Employment Matters

  54   

7.4

Notice of Certain Events

  56   

7.5

Post-Closing Access; Preservation of Records

  56   

ARTICLE VIII. JOINT COVENANTS

  57   

8.1

Support of Transaction

  57   

8.2

Tax Matters

  57   

8.3

Further Assurances

  61   

ARTICLE IX. CONDITIONS TO OBLIGATIONS

  61   

9.1

Conditions to Obligations of Parent, Merger Sub and the Company

  61   

9.2

Conditions to Obligations of Parent and Merger Sub

  61   

9.3

Conditions to the Obligations of the Company

  62   

9.4

Frustration of Closing Conditions

  63   

ARTICLE X. TERMINATION

  63   

10.1

Termination

  63   

10.2

Effect of Termination

  64   

ARTICLE XI. HOLDER REPRESENTATIVE

  64   

11.1

Designation and Replacement of Holder Representative

  64   

11.2

Authority and Rights of the Holder Representative; Limitations on Liability

  65   

ARTICLE XII. INDEMNIFICATION

  66   

12.1

Survival of Representations, Warranties and Covenants

  66   

12.2

Indemnification

  66   

12.3

Indemnification Claim Procedures

  67   

12.4

Limitations on Indemnification Liability

  68   

12.5

Mitigation of Losses

  69   

12.6

Indemnification Sole and Exclusive Remedy

  70   

12.7

Treatment of Indemnification Payments

  70   

ARTICLE XIII. MISCELLANEOUS

  70   

13.1

Waiver

  70   

13.2

Notices

  71   

13.3

Assignment

  72   

13.4

Rights of Third Parties

  73   

13.5

Expenses; Attorneys’ Fees

  73   

13.6

Governing Law; Waiver of Jury Trial

  73   

13.7

Captions; Counterparts

  74   

13.8

Schedules and Exhibits

  74   

 

iii



--------------------------------------------------------------------------------

13.9

Entire Agreement

  74   

13.10

Amendments

  75   

13.11

Publicity

  75   

13.12

Severability

  75   

13.13

Jurisdiction

  75   

13.14

Enforcement

  76   

13.15

Non-Recourse

  76   

13.16

Acknowledgement and Waiver

  77   

EXHIBITS

 

Exhibit A

–

Form of Statement of Merger

Exhibit B

–

Form of Amended and Restated Certificate of Incorporation

Exhibit C

–

Form of Amended and Restated Bylaws

Exhibit D

–

Form of Transmittal Letter

Exhibit E

–

Form of Escrow Agreement

 

iv



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

This Agreement and Plan of Merger (this “Agreement”), dated as of May 2, 2015,
is entered into by and among Patterson Companies, Inc., a Minnesota corporation
(“Parent”), Rams Merger Sub, Inc., a Colorado corporation and a wholly owned
Subsidiary of Parent (“Merger Sub”), Animal Health International, Inc., a
Colorado corporation (the “Company”), and Leonard Green & Partners, L.P., a
Delaware limited partnership, solely in its capacity as the initial Holder
Representative hereunder. Parent, Merger Sub, the Company and, solely in its
capacity as such and to the extent applicable, the Holder Representative, are
referred to collectively herein as the “Parties” and each individually as a
“Party.”

RECITALS

WHEREAS, upon the terms and subject to the conditions of this Agreement and in
accordance with Article 111 of Title 7 of the CBCA, Parent, Merger Sub and the
Company will enter into a business combination transaction pursuant to which
Merger Sub, an entity organized for the sole purpose of entering into the
transactions contemplated hereby, will merge with and into the Company, with the
Company as the Surviving Corporation (as defined below) and a wholly owned
Subsidiary of Parent (the “Merger”);

WHEREAS, the respective boards of directors of Parent, Merger Sub and the
Company have approved this Agreement, the Merger and the related transactions
contemplated hereby, and have determined that the Merger is advisable to, and in
the best interests of, such Party and its stockholders and have recommended, to
the extent required, that such Party’s stockholders consent to and approve this
Agreement, the Merger and the related transactions contemplated hereby upon the
terms and subject to the conditions set forth herein;

WHEREAS, prior to or concurrently with the execution of this Agreement, each
holder of Company Preferred Stock has delivered to the Company their consent to
the treatment of the Company Preferred Stock under this Agreement; and

WHEREAS, for certain limited purposes, and subject to the terms set forth
herein, the Holder Representative shall serve as the representative of the
Company Equityholders (as defined below).

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, and intending to be legally bound hereby, Parent, Merger Sub, the
Company, and Leonard Green & Partners, L.P., a Delaware limited partnership,
solely in its capacity as the initial Holder Representative hereunder, agree as
follows:

ARTICLE I.

CERTAIN DEFINITIONS

1.1 Definitions. As used herein, the following terms shall have the following
meanings:

“2014 Financial Statements” means the audited consolidated balance sheet, income
statement, statement of cash flows and statement of shareholder’s equity
(deficit) of the Company and the Company’s Subsidiaries for the fiscal year
ended June 30, 2014.



--------------------------------------------------------------------------------

“2015 Financial Statements” has the meaning specified in Section 6.9.

“Acquisition Proposal” has the meaning specified in Section 6.9(a).

“Action” means any claim, action, cause of action, demand, suit, audit,
assessment, arbitration, inquiry, citation, summons, subpoena, notice of
violation, or any proceeding or investigation of any nature, civil, criminal,
administrative, regulatory, or otherwise whether at law or in equity, in each
case that is by, before, or using the service of process and other rules of
procedure promulgated by any Governmental Authority.

“Adjustment Amount” means the sum (which may be positive or negative) of (i) the
difference of Closing Date Net Working Capital (as finally determined in
accordance with Section 3.5(b)) minus Estimated Closing Date Net Working
Capital, plus (ii) the difference of Estimated Closing Date Indebtedness minus
Closing Date Indebtedness (as finally determined in accordance with
Section 3.5(b)), plus (iii) the difference of Closing Date Cash (as finally
determined in accordance with Section 3.5(b)) minus Estimated Closing Date Cash.

“Adjustment Escrow Account” has the meaning specified in Section 3.6(b).

“Adjustment Escrow Amount” has the meaning specified in Section 3.6(b).

“Affiliate” means, with respect to any specified Person, any Person that,
directly or indirectly, controls, is controlled by, or is under common control
with, such specified Person, through one or more intermediaries or otherwise.

“Aggregate Common Pro Rata Percentage” means the aggregate Common Pro Rata
Percentages of all Company Stockholders.

“Aggregate Consideration” means the sum of (i) the Common Merger Consideration
and (ii) the aggregate Option Consideration, which sum shall be adjusted in the
amount of the Adjustment Amount pursuant to Section 3.5(c).

“Aggregate Exercise Price” means the aggregate exercise price of all Company
Options (whether or not then vested and exercisable) outstanding immediately
prior to the Effective Time.

“Aggregate Option Pro Rata Percentage” means the aggregate Option Pro Rata
Percentages of all Company Optionholders. For the avoidance of doubt, the sum of
the Aggregate Option Pro Rata Percentage and the Aggregate Common Pro Rata
Percentage shall equal 100%.

“Agreement” has the meaning specified in the preamble hereto.

“Auditor” has the meaning specified in Section 3.5(b).

 

2



--------------------------------------------------------------------------------

“Benefit Plans” has the meaning specified in Section 4.16(a).

“Board” has the meaning specified in Section 3.1(d).

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Law to
close.

“Cash and Cash Equivalents” means the cash and cash equivalents and marketable
securities held by the Company and its Subsidiaries determined in accordance
with GAAP, applied on a basis consistent with the 2014 Financial Statements and
without giving effect to any of transactions contemplated hereby.

“CBCA” means the Colorado Business Corporation Act, Colo. Rev. Stat.
§§ 7-101-101 through 7-117-105.

“Certificate” has the meaning specified in Section 3.2(b).

“Change in Control Payments” means any severance, change in control, termination
or similar amounts payable to any members of management or employees of the
Company solely as a result of the Merger (and not as a result of a “double
trigger” provision where the Merger is one such trigger).

“Closing” has the meaning specified in Section 2.3.

“Closing Balance Sheet” has the meaning specified in Section 3.5(a).

“Closing Date” has the meaning specified in Section 2.3.

“Closing Date Cash” has the meaning specified in Section 3.5(a).

“Closing Date Indebtedness” has the meaning specified in Section 3.5(a).

“Closing Date Net Working Capital” has the meaning specified in Section 3.5(a).

“Closing Date Payments” means the payment in full, in cash, of the Estimated
Aggregate Consideration and all other amounts to be paid by Parent or Merger
Sub, or the Company, the Surviving Corporation or their Subsidiaries, including
the repayment of Funded Debt pursuant to Section 3.9, the payment of Outstanding
Company Expenses and the deposit of each of the Indemnification Escrow Amount
and the Adjustment Escrow Amount.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Merger Consideration” means the product of (i) the total number of
shares of Company Common Stock outstanding immediately prior to the Effective
Time (giving effect to the Company Preferred Stock Conversion and excluding any
shares of Company Common Stock that would be outstanding as a result of the
exercise of all outstanding Company Options at such time), multiplied by
(ii) the Common Per Share Amount.

 

3



--------------------------------------------------------------------------------

“Common Per Share Amount” means an amount equal to (a) the sum of (i) the
Estimated Aggregate Consideration, plus (ii) the Aggregate Exercise Price,
divided by (b) the Fully Diluted Share Number.

“Common Pro Rata Percentage” means, with respect to each Company Stockholder, a
percentage equal to the quotient of (i) the aggregate number of shares of
Company Common Stock held by such Company Stockholder immediately prior to the
Effective Time (giving effect to the Company Preferred Stock Conversion and
excluding any shares of Company Common Stock that would be held by such Company
Equityholder as a result of the exercise of all outstanding Company Options held
by such Company Stockholder at such time), divided by (ii) the Fully Diluted
Share Number.

“Company” has the meaning specified in the preamble hereto.

“Company Common Stock” has the meaning specified in Section 4.4(a).

“Company Cure Period” has the meaning specified in Section 10.1(b).

“Company Disclosure Schedules” has the meaning specified in Article IV.

“Company Equity Plan” means the 2011 Stock Option Plan of Animal Health
International, Inc.

“Company Equityholders” has the meaning specified in Section 3.1(d).

“Company Fundamental Representations” has the meaning specified in
Section 9.2(a).

“Company IP” means all Intellectual Property owned by the Company and the
Company’s Subsidiaries.

“Company Non-Voting Common Stock” has the meaning specified in Section 4.4(a).

“Company Optionholder” has the meaning specified in Section 3.1(d).

“Company Options” means the outstanding options to purchase Company Common Stock
granted under the Company Equity Plan.

“Company Preferred Stock” has the meaning specified in Section 4.4(a).

“Company Preferred Stock Conversion” has the meaning specified in
Section 3.1(a).

“Company Stockholders” has the meaning specified in Section 3.1(b).

“Company Voting Common Stock” has the meaning specified in Section 4.4(a).

 

4



--------------------------------------------------------------------------------

“Compensation Costs” means any compensation costs for employees and service
providers (including any vesting, exercise, exchange or cancellation of Options,
other compensatory equity-based awards, deferred compensation, Change in Control
Payments, other bonuses, and employment taxes related to any of the foregoing)
incurred by the Company or any of its Subsidiaries in connection with or as a
result of the transactions contemplated herein that are deductible for Income
Tax purposes on a Tax Return of the Company or any of its Subsidiaries for the
Stub Period.

“Confidentiality Agreement” has the meaning specified in Section 13.9.

“Constituent Companies” has the meaning specified in Section 2.1.

“Continuing Employees” has the meaning specified in Section 7.3(b).

“Contracts” means all legally binding contracts, agreements, subcontracts,
leases, deeds, mortgages, licenses, instruments, notes, commitments,
undertakings, indentures, joint ventures, purchase orders, and arrangements
(including any and all amendments and modifications thereto), whether written or
oral; provided, that Contracts shall not include any Governmental Orders or
Permits.

“Credit Agreement” means that certain Credit Agreement, dated as of June 10,
2011, by and among the Company, certain subsidiaries of the Company, as
guarantors, U.S. Bank National Association, as administrative agent, issuing
bank and swing line lender, and the several lenders from time to time party
thereto, as amended, restated, amended and restated, supplemented, waived or
otherwise modified from time to time.

“Credit Documents” means the Credit Agreement together with all Loan Documents
(as defined in the Credit Agreement).

“Credit Holder” has the meaning specified in Section 3.7(a).

“DEA” has the meaning specified in Section 4.8.

“Deductible” has the meaning specified in Section 12.4(b).

“Determination Date” has the meaning specified in Section 3.5(b).

“Dissenter Demands” has the meaning specified in Section 3.3(c).

“Dissenter’s Rights Statute” has the meaning specified in Section 3.3(a).

“Dissenting Shares” has the meaning specified in Section 3.3(a).

“Dissenting Stockholder” has the meaning specified in Section 3.3(a).

“Effective Time” has the meaning specified in Section 2.3.

“End Date” has the meaning specified in Section 10.1(b).

 

5



--------------------------------------------------------------------------------

“Environmental Condition” means any contamination or damage to the environment
caused by or relating to the use, handling, storage, presence, treatment,
recycling, generation, transportation, release, exposure to, spilling, leaching,
pumping, pouring, emptying, discharging, injection, escaping, disposal or
dumping of Hazardous Materials by the Company or any of its Subsidiaries.

“Environmental Laws” means any applicable Law with any Governmental Authority:
(a) relating to pollution (or the cleanup thereof) or the protection of natural
resources or the environment (including ambient air, soil, surface water or
groundwater, or subsurface strata); or (b) concerning the presence of, exposure
to, or the management, manufacture, use, containment, storage, recycling,
reclamation, reuse, treatment, generation, discharge, transportation,
processing, production, disposal or remediation of any Hazardous Material. The
term “Environmental Laws” includes, without limitation, the following (including
their implementing regulations and any state analogs): the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended by
the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et
seq.; the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act of 1976, as amended by the Hazardous and Solid Waste Amendments of
1984, 42 U.S.C. §§ 6901 et seq.; the Federal Water Pollution Control Act of
1972, as amended by the Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the
Toxic Substances Control Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the
Federal Insecticide, Fungicide, and Rodenticide Act of 1947, as amended, 7
U.S.C. §§ 136 et seq.; the Emergency Planning and Community Right-to-Know Act of
1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air Act of 1966, as amended by the
Clean Air Act Amendments of 1990, 42 U.S.C. §§ 7401 et seq.; and the
Occupational Safety and Health Act of 1970, as amended, 29 U.S.C. § 651 et seq.
(to the extent related to exposure to Hazardous Materials).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“Escrow Accounts” means each of the Adjustment Escrow Account and the
Indemnification Escrow Account.

“Escrow Agent” has the meaning specified in Section 3.6(a).

“Escrow Agreement” has the meaning specified in Section 3.6(a).

“Estimated Aggregate Consideration” has the meaning specified in Section 3.4(a).

“Estimated Closing Date Cash” has the meaning specified in Section 3.4(b).

“Estimated Closing Date Indebtedness” has the meaning specified in
Section 3.4(b).

“Estimated Closing Date Net Working Capital” has the meaning specified in
Section 3.4(b).

 

6



--------------------------------------------------------------------------------

“Estimated Net Working Capital Adjustment Amount” means the amount, which may be
positive or negative, equal to (i) Estimated Closing Date Net Working Capital,
minus (ii) $230,000,000.

“Exchange Agent” has the meaning specified in Section 3.2(a).

“FCPA” has the meaning specified in Section 4.26.

“FDA” has the meaning specified in Section 4.8.

“Financial Statements” has the meaning specified in Section 4.13.

“Financing” has the meaning specified in Section 6.4.

“Financing Sources” means any Person (other than Parent or any of its
Affiliates) that has committed to provide or otherwise entered into agreements
in connection with the Financing and the parties to any joinder agreements or
credit agreements entered into pursuant thereto or relating thereto, each
together with its respective former, current and future equityholders,
controlling persons, Representatives, Affiliates, members, managers, general or
limited partners or successors or assignees of such Persons and/or their
respective Affiliates, successors and assigns.

“Fully Diluted Share Number” means, without duplication, (i) the total number of
shares of Company Common Stock outstanding immediately prior to the Effective
Time (giving effect to the Company Preferred Stock Conversion), plus (ii) the
maximum aggregate number of shares of Company Common Stock issuable upon
exercise of all Company Options and any other rights (whether or not vested or
exercisable) that are outstanding immediately prior to the Effective Time.

“Fundamental Representations” has the meaning specified in Section 9.3(a).

“Funded Debt” means all Indebtedness of the Company and its Subsidiaries for
borrowed money pursuant to the Credit Agreement outstanding as of the close of
business on the Closing Date, together with all accrued but unpaid interest
thereon as of the close of business on the Closing Date, and all prepayment
penalties, breakage fees and other exit fees paid or payable in the event that
such Indebtedness is to be repaid as of the close of business on the Closing
Date.

“Funding Amount” has the meaning specified in Section 3.2(a).

“GAAP” has the meaning specified in Section 3.5(a).

“Governing Documents” means (a) the articles or certificate of formation or
incorporation, all certificates of determination and designation, and the bylaws
of a corporation; (b) the partnership agreement and any statement of partnership
of a general partnership; (c) the limited partnership agreement and the
certificate or articles of limited partnership of a limited partnership; (d) the
operating agreement, limited liability company agreement and the certificate or
articles of organization or formation of a limited liability company; (e) any
charter or similar document adopted or filed in connection with the creation,
formation or organization of any other Person; and (f) any amendment to any of
the foregoing.

 

7



--------------------------------------------------------------------------------

“Governmental Authority” means any federal, state, provincial, municipal, local
or foreign government or political subdivision thereof, governmental authority,
regulatory or administrative agency, governmental commission, department, board,
bureau, agency or instrumentality, arbitrator, court or tribunal, including
self-regulated organizations or other non-governmental regulatory or
quasi-governmental authority (to the extent that the rules, regulations or
orders of such organization or authority have the force of Law).

“Governmental Order” means any order, judgment, injunction, decree, writ,
stipulation, determination or award, in each case, entered by or with any
Governmental Authority.

“Hazardous Material” means any material, substance, chemical, product,
derivative, compound, mixture, solid, liquid, mineral, gas or waste, whether
naturally occurring or manmade, that is listed, regulated, or otherwise defined
as “hazardous,” “toxic,” or “radioactive” (or words of similar intent or
meaning) under applicable Environmental Laws as in effect as of the date hereof,
including petroleum, petroleum by-products, gasoline, radioactive materials or
wastes, asbestos or asbestos-containing material, lead or lead-containing
materials, urea formaldehyde foam insulation, polychlorinated biphenyls,
flammable or explosive substances or pesticides.

“Holder Allocable Expenses” has the meaning specified in Section 3.8.

“Holder Representative” has the meaning specified in Section 11.1.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

“Income Tax” means any income, franchise, net profits, excess profits or similar
Tax measure on the basis of net income or net profits.

“Indebtedness” means, without duplication (but in each case excluding
obligations of the Company or any of its Subsidiaries to the Company or any of
its Subsidiaries), the sum of (in each case, including any accrued interest,
prepayment penalties, make whole payments and premiums, fees and other amounts
due on payment) (a) all obligations of the Company and its Subsidiaries for
borrowed money, (b) other indebtedness of the Company and its Subsidiaries
evidenced by notes, bonds, debentures or other debt securities, (c) any
obligations of the Company or any of its Subsidiaries to pay the deferred
purchase price of property, goods or services, except trade accounts payable and
other current liabilities arising in the ordinary course of business, (d) all
liabilities of the Company and its Subsidiaries arising out of interest rate and
currency swap arrangements and other similar arrangements designed to provide
protection against fluctuations in interest or currency rates, (e) all
obligations of the Company or any of its Subsidiaries as lessee under any lease
or similar arrangement required to be recorded as a capital lease in accordance
with GAAP, (f) reimbursement obligations with respect to outstanding draws upon
letters of credit, (g) checks issued against future deposits, (h)

 

8



--------------------------------------------------------------------------------

current Income Taxes payable, and (i) indebtedness of the types described in
clauses (a), (b), (c), (d), (e), (f), (g), (h), and (i) guaranteed, directly or
indirectly, in any manner by the Company or any of its Subsidiaries; provided,
that Indebtedness shall not (a) include any Indebtedness incurred by Parent,
Merger Sub or any of their respective Affiliates in connection with the
transactions contemplated hereby or (b) except with respect to clauses (h) and
(y), take into account any of the transactions contemplated hereby; provided,
further, that current Income Taxes payable shall (x) not be less than zero and
(y) take into account all Compensation Costs, Transaction Tax Deductions and any
other amounts properly deductible for Income Tax purposes in the Stub Period.

“Indemnification Claim” means any claim by an Indemnified Party made pursuant to
Article XII.

“Indemnification Escrow Account” has the meaning specified in Section 3.6(a).

“Indemnification Escrow Amount” has the meaning specified in Section 3.6(a).

“Indemnified Party” has the meaning specified in Section 12.3(a).

“Indemnitor” means the party required to provide indemnification pursuant to
Section 12.2.

“Information or Document Request” means any request or demand for the
production, delivery or disclosure of documents or other evidence, or any
request or demand for the production of witnesses for interviews or depositions
or other oral or written testimony, by any Regulatory Consent Authority relating
to the transactions contemplated hereby or by any third party challenging the
transactions contemplated hereby, including any so called “second request” for
additional information or documentary material or any civil investigative demand
made or issued by the Antitrust Division of the United States Department of
Justice or the United States Federal Trade Commission or any subpoena,
interrogatory or deposition.

“Insurance Policies” has the meaning set forth in Section 4.17.

“Intellectual Property” means all intellectual property rights including all:
(i) patents and patent applications (including all reissues, divisionals,
continuations, continuations-in-part and extensions thereof), (ii) trademarks,
service marks, trade names, similar designations of source or origin and all
applications and registrations in connection therewith, and the goodwill
associated therewith, (iii) copyrights and designs, and all applications and
registrations in connection therewith, (iv) intellectual property rights in
websites and internet domain names, (v) trade secrets, and any other
intellectual property rights in business and technical information, know-how,
and inventions, and (vi) intellectual property rights in software.

“IP Licenses” has the meaning specified in Section 4.10(a).

“L&W” has the meaning specified in Section 13.16(a).

 

9



--------------------------------------------------------------------------------

“Law” means any statute, law, ordinance, rule, regulation, code, order,
constitution, treaty, common law, judgment, decree, or Governmental Order, in
each case, of any Governmental Authority.

“Leased Premises” has the meaning specified in Section 4.19(b).

“Leases” has the meaning specified in Section 4.19(b).

“Lien” means any mortgage, deed of trust, pledge, hypothecation, encumbrance,
security interest or other lien of any kind.

“Losses” means all liabilities, losses, damages, fines, penalties, deficiencies,
Actions, judgments, interest, awards, and other costs and expenses of whatever
kind, including reasonable attorneys’ fees and the reasonable cost of pursuing
any insurance providers.

“Majority Equityholders” has the meaning specified in Section 11.1.

“Management Agreement” means that certain Management Services Agreement, dated
as of June 10, 2011, by and among the Company (f/k/a Lextron, Inc.) and Leonard
Green & Partners, L.P., and as such may have been amended from time to time.

“Material Adverse Effect” means any change, effect, event or occurrence that
individually or in the aggregate with other events, effects, circumstances,
matters, occurrences or developments has had, or could reasonably be expected to
have, a material adverse effect on the business, results of operations or
financial condition of the Company and its Subsidiaries, taken as a whole, or
the Company’s ability to consummate the transactions contemplated hereby;
provided, however, that in no event would any of the following (or the effect of
any of the following), alone or in combination, be deemed to constitute, or be
taken into account in determining, whether there has been or will be, a
“Material Adverse Effect”: (a) any change in applicable Laws or GAAP or any
interpretation thereof, (b) any change in interest rates or economic, political,
business, financial, commodity or market conditions generally, (c) the
announcement or the execution of this Agreement, the pendency or consummation of
the Merger or the performance of this Agreement, (d) any change generally
affecting any of the industries in which the Company or any of its Subsidiaries
operates, (e) the compliance by the Company with the terms of this Agreement or
the taking of any action at the request of Parent or any action required or
contemplated by this Agreement, (f) any natural disaster or weather conditions,
including, without limitation, any earthquake, hurricane, tornado or drought,
(g) any acts of terrorism or war or the outbreak or escalation of hostilities
and (h) any failure of the Company and its Subsidiaries, taken as a whole, to
meet any projections or forecasts; provided, that this clause (h) shall not
prevent a determination that any change or effect underlying such failure to
meet projections or forecasts has resulted in a Material Adverse Effect (to the
extent such change or effect is not otherwise excluded from this definition of
Material Adverse Effect); provided, however, that any change, effect, event or
occurrence referred to in clauses (a), (b), (d), (f) or (g) above shall be taken
into account in determining whether there has been or could be a “Material
Adverse Effect” to the extent such change, effect, event or occurrence has a
disproportionate effect on the Company and its Subsidiaries compared to other
participants in the industries in which the Company and its Subsidiaries conduct
business.

 

10



--------------------------------------------------------------------------------

“Maximum Premium” has the meaning specified in Section 7.2(b).

“Merger” has the meaning specified in the recitals hereto.

“Merger Sub” has the meaning specified in the preamble hereto.

“Net Working Capital” means the sum of (a) a positive amount equal to the
consolidated current assets of the Company and its Subsidiaries (other than Cash
and Cash Equivalents, current Income Tax assets and deferred tax assets) and
(b) a negative amount equal to the consolidated current liabilities of the
Company and its Subsidiaries (other than current Income Tax liabilities,
deferred tax liabilities, Outstanding Company Expenses and Indebtedness), each
component of such current assets and current liabilities will be calculated on a
consolidated basis in accordance with GAAP, applied using the same accounting
methods, practices, principles, policies and procedures, with consistent
classifications, judgments, and valuation and estimation methodologies that were
used by the Company in the preparation of the 2014 Financial Statements and
without giving effect to any of transactions contemplated hereby.
Notwithstanding the foregoing, for purposes of calculating Net Working Capital,
current assets shall exclude any inventory SKU that has not been sold within the
last 12 months and is not returnable, net of any inventory reserve. Schedule
1.1(a) sets forth an example calculation of Net Working Capital, as of March 31,
2015, prepared in a manner consistent with the foregoing definition of Net
Working Capital.

“Option Consideration” means with respect to each Company Option the product of
(A) the Common Per Share Amount less the per share exercise price of such
Company Option multiplied by (B) the number of shares of Company Common Stock
underlying such Company Option (excluding any shares for which any such Company
Option was exercised, forfeited or otherwise terminated prior to the Effective
Time), without interest and rounded to the nearest cent ($0.01).

“Option Pro Rata Percentage” means, with respect to each Company Optionholder, a
percentage equal to the quotient of (i) the aggregate number of shares of
Company Common Stock immediately prior to the Effective Time solely in respect
of the exercise of all Company Options held by such Company Optionholder at such
time (assuming the exercise of all such Company Options), divided by (ii) the
Fully Diluted Share Number.

“Outstanding Company Expenses” has the meaning specified in Section 3.8.

“Owned Real Property” has the meaning specified in Section 4.19(a).

“Parent” has the meaning specified in the preamble hereto.

“Parent Cure Period” has the meaning specified in Section 10.1(c).

“Parent Disclosure Schedules” has the meaning specified in Article V.

“Parent Fundamental Representations” has the meaning specified in
Section 9.3(a).

 

11



--------------------------------------------------------------------------------

“Parent Indemnified Parties” has the meaning specified in Section 12.2(a).

“Party” or “Parties” has the meaning specified in the preamble hereto.

“Permits” means all permits, licenses, certificates of authority,
authorizations, approvals, registrations and other similar consents issued by or
required to be obtained from a Governmental Authority.

“Permitted Liens” means (i) mechanics’, materialmen’s and similar Liens arising
in the ordinary course with respect to any amounts not yet due and payable or
which are being contested in good faith through appropriate proceedings and
which are not, individually or in the aggregate, material to the business of the
Company and its Subsidiaries, (ii) Liens for Taxes not yet due and payable or
which are being contested in good faith through appropriate proceedings intended
to prevent any sale or forfeiture of the applicable property, (iii) Liens
securing rental payments under capital lease agreements, (iv) Liens on real
property (including easements, covenants, rights of way and similar restrictions
of record) that (A) are matters of record, (B) would be disclosed by a current,
accurate survey or physical inspection of such real property, or (C) do not
materially interfere with the present uses of such real property, (v) Liens
constituting a lease, sublease or occupancy agreement that gives any third party
any right to occupy any real property, provided such agreements with such third
parties were entered into in the ordinary course of business consistent with
past practice, (vi) Liens arising under the Credit Documents, and (vii) Liens
described on Schedule 1.1(b).

“Person” means any individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, joint stock
company, governmental agency or instrumentality or other entity of any kind.

“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and the portion of any Straddle Period beginning after the Closing Date.

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and the portion of any Straddle Period ending on the Closing Date.

“Pro Rata Percentage” means, with respect to each Company Equityholder, a
percentage equal to the quotient of (i) the aggregate number of shares of
Company Common Stock held by such Company Equityholder on a fully diluted basis
(giving effect to the Company Preferred Stock Conversion and assuming the
exercise of all Company Options), divided by (ii) the Fully Diluted Share
Number.

“Qualified Letter of Credit” means a standby letter of credit, in a form
acceptable to the Escrow Agent and Parent, issued by a bank that has an
investment grade credit rating by both Moody’s and Standard & Poor’s, and which
shall only terminate (a) as permitted by Section 3.7, (b) with the written
consent of Parent or (c) on a date at least three (3) Business Days after the
Survival Expiration Date.

“Regulatory Consent Authorities” means the Antitrust Division of the United
States Department of Justice or the United States Federal Trade Commission, as
applicable.

 

12



--------------------------------------------------------------------------------

“Representatives” means a party’s officers, directors, employees, financial
advisors, attorneys, accountants or other advisors and consultants.

“Requisite Stockholders” means the approval (by vote or written consent) of the
holders of (a) at least a majority of the outstanding shares of Company
Preferred Stock and (b) at least a majority of the outstanding shares of Company
Voting Common Stock.

“SEC” means the United States Securities and Exchange Commission.

“S&H” has the meaning specified in Section 13.16(a).

“Significant Customers” has the meaning specified in Section 4.25.

“Significant Suppliers” has the meaning specified in Section 4.25.

“Sponsor Director” has the meaning specified in Section 7.2(a).

“Statement of Merger” has the meaning specified in Section 2.1.

“Stockholder Approval” has the meaning specified in Section 4.3(b).

“Stockholders Agreements” means each of (a) that certain Stockholders’
Agreement, dated as of June 10, 2011, by and among the Company (f/k/a Lextron,
Inc.), Green Equity Investors V, L.P., Green Equity Investors Side V, L.P., LGP
Animal Coinvest LLC and the other Company Stockholders parties thereto and
(b) that certain Registration Rights Agreement, dated as of June 10, 2011, by
and among the Company (f/k/a Lextron, Inc.), Green Equity Investors V, L.P.,
Green Equity Investors Side V, L.P., LGP Animal Coinvest LLC and the other
Company Stockholders parties thereto.

“Straddle Period” means any taxable period that includes (but does not end on)
the Closing Date.

“Stub Period” means the taxable period (or portion thereof) that ends on the
Closing Date.

“Subsidiary” means, with respect to a Person, a corporation or other entity of
which 50% or more of the voting power of the equity securities or equity
interests is owned, directly or indirectly, by such Person.

“Survival Expiration Date” has the meaning specified in Section 12.1.

“Surviving Corporation” has the meaning specified in Section 2.1.

“Surviving Provisions” has the meaning specified in Section 10.2.

“Tax” means any federal, state, local, foreign, and other taxes (including
income, profits, windfall profits, production, franchise, alternative minimum,
gross receipts, sales, use, customs duties, value added, ad valorem, transfer,
lease, real property, personal property, real

 

13



--------------------------------------------------------------------------------

property gains, inventory, stamp, capital stock, excise, premium, service,
service use, withholding, occupation, social security, payroll, occupation,
employment, unemployment, severance, disability, environmental, registration,
license, unclaimed property, escheat, withholding and estimated tax) or other
similar fees, assessments or charges of any kind whatsoever imposed by a
Governmental Authority, together with any interest, penalties, or additions with
respect thereto and any interest in respect of such additions or penalties.

“Tax Claim” has the meaning specified in Section 8.2(b)(i).

“Tax Return” means any return, report, statement, declaration, or document
(including any refund claim, information statement, or amendment) with respect
to Taxes and required to be filed with a taxing authority.

“Terminating Company Breach” has the meaning specified in Section 10.1(b).

“Terminating Parent Breach” has the meaning specified in Section 10.1(c).

“Transaction Documents” means this Agreement and the Escrow Agreement.

“Transaction Tax Deductions” means amounts that are deductible for Income Tax
purposes on a Tax Return of the Company or any of its Subsidiaries for the Stub
Period incurred by the Company or any of its Subsidiaries in connection with or
as a result of the transactions contemplated herein for the following payments:
(i) any debt repayment costs (including any interest, original issue discount,
prepayment costs, and accelerated deferred financing costs related to the
repayment of Indebtedness), and (ii) any investment banking, legal, accounting
or other advisory or consulting costs.

“Transfer Taxes” has the meaning specified in Section 8.2(a).

“Transmittal Letter” has the meaning specified in Section 3.2(b).

“Treasury Regulations” means the regulations promulgated under the Code.

“USDA” has the meaning specified in Section 4.8.

“Waived Benefit” has the meaning specified in Section 7.3(e).

1.2 Construction.

(a) Unless the context of this Agreement otherwise requires, (i) words of any
gender include each other gender, (ii) words using the singular or plural number
also include the plural or singular number, respectively, (iii) the terms
“hereof,” “herein,” “hereby,” “hereto” and derivative or similar words refer to
this entire Agreement, (iv) the terms “Article”, “Section”, “Schedule”,
“Exhibit” and “Annex” refer to the specified Article, Section, Schedule, Exhibit
or Annex of or to this Agreement unless otherwise specified, (v) the word
“including” shall mean “including without limitation” and (vi) the word “or”
shall be disjunctive but not exclusive.

 

14



--------------------------------------------------------------------------------

(b) Unless the context of this Agreement otherwise requires, references to
agreements and other documents shall be deemed to include all subsequent
amendments and other modifications thereto.

(c) Unless the context of this Agreement otherwise requires, references to
statutes shall include all regulations promulgated thereunder and references to
statutes or regulations shall be construed as including all statutory and
regulatory provisions consolidating, amending or replacing the statute or
regulation.

(d) The language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent and no rule of strict
construction shall be applied against any Party.

(e) Whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified. If any action is to be
taken or given on or by a particular calendar day, and such calendar day is not
a Business Day, then such action may be deferred until the next Business Day.

(f) All accounting terms used herein and not expressly defined herein shall have
the meanings given to them under GAAP.

(g) All references herein to “$” or “dollars” shall refer to United States
dollars.

1.3 Knowledge. As used herein, the phrase “to the knowledge” of any Person shall
mean the actual or constructive knowledge after due inquiry of, in the case of
the Company, Robert Hummel, John Adent and Dave Wagley, and in the case of
Parent, Scott Anderson, Ann Gugino, and George Henriques.

ARTICLE II.

THE MERGER; CLOSING

2.1 Merger. Upon the terms and subject to the conditions set forth in this
Agreement, Parent, Merger Sub and the Company (Merger Sub and the Company
sometimes being referred to herein as the “Constituent Companies”) shall cause
Merger Sub to be merged with and into the Company, and upon consummation of the
Merger, the separate existence of Merger Sub shall cease and the Company, as the
surviving corporation of the Merger (hereinafter referred to for the periods at
and after the Effective Time as the “Surviving Corporation”), shall continue its
corporate existence under the CBCA as a wholly owned Subsidiary of Parent. The
Merger shall be consummated in accordance with this Agreement and the CBCA and
evidenced by a Statement of Merger of Merger Sub with and into the Company in
substantially the form of Exhibit A (the “Statement of Merger”), such Merger to
be consummated as of the Effective Time.

2.2 Effects of the Merger. At and after the Effective Time: (a) the Surviving
Corporation shall thereupon and thereafter possess all of the rights,
privileges, powers and franchises, of a public as well as a private nature, of
the Constituent Companies, and shall become subject to all the restrictions,
disabilities and duties of each of the Constituent Companies, (b) all rights,
privileges, powers and franchises of each Constituent Company, and

 

15



--------------------------------------------------------------------------------

all property, real, personal and mixed, and all debts due to each such
Constituent Company, on whatever account, and all choses in action belonging to
each such corporation, shall become vested in the Surviving Corporation, (c) all
property, rights, privileges, powers and franchises, and all and every other
interest shall become thereafter the property of the Surviving Corporation as
they are of the Constituent Companies, and (d) the title to any real property
vested by deed or otherwise or any other interest in real estate vested by any
instrument or otherwise in either of such Constituent Companies shall not revert
or become in any way impaired by reason of the Merger; provided, that all Liens
upon any property of either Constituent Company shall thereafter attach to the
Surviving Corporation and shall be enforceable against it to the same extent as
if said debts, liabilities and duties had been incurred or contracted by it. All
of the foregoing shall be in accordance with the applicable provisions of the
CBCA.

2.3 Closing; Effective Time. Subject to the terms and conditions of this
Agreement, the closing of the Merger (the “Closing”) shall take place at the
offices of Latham & Watkins LLP, 885 Third Avenue, New York, New York 10022,
commencing at 10:00 a.m. Eastern time on the date which is three (3) Business
Days after the date on which all conditions set forth in Article IX shall have
been satisfied or waived (other than those conditions that by their terms are to
be satisfied at the Closing) or such other time and place as Parent and the
Company may mutually agree; provided that, notwithstanding the foregoing, the
Closing shall in no event occur earlier than June 16, 2015, unless an earlier
date is specified in writing by Parent upon at least three (3) Business Days’
prior written notice. The date on which the Closing actually occurs is referred
to in this Agreement as the “Closing Date.” Parent, Merger Sub and the Company
shall cause the Statement of Merger to be executed, delivered and filed with the
Secretary of State of the State of Colorado on the Closing Date. The Merger
shall become effective at the time when the Statement of Merger has been duly
filed with the Secretary of State of the State of Colorado and has become
effective in accordance with the CBCA or at such later time as may be agreed by
Parent and the Company in writing and specified in the Statement of Merger (the
“Effective Time”).

2.4 Certificate of Incorporation and Bylaws of the Surviving Corporation. At the
Effective Time, the certificate of incorporation and bylaws of the Surviving
Corporation shall be amended and restated in their entirety in the form of the
certificate of incorporation attached hereto as Exhibit B and bylaws attached
hereto as Exhibit C, respectively, of Merger Sub as in effect immediately prior
to the Effective Time (except that the name of the Surviving Corporation shall
be the name of the Company immediately prior to the Effective Time), and as so
amended shall be the amended and restated certificate of incorporation and
bylaws, respectively, of the Surviving Corporation until thereafter amended as
provided therein and under the CBCA.

2.5 Directors and Officers of the Surviving Corporation. The directors and
officers of Merger Sub immediately prior to the Effective Time shall from and
after the Effective Time be the directors and officers, respectively, of the
Surviving Corporation, each to hold office in accordance with the certificate of
incorporation and bylaws of the Surviving Corporation.

 

16



--------------------------------------------------------------------------------

ARTICLE III.

EFFECTS OF THE MERGER ON SECURITIES

3.1 Conversion of Securities.

(a) Immediately prior to the Effective Time, each share of Company Preferred
Stock issued and outstanding will be canceled and extinguished and will be
converted automatically into one (1) share of Company Common Stock (the “Company
Preferred Stock Conversion”).

(b) At the Effective Time, by virtue of the Merger and without any action on the
part of Merger Sub, the Company or the holders of shares of Company Common Stock
(such holders collectively, the “Company Stockholders”), each share of Company
Common Stock (excluding, for avoidance of doubt, (i) Company Options, which
shall be treated as provided for in Section 3.1(d), (ii) any Dissenting Shares,
which shall be treated as provided for in Section 3.3, and (iii) any issued and
outstanding shares of Company Common Stock owned by the Company, Parent or
Merger Sub, which shall be treated as provided for in Section 3.1(c), but
including, for the avoidance of doubt, the shares of Company Common Stock issued
in connection with the Company Preferred Stock Conversion) issued and
outstanding immediately prior to the Effective Time will be canceled and
extinguished and will be converted automatically into the right to receive upon
surrender of the Certificate representing such share of Company Common Stock in
the manner provided in Section 3.2, the Common Per Share Amount in cash, without
interest thereon.

(c) At the Effective Time, each issued and outstanding share of Company Common
Stock that is owned by the Company, Parent or Merger Sub immediately prior to
the Effective Time shall automatically be cancelled and retired without any
conversion thereof pursuant to Section 3.1(a) and shall cease to exist, and no
consideration shall be delivered in exchange therefor.

(d) Immediately prior to the Effective Time, all Company Options that remain
outstanding and unexercised at such time shall vest, to the extent
then-unvested. Each Company Option that is outstanding and which has not been
exercised immediately prior to the Effective Time shall be terminated at the
Effective Time and each holder of one or more such terminated Company Options
(each, a “Company Optionholder” and collectively with the Company Stockholders,
the “Company Equityholders”) shall be entitled to receive, in full settlement
and cancellation thereof, the applicable Option Consideration (if any), it being
understood that if the Option Consideration with respect to any Company Option
is zero or a negative number, then the holder of such Company Option shall not
be entitled to receive any consideration in respect of such Company Option or
the termination thereof. Payments of Option Consideration shall be made in
accordance with Section 3.2(d). Prior to the Effective Time, the board of
directors of the Company (the “Board”) shall adopt appropriate resolutions and
take such other actions as may be necessary to effect the provisions of this
Section 3.1(d).

(e) Each issued and outstanding share of the common stock, par value $0.01 per
share, of Merger Sub shall be converted into and become one fully paid and
nonassessable share of the common stock of the Surviving Corporation.

 

17



--------------------------------------------------------------------------------

3.2 Payments and Submission of Transmittal Letters.

(a) Immediately prior to the Effective Time, Parent shall pay to an exchange
agent (the “Exchange Agent”) selected by the Company at least ten (10) Business
Days prior to the Closing Date and reasonably acceptable to Parent, by wire
transfer of immediately available funds, an aggregate amount (the “Funding
Amount”) necessary to pay to each Company Stockholder (other than any Dissenting
Stockholders) the applicable Common Merger Consideration to which such Company
Stockholder is entitled hereunder.

(b) Prior to the Closing Date, the Company shall mail or otherwise deliver to
each Company Stockholder a letter of transmittal, substantially in the form of
Exhibit D (the “Transmittal Letter”), which shall specify, among other things,
that delivery shall be effected, and risk of loss and title to the certificates
representing Company Common Stock (the “Certificates”) shall pass, only upon
delivery of the Certificates to the Exchange Agent. In the event that, prior to
the Closing Date, a Company Stockholder surrenders a Certificate or affidavit of
loss to the Exchange Agent, together with delivery of a Transmittal Letter, duly
completed and validly executed in accordance with the instructions thereto, such
Company Stockholder shall be entitled to receive in exchange therefor payment at
the Closing of the applicable portion of the Common Merger Consideration
pursuant to Section 3.1(b), and the Certificate so surrendered shall forthwith
be canceled. Following the Closing, upon surrender of a Certificate or affidavit
of loss to the Exchange Agent, together with delivery of such Transmittal
Letter, duly completed and validly executed in accordance with the instructions
thereto, the applicable Company Stockholder shall be entitled to receive in
exchange therefor payment, as soon as reasonably practicable, of the applicable
portion of the Common Merger Consideration pursuant to Section 3.1(b), and the
Certificate so surrendered shall forthwith be canceled.

(c) Promptly following the date which is one year after the Closing Date, Parent
shall instruct the Exchange Agent to deliver to Parent all cash, Transmittal
Letters and other documents in its possession relating to the transactions
contemplated hereby, and the Exchange Agent’s duties shall terminate.
Thereafter, each Company Stockholder may deliver Transmittal Letters to Parent
and (subject to applicable abandoned property, escheat and similar Laws) receive
in consideration therefor, and Parent shall promptly pay, the applicable portion
of the Common Merger Consideration deliverable in respect thereof as determined
in accordance with this Article III.

(d) Each Company Optionholder shall be entitled to receive on the next payroll
payment date following the Closing (but in no event more than 15 days after the
Closing Date), in exchange for the Company Options held by such Company
Optionholder immediately prior to the Effective Time, payment of the applicable
Option Consideration (subject to Section 3.10) that such Company Optionholder
has the right to receive pursuant to Section 3.1(d).

(e) If the Common Merger Consideration payable to a Company Stockholder is to be
paid to a Person other than the Person in whose name the relevant Certificate
surrendered in exchange therefor is registered, it shall be a condition to the
payment of such amount that the Certificate so surrendered shall be properly
endorsed or accompanied by appropriate stock powers and otherwise be in proper
form for transfer.

 

18



--------------------------------------------------------------------------------

(f) In the event that any Certificate shall have been lost, stolen or destroyed,
upon the making of an affidavit of that fact by the Company Stockholder claiming
such Certificate to be lost, stolen or destroyed, in such form and containing
such substance reasonably acceptable to Parent, Parent will pay (or cause the
Exchange Agent to pay) in exchange for such lost, stolen or destroyed
Certificate, the applicable portion of the Common Merger Consideration to be
paid with respect thereto, subject to the terms and conditions in this Article
III.

3.3 Dissenter’s Rights.

(a) Any shares of Company Common Stock held by a Company Stockholder who has
complied with all applicable provisions of Article 113 of Title 7 of the CBCA
(the “Dissenter’s Rights Statute”), properly exercised dissenter’s rights
thereunder with respect to such holder’s shares of Company Common Stock, and not
effectively withdrawn or lost (through failure to perfect or otherwise) such
dissenter’s rights (such shares collectively, the “Dissenting Shares”), shall
not be converted into or represent a right to receive the applicable portion of
the Common Merger Consideration as set forth in Section 3.1 hereof or the
contingent right to receive any other amounts payable to the Company
Stockholders pursuant to Sections 3.5(d), 3.5(e), 3.6(a), or 11.2, but the
holder thereof (each a “Dissenting Stockholder”) shall only be entitled to such
rights as are provided by the CBCA.

(b) Notwithstanding the provisions of Section 3.3(a) hereof, in the event that,
prior to the Determination Date, any Dissenting Stockholder shall effectively
withdraw or lose (through failure to perfect or otherwise) such Dissenting
Stockholder’s dissenter’s rights with respect to such shares under the
Dissenter’s Rights Statute, then, as of the later of the Effective Time and the
occurrence of such event, such shares shall automatically be converted into and
represent only the right to receive the applicable portion of the Common Merger
Consideration set forth in and subject to the provisions of this Agreement, upon
surrender of the Certificate(s) formerly representing such shares, and such
formerly Dissenting Stockholder shall be entitled to any applicable amounts
otherwise payable to the Company Stockholders pursuant to Sections 3.5(d),
3.5(e), 3.6(a), or 11.2.

(c) The Company shall give Parent (i) prompt notice of any demand for payment,
any notice of intent to demand payment, or any other assertion of dissenter’s or
appraisal rights, whether under the Dissenter’s Rights Statute or otherwise
(collectively, the “Dissenter Demands”) and (ii) the opportunity to participate
in all negotiations and proceedings with respect to such Dissenter Demands. The
Company shall not, except with the prior written consent of Parent (which shall
not be unreasonably withheld, conditioned or delayed), make any payment with
respect to any such Dissenter Demands or offer or agree to settle or settle any
such Dissenter Demands.

(d) Notwithstanding any provision of this Article III to the contrary, in the
event that, as of the Determination Date, there are any Dissenting Shares held
by a Dissenting Stockholder that does not effectively withdraw or lose (through
failure to perfect or otherwise) such Dissenting Stockholder’s dissenter’s
rights with respect to such Dissenting Shares under the Dissenter’s Rights
Statute, then (i) from and after the Effective Time, all Dissenting Shares shall
no longer be outstanding and shall be deemed to be cancelled and retired and
shall cease to exist, and each Dissenting Shareholder shall cease to have any
rights with respect to such Dissenting

 

19



--------------------------------------------------------------------------------

Shares, except any right that such Dissenting Holder may have to receive payment
therefor pursuant to the Dissenter’s Rights Statute, (ii) any payment by Parent
that would have been required to have been paid to any such Dissenting
Stockholder (assuming, for this purpose, that such Dissenting Stockholder had
not exercised dissenter’s rights) under this Agreement shall be retained by
Parent, and (iii) any amounts otherwise payable to such Dissenting Stockholder
in respect of such Dissenting Shares pursuant to Sections 3.5(d), 3.5(e),
3.6(a), or 11.2 shall be payable to Parent in lieu of such Dissenting
Stockholder, and the Dissenting Stockholder’s sole remedies shall be as provided
under the Dissenter’s Rights Statute. Each Dissenting Shareholder holding of
record or beneficially owning Dissenting Shares who becomes entitled under the
CBCA to payment with respect to such Dissenting Shares shall receive payment
therefor from the Surviving Corporation.

3.4 Estimated Aggregate Consideration; Estimated Net Working Capital Adjustment
Amount; Estimated Closing Date Indebtedness; Estimated Closing Date Cash.

(a) Subject to the adjustments set forth in Section 3.5, the “Estimated
Aggregate Consideration” shall consist of One Billion One Hundred Million
Dollars ($1,100,000,000), plus (i) the Estimated Net Working Capital Adjustment
Amount, less (ii) Estimated Closing Date Indebtedness, plus (iii) Estimated
Closing Date Cash, less (iv) the Indemnification Escrow Amount, less (v) the
Adjustment Escrow Amount, and less (vi) the Outstanding Company Expenses paid by
Parent at Closing in accordance with Section 3.8.

(b) Not less than two (2) Business Days prior to the Closing Date and in no
event more than five (5) Business Days prior to the Closing Date, the Company
shall deliver to Parent (i) an estimate of the unaudited consolidated balance
sheet of the Company and its Subsidiaries as of the close of business on the
Closing Date, and (ii) a written statement setting forth (A) its good faith
estimate of (1) Estimated Aggregate Consideration, (2) Closing Date Net Working
Capital (“Estimated Closing Date Net Working Capital”), (3) Closing Date
Indebtedness (“Estimated Closing Date Indebtedness”), (4) Closing Date Cash
(“Estimated Closing Date Cash”) and (5) Outstanding Company Expenses, (B) the
Company’s calculation of the Estimated Net Working Capital Adjustment Amount,
and (C) each Company Equityholder’s Pro Rata Percentage, Common Pro Rata
Percentage and Option Pro Rata Percentage, as applicable.

3.5 Adjustment Amount.

(a) As soon as reasonably practicable following the Closing Date, and in any
event within 75 days thereof, Parent shall prepare and deliver to the Holder
Representative (i) an unaudited consolidated balance sheet of the Company and
its Subsidiaries as of the close of business on the Closing Date (the “Closing
Balance Sheet”), (ii) a calculation of Net Working Capital as of the close of
business on the Closing Date (“Closing Date Net Working Capital”), (iii) a
calculation of the aggregate amount of all Indebtedness of the Company as of the
close of business on the Closing Date (“Closing Date Indebtedness”) and (iv) a
calculation of Cash and Cash Equivalents of the Company as of the close of
business on the Closing Date (“Closing Date Cash”). The Closing Balance Sheet
and calculation of Closing Date Net Working Capital shall be prepared in
accordance with United States generally accepted accounting principles (“GAAP”),
applied using the same accounting methods, practices, principles, policies and

 

20



--------------------------------------------------------------------------------

procedures, with consistent classifications, judgments and valuation and
estimation methodologies that were used by the Company in the preparation of the
2014 Financial Statements and not taking into account any of the transactions
contemplated hereby. Notwithstanding the foregoing, for purposes of calculating
Closing Date Net Working Capital, current assets shall exclude any inventory SKU
that has not been sold within the last 12 months and is not returnable, net of
any inventory reserve. Following Parent’s delivery of the Closing Balance Sheet,
Parent shall provide the Holder Representative and its representatives
reasonable access to the relevant records, personnel and (subject to the
execution of customary work paper access letters if requested) accountants of
the Surviving Corporation and its Subsidiaries relating to the preparation of
the Closing Balance Sheet and shall cause the relevant knowledgeable personnel
of the Surviving Corporation and its Subsidiaries to reasonably cooperate with
the Holder Representative in connection with its review of the Closing Balance
Sheet, it being understood that such access shall be provided and cooperation
given only when the Holder Representative is reviewing the Closing Balance
Sheet. The Auditor shall resolve any dispute between Parent and the Holder
Representative as to whether appropriate access has been provided and
cooperation given under this Section 3.5(a).

(b) If the Holder Representative shall disagree with the calculation of Closing
Date Net Working Capital, Closing Date Indebtedness and/or Closing Date Cash, it
shall notify Parent of such disagreement in writing, setting forth in reasonable
detail the particulars of such disagreement and its calculation of Closing Date
Net Working Capital, Closing Date Indebtedness and/or Closing Date Cash, within
30 days after its receipt of the Closing Balance Sheet. In the event that the
Holder Representative does not provide such a notice of disagreement within such
30-day period, the Holder Representative shall be deemed to have accepted the
Closing Balance Sheet and the calculation of Closing Date Net Working Capital,
Closing Date Indebtedness and Closing Date Cash delivered by Parent which shall
be final, binding and conclusive for all purposes hereunder. In the event any
such notice of disagreement is timely provided, Parent and the Holder
Representative shall use commercially reasonable efforts for a period of 30 days
(or such longer period as they may mutually agree) to resolve any disagreements
with respect to the calculations of Closing Date Net Working Capital, Closing
Date Indebtedness and/or Closing Date Cash. If, at the end of such period, they
are unable to resolve such disagreements, then Grant Thornton LLP (or, if Grant
Thornton LLP declines or is unable to serve such role, such other independent
accounting or financial consulting firm of recognized national standing as may
be mutually selected by Parent and the Holder Representative) (the “Auditor”)
shall resolve any disagreements that were presented in the Holder
Representative’s notice of disagreement and remain unresolved. Each of Parent
and the Holder Representative shall promptly after engagement of the Auditor
provide their assertions regarding the Closing Date Net Working Capital, Closing
Date Indebtedness, and/or Closing Date Cash and, to the extent relevant thereto,
the Closing Balance Sheet in writing to the Auditor and to each other. The
Auditor shall be instructed to render its determination with respect to such
disagreements as soon as reasonably practicable (which the Parties agree shall
not be later than the later of the date that is 45 days following the day on
which the Auditor is retained or the date provided in the Auditor’s engagement
letter). The Auditor shall base its determination solely on (i) the written
submission of the Parties and shall not conduct an independent investigation and
(ii) the extent (if any) to which the Closing Date Net Working Capital, Closing
Date Indebtedness, and/or Closing Date Cash require adjustment (only with
respect to the remaining disagreements that were included in the Holder
Representative’s notice of

 

21



--------------------------------------------------------------------------------

disagreement and submitted to the Auditor) in order to be determined in
accordance with Section 3.5(a) (including the definitions of the defined terms
used in Section 3.5(a)). The determination of the Auditor for each item of
disagreement submitted to it shall (x) be within the range of values assigned to
such item by Parent and the Holder Representative in their respective written
assertions to the Auditor and (y) be final, conclusive and binding on the
Parties. The date on which Closing Date Net Working Capital, Closing Date
Indebtedness, and Closing Date Cash are finally determined in accordance with
this Section 3.5(b) is hereinafter referred to as the “Determination Date.” All
fees and expenses of the Auditor relating to the work, if any, to be performed
by the Auditor hereunder shall be borne between Parent, on the one hand, and the
Holder Representative, as a Holder Allocable Expense, on the other, based on the
percentage which the portion of the total contested amounts not awarded to such
Party as determined by the Auditor bears to the total amounts contested by the
Parties.

(c) If the Adjustment Amount is a positive number, then the Aggregate
Consideration shall be increased by the Adjustment Amount and the Adjustment
Amount shall be paid in accordance with Section 3.5(d). If the Adjustment Amount
is a negative number, then the Aggregate Consideration shall be decreased by the
absolute value of the Adjustment Amount and the Adjustment Amount shall be paid
in accordance with Section 3.5(e).

(d) If the Adjustment Amount is a positive number, then (i) Parent shall deliver
(or cause to be delivered) within three (3) Business Days following the
Determination Date (x) to the Exchange Agent (for distribution to each Company
Stockholder in accordance with such Company Stockholder’s Common Pro Rata
Percentage) a cash payment in an amount equal to the product of (A) the
Adjustment Amount, multiplied by (B) the Aggregate Common Pro Rata Percentage,
and (y) to the Surviving Corporation (for payment to each Company Optionholder
in accordance with such Company Optionholder’s Option Pro Rata Percentage) a
cash payment in an amount equal to the product of (A) the Adjustment Amount,
multiplied by (B) the Aggregate Option Pro Rata Percentage, and (ii) the Holder
Representative (on behalf of the Company Equityholders) and Parent shall each,
within three (3) Business Days after the Determination Date, direct the Escrow
Agent to release (x) to the Exchange Agent (for distribution to each Company
Stockholder in accordance with such Company Stockholder’s Common Pro Rata
Percentage) a cash payment in an amount equal to the product of (A) the total
amount of the funds in the Adjustment Escrow Account, multiplied by (B) the
Aggregate Common Pro Rata Percentage, and (y) to the Surviving Corporation (for
payment to each Company Optionholder in accordance with such Company
Optionholder’s Option Pro Rata Percentage) a cash payment in an amount equal to
the product of (A) the total amount of the funds in the Adjustment Escrow
Account, multiplied by (B) the Aggregate Option Pro Rata Percentage.

(e) If the Adjustment Amount is a negative number, the Holder Representative (on
behalf of the Company Equityholders) and Parent shall each, within three
(3) Business Days after the Determination Date, direct the Escrow Agent to
(i) pay to Parent from the Adjustment Escrow Account an aggregate amount equal
to the absolute value of the Adjustment Amount and (ii) release (x) to the
Exchange Agent (for distribution to each Company Stockholder in accordance with
such Company Stockholder’s Common Pro Rata Percentage) a cash payment in an
amount equal to the product of (A) the total amount of any remaining funds (if
any) in the Adjustment Escrow Account after giving effect to the payments
pursuant to the preceding clause (i), multiplied by (B) the Aggregate Common Pro
Rata Percentage, and (y) to the

 

22



--------------------------------------------------------------------------------

Surviving Corporation (for payment to each Company Optionholder in accordance
with such Company Optionholder’s Option Pro Rata Percentage) a cash payment in
an amount equal to the product of (A) the total amount of any remaining funds
(if any) in the Adjustment Escrow Account after giving effect to the payments
pursuant to the preceding clause (i), multiplied by (B) the Aggregate Option Pro
Rata Percentage. Notwithstanding anything to the contrary in this Agreement, if
the amount payable to Parent pursuant to this Section 3.5(e) exceeds the
Adjustment Escrow Amount, then such excess shall be paid out of the
Indemnification Escrow Amount.

(f) Any amount that is paid pursuant to this Section 3.5 shall be treated by the
Parties for Tax purposes as an adjustment of the Aggregate Consideration.

3.6 Escrow of Consideration.

(a) On the Closing Date, Parent shall deposit, or shall cause to be deposited,
$75,000,000 (the “Indemnification Escrow Amount”) into an escrow account (the
“Indemnification Escrow Account”) established pursuant to the terms of an Escrow
Agreement to be entered into at Closing among Holder Representative, Parent and
Wells Fargo Bank, National Association, as escrow agent (the “Escrow Agent”),
substantially in the form attached hereto as Exhibit E (the “Escrow Agreement”),
in order to fully support the Company Equityholders’ indemnification obligations
under Article XII hereof.

(b) On the Closing Date, Parent shall deposit, or shall cause to be deposited,
$10,000,000 (the “Adjustment Escrow Amount”) into an escrow account (the
“Adjustment Escrow Account”) established pursuant to the terms of the Escrow
Agreement, in order to support the Company Equityholders’ payment obligations
under Section 3.5(e).

(c) Each Company Equityholder shall be deemed to have contributed an amount to
each Escrow Account equal to such Company Equityholder’s Pro Rata Percentage of
each of the Indemnification Escrow Amount and the Adjustment Escrow Amount, as
applicable.

3.7 Qualified Letters of Credit.

(a) Notwithstanding anything to the contrary contained in this Agreement, each
Company Stockholder shall have the right after the Closing to cause the Escrow
Agent to distribute to such Company Stockholder an amount equal to the product
of such Company Stockholder’s Common Pro Rata Percentage multiplied by the
Indemnification Escrow Amount so long as (i) the amount of such distributed
funds to such Company Stockholder is greater than $500,000, and (ii) such
Company Stockholder delivers a Qualified Letter of Credit with a principal
amount equal to the amount of such distributed funds to the Escrow Agent (each
such Company Stockholder that delivers a Qualified Letter of Credit being
referred to herein as a “Credit Holder”). At any time the Escrow Agent is
required to distribute any of the Indemnification Escrow Amount to any Person
other than the Company Equityholders (including other than to the Surviving
Corporation on behalf of the Company Optionholders as provided herein), the
Escrow Agent shall draw funds from each Qualified Letter of Credit based upon
each Credit Holder’s Common Pro Rata Percentage, and the Escrow Agent shall
distribute such drawn amount from each Qualified Letter of Credit together with
the other requisite funds from the

 

23



--------------------------------------------------------------------------------

Indemnification Escrow Amount to satisfy the distribution requirement. Company
Stockholders shall not be permitted to substitute a Qualified Letter of Credit
for the Adjustment Escrow Amount.

(b) The amount of funds that the Escrow Agent shall be permitted to draw in
respect of each Qualified Letter of Credit shall be reduced from time to time as
follows:

(i) if the Escrow Agent draws funds from a Qualified Letter of Credit, then the
amount of funds that the Escrow Agent is thereafter permitted to draw in respect
of such Qualified Letter of Credit shall be reduced by that amount drawn; and

(ii) if the Escrow Agent distributes any portion of the Indemnification Escrow
Amount to the Company Equityholders in accordance with the terms of the Escrow
Agreement (including distributions to the Surviving Corporation on behalf of the
Company Optionholders as provided herein), no Credit Holder shall receive such
distribution in the form of cash, and instead such distribution shall be paid to
each Credit Holder by reducing the amount of funds that the Escrow Agent is
permitted to draw in respect of such Credit Holder’s Qualified Letter of Credit
by an amount equal to the product of (x) the portion of the Indemnification
Escrow Amount being distributed, multiplied by (y) such Credit Holder’s Common
Pro Rata Percentage.

Upon any reduction in the amount of funds from a Qualified Letter of Credit that
the Escrow Agent is permitted to draw, each Credit Holder shall be permitted
(but not required) to amend the Qualified Letter of Credit it delivered, or to
terminate its Qualified Letter of Credit in connection with the simultaneous
delivery of a replacement Qualified Letter of Credit, in order to reduce the
available credit pursuant to such Qualified Letter of Credit so that the
available credit pursuant to the Qualified Letter of Credit is equal to the
remaining amount of the funds that the Escrow Agent is permitted to draw from
such Qualified Letter of Credit; provided, that a Credit Holder’s decision on
whether or not to amend or replace its Qualified Letter of Credit shall have no
effect on the reductions in the amount that the Escrow Agent is permitted to
draw in respect of such Qualified Letter of Credit; provided, further, that any
such replacement Qualified Letter of Credit must be in substantially the same
form as the Qualified Letter of Credit it is replacing except for the permitted
reductions in the available credit described above. Once the amount of funds the
Escrow Agent is permitted to draw from a Qualified Letter of Credit is equal to
zero, the Credit Holder shall be permitted to terminate such Qualified Letter of
Credit.

(c) If any Qualified Letter of Credit (including any replacement Qualified
Letter of Credit) is set to terminate in accordance with its terms on a date
prior to when all of the Indemnification Escrow Amount is distributed in
accordance with the Escrow Agreement, and the applicable Credit Holder does not
deliver a replacement Qualified Letter of Credit effective as of a date on or
before such termination date and on substantially the same terms as such
terminating Qualified Letter of Credit (including with sufficient credit to
satisfy the remaining funding obligations of such Qualified Letter of Credit
that are contemplated herein) but with a later termination date, then on the
date two (2) Business Days prior to the expiration date, the Escrow Agent shall
draw the maximum amount of funds from such expiring Qualified Letter of Credit
that the Escrow Agent is then-permitted to draw (taking into account any
reductions of the amount of funds the Escrow Agent is permitted to draw pursuant
to Section 3.7(b)), and such

 

24



--------------------------------------------------------------------------------

drawn amount shall be added to the Indemnification Escrow Amount and the
applicable Credit Holder shall be treated in the same manner as the other
Company Stockholders (including with respect to the right to receive
distributions in the form of cash for all distributions from the Indemnification
Escrow Amount).

(d) All references in this Agreement (including Section 12.4) to the
Indemnification Escrow Amount shall include both funds that are part of the
Indemnification Escrow Amount (less any interest accrued on the Indemnification
Escrow Amount that has not yet been distributed pursuant to the Escrow
Agreement) and the amounts which the Escrow Agent shall be permitted to draw
from Qualified Letters of Credit (taking into account any reductions of the
amount of funds the Escrow Agent is permitted to draw pursuant to
Section 3.7(b)), at the applicable time. All references in this Agreement to
distributions, releases and other similar terms with respect to the
Indemnification Escrow Amount shall include both (i) payments of cash from the
Indemnification Escrow Account and (ii) any reductions of the amount of funds
the Escrow Agent is permitted to draw pursuant to Section 3.7(b). For purposes
of this Section 3.7, distributions of any of the Indemnification Escrow Amount
to the Holder Representative to advance or reimburse expenses of the Holder
Representative, acting in its capacity as such, shall not be deemed to be a
distribution to a Company Equityholder.

3.8 Outstanding Company Expenses. On or prior to the Closing Date, the Company
shall provide to Parent a written report setting forth a list of the following
fees and expenses incurred by the Company in connection with the preparation,
negotiation and execution of this Agreement and the consummation of the
transactions contemplated hereby, solely to the extent such fees and expenses
are unpaid as of the close of business on the Closing Date: (a) the fees and
disbursements of outside counsel to the Company incurred in connection with the
transactions contemplated hereby, (b) the fees and expenses of any other agents,
advisors, consultants and experts employed by the Company in connection with the
Merger, (c) any Change in Control Payments, (d) the amount to be paid to the
Holder Representative and used for payment of expenses incurred in its capacity
as the Holder Representative (such amount, the “Holder Allocable Expenses”), and
(e) the aggregate amount of any Transfer Taxes that are the responsibility of
the Company Equityholders pursuant to Section 8.2(a) (clauses
(a)-(e) collectively, the “Outstanding Company Expenses”). Immediately prior to
the Effective Time and concurrently with the payment to the Exchange Agent of
the Funding Amount, Parent shall pay to such third parties as are directed by
the Company, by wire transfer of immediately available funds, an amount equal to
the Outstanding Company Expenses. No amount shall be included on the Closing
Balance Sheet with respect to liabilities for the Outstanding Company Expenses
paid in accordance with this Section 3.8. For the avoidance of doubt, no amounts
payable in connection with the repayment of the Funded Debt or any amounts
payable in connection with assisting Parent with the Financing shall be included
in the Outstanding Company Expenses.

3.9 Repayment of Funded Debt. At the Closing, and subject to the other terms and
conditions set forth in this Agreement, (a) Parent or Merger Sub shall make
available to the Company, or pay directly, an amount in cash sufficient to pay
the aggregate outstanding Funded Debt, (b) the Company, if such amount is not
paid directly by Parent or Merger Sub, shall apply such cash to repay the Funded
Debt, and (c) the Company shall cause the applicable agent under the Credit
Agreement to deliver to Parent (i) a pay-off letter, in form

 

25



--------------------------------------------------------------------------------

and substance reasonably satisfactory to Parent, evidencing the satisfaction of
all liabilities under the Credit Agreement (other than any indemnity obligation
for unasserted claims that by its terms survives the termination of the Credit
Agreement) upon receipt of the amounts set forth in such pay-off letter and
(ii) a release in customary form concurrently with the payment of amounts
specified in the pay-off letter referred to in clause (i) above of all Liens
with respect to the capital stock, property and assets of the Company and its
Subsidiaries relating to the Credit Agreement.

3.10 Withholding Rights. Parent, Merger Sub, the Company and the Surviving
Corporation shall be entitled to deduct and withhold from any amounts otherwise
payable to any Person pursuant to this Agreement such amounts as it is required
to deduct and withhold with respect to the making of such payment under any Tax
laws. If Parent, Merger Sub, the Company or the Surviving Corporation so
withholds (or causes to be withheld) any such amounts, such amounts shall be
treated for all purposes of this Agreement as having been paid to the Person in
respect of which such deduction and withholding is made. To the extent that
Parent becomes aware of any withholding Taxes applicable to the payment of the
Common Merger Consideration, Parent shall provide prompt written notice to the
Company and the Holder Representative of the amount of such Tax; provided that
the Parties acknowledge and agree that payment of Option Consideration pursuant
to Section 3.2(d) or any other payments that are compensatory in nature will be
subject to withholding Taxes and no Party is obligated to seek exemption from,
or reduction of, such Taxes.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as disclosed (any such disclosure being subject to Section 13.8), in the
Company Disclosure Schedules delivered by the Company to Parent concurrently
with the execution of this Agreement (the “Company Disclosure Schedules”), the
Company represents and warrants to Parent and Merger Sub the matters following
in this Article IV.

4.1 Organization. The Company is a corporation validly existing and in good
standing under the laws of the State of Colorado and is qualified, registered or
licensed to do business in each of the jurisdictions listed on Schedule 4.1.
Except as set forth on Schedule 4.1, such jurisdictions constitute each
jurisdiction in which the properties owned or leased by the Company or other
operation of its business as currently conducted makes such licensing or
qualification necessary. The Company has full power and authority to own, lease
and operate its properties and assets and the Company has full corporate power
and authority to carry on its business as it has been and is now conducted and
to enter into and to perform this Agreement.

4.2 Subsidiaries.

(a) The Subsidiaries of the Company, and the Company’s equity ownership thereof,
are set forth on Schedule 4.2(a). Each Subsidiary of the Company is validly
existing and in good standing under the laws of its jurisdiction of organization
and is qualified, registered or licensed to do business in each of the
jurisdictions listed on Schedule 4.2(a), which jurisdictions constitute each
jurisdiction in which the properties owned or leased by each Subsidiary or other
operation of its business as currently conducted makes such licensing or
qualification necessary. Each Subsidiary of the Company has full power and
authority to own, lease and operate its properties and assets and such
Subsidiary has full corporate power and authority to carry on its business as it
has been and is now conducted.

 

26



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 4.2(b), there are no outstanding or
authorized stock appreciation, phantom stock or similar rights with respect to
any Subsidiary of the Company, nor are there any voting trusts, proxies,
shareholder agreements or any other agreements or understandings with respect to
the voting of any shares of capital stock or other equity interests of any
Subsidiary of the Company. Except as set forth on Schedule 4.2(b), there are no
options, warrants or other rights to subscribe for or purchase any capital stock
or other equity interests of any Subsidiary of the Company or securities
convertible into or exchangeable for, or that otherwise confer on the holder any
right to acquire any capital stock or other equity interests of any Subsidiary
of the Company, or preemptive rights or rights of first refusal or first offer
nor are there any contracts, commitments, agreements, understandings,
arrangements or restrictions to which the Company is a party or by which any
Subsidiary of the Company is bound relating to any equity securities of any
Subsidiary of the Company, whether or not outstanding.

(c) Other than (i) equity interests in the Subsidiaries of the Company set forth
on Schedule 4.2(a) and (ii) as set forth on Schedule 4.2(c), neither the Company
nor any of its Subsidiaries owns any capital stock or other equity interests or
any securities convertible into or exchangeable for, or that otherwise confer on
the holder any right to acquire any capital stock or other equity interests of
any other Person.

4.3 Authorization; Corporate Documentation.

(a) The Company has the requisite corporate power and authority to execute and
deliver this Agreement and the other Transaction Documents to which it is a
party, to perform its obligations hereunder and thereunder, and to consummate
the transactions contemplated hereby and thereby. The execution, delivery and
performance of this Agreement and the other Transaction Documents by the
Company, and the Company’s consummation of the transactions contemplated hereby
and thereby, have been duly approved by the Board, and Parent has been provided
with documentation of such approval. No other corporate proceedings on the part
of the Company are necessary to authorize this Agreement and the other
Transaction Documents, and the transactions contemplated hereby and thereby
under the CBCA and the Governing Documents of the Company, except for the
Stockholder Approval.

(b) The Board has, at a meeting duly called and held prior to the execution of
each of this Agreement and each other Transaction Document to which the Company
is a party, (i) adopted, approved and declared advisable this Agreement and each
other Transaction Document to which the Company is a party, (ii) determined that
the transactions contemplated hereby and thereby are advisable, fair to and in
the best interests of the Company and the Company Stockholders, (iii) resolved
to recommend and has recommended the approval and adoption of this Agreement,
the Merger, each other Transaction Document to which the Company is a party and
the other transactions contemplated hereby and thereby to the Company
Stockholders and (iv) directed that this Agreement, the Merger, the other
Transaction Documents to which the Company is a party and the other transactions
contemplated hereby and thereby be submitted to the Company Stockholders. The
affirmative vote of the Requisite Stockholders is the only vote,

 

27



--------------------------------------------------------------------------------

approval or other corporate action of the holders of Company Common Stock,
Company Preferred Stock or of any other security of the Company necessary for
the Company to approve, authorize and adopt this Agreement, the Merger, the
other Transaction Documents to which the Company is a party and the other
transactions contemplated hereby and thereby, and to consummate the Merger and
the other transactions contemplated hereby and thereby under the CBCA and the
Governing Documents of the Company (such vote, the “Stockholder Approval”).

(c) The copies of the Governing Documents, and all amendments thereto, of the
Company and the Company’s Subsidiaries which have heretofore been made available
to Parent, are true, complete and correct copies of the Governing Documents of
the Company and the Company’s Subsidiaries, as amended through and in effect on
the date hereof and as of the Closing Date.

4.4 Capitalization.

(a) The authorized capital stock of the Company consists of 88,000,0000 voting
common shares, no par value per share (“Company Voting Common Stock”),
12,000,000 non-voting common shares, no par value per share (“Company Non-Voting
Common Stock” and, together with the Company Voting Common Stock, “Company
Common Stock”) and 50,000,000 preferred shares, no par value per share,
30,000,000 of which are designated as “Series A Preferred Stock” (“Company
Preferred Stock”), and there are no other shares of other classes or series of
capital stock of the Company authorized. As of the date hereof, there are
(i) 32,344,498 shares of Company Voting Common Stock issued and outstanding,
(ii) 3,585,814 shares of Company Non-Voting Common Stock issued and outstanding,
(iii) 22,575,757 shares of Company Preferred Stock issued and outstanding,
designated as “7.00% Series A Redeemable Conditional Convertible Participating
Preferred Stock”, and (iv) 5,230,000 shares of Company Voting Common Stock are
reserved for issuance upon the exercise of outstanding Company Options. No
shares of Company Common Stock are owned beneficially or of record by any
Company Subsidiary. All of the issued and outstanding shares of Company Common
Stock are, and all Company Common Stock which may be issued pursuant to the
exercise of outstanding Company Options, will be, when issued in accordance with
the respective terms thereof, duly authorized, validly issued, fully paid and
non-assessable, and none of such shares are subject to, nor were they issued in
violation of, any purchase option, call option, any preemptive right, right of
first refusal, right of first offer, co-sale or participation or any similar
right. Schedule 4.4(a)(i) sets forth a complete list of the name and holdings of
each holder of record as of the date hereof of all of the outstanding shares of
Company Common Stock and Company Preferred Stock. Except for the Stockholders
Agreements and the Company Options, there are no outstanding or authorized stock
appreciation, phantom stock or similar rights with respect to the Company, nor
are there any voting trusts, proxies, shareholder agreements or any other
agreements or understandings with respect to the voting of any shares of Company
Common Stock. Except for the Stockholders Agreements and the Company Options,
there are no options, warrants or other rights to subscribe for or purchase any
capital stock or other equity interests of the Company or securities convertible
into or exchangeable for, or that otherwise confer on the holder any right to
acquire any capital stock of the Company, or preemptive rights or rights of
first refusal or first offer nor are there any contracts, commitments,
agreements, understandings, arrangements or restrictions to which the Company is
a party or by which the Company is bound relating to any shares of Company
Common Stock or any other equity securities of the Company, whether or not
outstanding.

 

28



--------------------------------------------------------------------------------

(b) The outstanding equity securities of each of the Company’s Subsidiaries have
been duly authorized and validly issued and, as applicable, are fully paid and
nonassessable. Except as set forth on Schedule 4.4(b), the Company or one or
more of its wholly owned Subsidiaries own of record and beneficially all the
issued and outstanding shares of capital stock of such Subsidiaries free and
clear of any Liens.

(c) All distributions, dividends, repurchases and redemptions of the capital
stock (or other equity interests) of the Company or any of its Subsidiaries were
undertaken in compliance with the Company’s and any of its Subsidiaries’
Governing Documents, any agreement to which the Company or any of its
Subsidiaries then was a party and in compliance with applicable Law. The Company
does not have any distributions or dividends that been declared or accrued but
not paid to Company Equityholders.

4.5 Binding Agreement. This Agreement has been duly executed by the Company and
delivered to Parent and Merger Sub, and constitutes the legal, valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
other laws affecting creditors’ rights generally and the exercise of judicial
discretion in accordance with general equitable principles. Upon execution and
delivery at the Closing by the Company, each other Transaction Document to which
the Company is or is specified to be a party, will be duly and validly executed
by the Company and delivered to Parent and Merger Sub on the Closing Date, and
will constitute (assuming, in each case, the due authorization, execution and
delivery by each other party thereto) the Company’s legal, valid and binding
obligation, enforceable against the Company in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency or other laws
affecting creditors’ rights generally and the exercise of judicial discretion in
accordance with general equitable principles.

4.6 No Breach. Subject to the necessity of obtaining approvals of or providing
notice to the Governmental Authorities and Regulatory Consent Authorities
(including any necessary approval, or the termination or expiration of any
waiting period, under the HSR Act) listed on Schedule 4.6, the execution,
delivery and performance of this Agreement and the other Transaction Documents
and the consummation of the transactions contemplated hereby and thereby by the
Company and its Subsidiaries do not and will not (a) violate or conflict with
the Company’s or any of its Subsidiaries’ Governing Documents or any Law to
which the Company, any Subsidiary of the Company, or any of their respective
properties or assets is subject, or by which the Company, any Subsidiary of the
Company, or any of their respective properties or assets may be bound, (b) (with
or without giving notice or the lapse of time or both) breach or conflict with,
or give rise to any right of termination, cancellation or acceleration under,
any of the terms, conditions or provisions of any material Contract to which the
Company or any Subsidiary of the Company is a party or by which the Company, any
Subsidiary of the Company, or any of their respective properties or assets may
be bound or result in the imposition of a Lien on any of the Company’s or any of
its Subsidiaries’ equity interests, properties or assets (other than, in the
case of properties or assets, any Permitted Liens), or (c) require any material
filing with, or material Permit, consent, approval or waiver of, or the giving
of any material notice to, any Governmental Authority or other Person.

 

29



--------------------------------------------------------------------------------

4.7 Permits. The Company and the Subsidiaries of the Company possess, and are in
compliance with, all material Permits required to own the properties and assets
of the Company and its Subsidiaries and conduct in all material respects the
businesses of the Company and its Subsidiaries as currently being conducted. All
such Permits of the Company and the Subsidiaries of the Company are valid and in
full force and effect.

4.8 No Violation of Law; Regulatory Compliance. The business of the Company and
its Subsidiaries is being, and at all times since January 1, 2010 has been,
conducted in compliance in all material respects with all applicable Laws,
including, without limitation, those of the U.S. Food and Drug Administration
(“FDA”), U.S. Drug Enforcement Administration (“DEA”), and U.S. Department of
Agriculture (“USDA”). Except as disclosed on Schedule 4.8, the manufacture of
products by the Company and its Subsidiaries and, to the knowledge of the
Company, the manufacture of the Company’s and its Subsidiaries’ products on
behalf of the Company and its Subsidiaries by third parties is being, and at all
times since January 1, 2010 has been, conducted in compliance in all material
respects with all applicable Laws, including FDA’s current Good Manufacturing
Practice regulations. Since January 1, 2010, neither the Company nor any of its
Subsidiaries has received any notice of a material violation of applicable Laws
from a Governmental Authority, including Form FDA-483 notice of inspectional
observations or warning letters.

4.9 Title to and Condition of Assets.

(a) Except as set forth on Schedule 4.9(a), each of the Company and the
Company’s Subsidiaries has good and valid title to all of its tangible
properties and assets reflected in the Financial Statements or acquired after
March 31, 2015, other than properties and assets sold or otherwise disposed of
in the ordinary course of business consistent with past practice, in each case
free and clear of all Liens other than Permitted Liens.

(b) The assets of the Company and its Subsidiaries, taken as a whole, are
sufficient in all material respects for the continued conduct of the Company’s
business after the Closing (i) in substantially the same manner as conducted
prior to the Closing and (ii) in compliance with applicable Law.

4.10 Intellectual Property; No Infringement.

(a) Schedule 4.10(a) sets forth (i) all registered copyrights, registered
trademarks and trademark applications, patents and patent applications owned or
licensed by the Company and the Company’s Subsidiaries, and (ii) all material
licenses or sublicenses (other than shrink wrap licenses or other similar
licenses for commercially available or off-the-shelf software with a license fee
of $250,000 or less) under which the Company or a Subsidiary of the Company is a
licensee with respect to any third party Intellectual Property (“IP Licenses”).
Except as noted on Schedule 4.10(a), all registered trademarks and patents set
forth on Schedule 4.10(a) are in force and have not expired or been canceled,
and all trademark applications and patent applications set forth on Schedule
4.10(a) are pending.

 

30



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 4.10(b), the Company or the applicable
Subsidiary of the Company owns the Company IP free and clear of all Liens other
than Permitted Liens, and has the valid right to use all other Intellectual
Property used in or material to the business of the Company and its
Subsidiaries. The Company or the applicable Subsidiary of the Company is the
record owner of all right, title, and interest in all Company IP for which a
patent, trademark registration, or copyright registration has been granted. To
the knowledge of the Company, the IP Licenses are in full force and effect, and
are valid, binding, and enforceable in accordance with their terms, except to
the extent that the enforceability thereof may be affected by bankruptcy,
insolvency, or similar laws affecting creditors’ rights generally or by
court-applied equitable principles.

(c) Except as specified on Schedule 4.10(c), to the knowledge of the Company,
(i) neither the Company nor any Subsidiary of the Company is infringing,
diluting, misappropriating, or otherwise violating any Intellectual Property of
any other Person in any material respect, and (ii) no Person is infringing,
diluting, misappropriating, or otherwise violating any Company IP in any
material respect.

(d) Except as set forth on Schedule 4.10(d), as of the date hereof, neither the
Company nor any Subsidiary is party to any Actions (including oppositions,
interferences or re-examinations) nor has any Person threatened in writing to
bring any Actions in the past three (3) years (including in the form of offers
to obtain a license): (i) alleging any infringement, misappropriation, dilution
or violation of the Intellectual Property of any Person by the Company or
(ii) challenging the validity, enforceability, registrability or ownership of
any material Company IP (but excluding office actions in connection with the
prosecution of applications for the registration or issuance of Company IP). As
of the date hereof, no Action is pending, and no Action has been threatened in
writing in the past three (3) years, alleging any infringement,
misappropriation, dilution or violation by any Person of the Company IP. The
Company is not subject to any outstanding Governmental Order that restricts or
impairs the use of any Company IP in a manner that materially and adversely
impacts the business of the Company and its Subsidiaries, taken as a whole.

(e) All required filings and fees related to registered trademarks, trademark
applications, patents, and patent applications that are material to the business
of the Company and its Subsidiaries, and which are owned by the Company and the
Company’s Subsidiaries, have been timely filed with and paid to the relevant
Governmental Authorities and authorized registrars.

4.11 Contracts.

(a) Schedule 4.11(a) contains a complete, current and correct list of all of the
following Contracts to which the Company or a Company Subsidiary is a party
(provided that for the purposes of this Section 4.11(a) and Section 4.11(b), the
term Contracts shall not include Leases):

(i) any Contract with any Significant Customer or Significant Supplier, other
than purchase orders entered into in the ordinary course of business;

 

31



--------------------------------------------------------------------------------

(ii) any Contract that purports to limit in any material respect either the type
of business in which the Company or any of its Subsidiaries may engage, the
manner or locations in which any of them may so engage in any business, or the
persons with which any of them may do business, other than geographic
restrictions contained in distribution agreements entered into in the ordinary
course of business;

(iii) any licenses or agreements wherein the Company or any of the Company’s
Subsidiaries licenses Company IP to other Persons presently in effect involving
the payment by or to the Company in excess of $250,000 per year;

(iv) any Contracts that provide for any joint venture, partnership or similar
arrangement by the Company;

(v) any Contract providing for indemnification by the Company or any of its
Subsidiaries of any Person except for commercial customer, supplier, or vendor
contracts entered into in the ordinary course the primary purpose of which is
not indemnification;

(vi) any Contract which entitles any employee of the Company to transaction
bonuses, retention bonuses or similar payments as a result of, or in connection
with or relating to the execution of this Agreement or the consummation of the
transactions contemplated hereby;

(vii) any Contract regarding the acquisition or disposition of all or a material
portion of the assets of the Company or any of its Subsidiaries (other than
those Contracts discharged prior to March 31, 2015 with no contingent or other
ongoing liabilities of the Company or any of its Subsidiaries);

(viii) any Contract that contains any provision that requires the purchase of
all of the Company’s or any of its Subsidiaries’ requirements for a given
product or service from a given third party, which product or service is
material to the Company and its Subsidiaries, taken as a whole;

(ix) any Contract with a labor union or association relating to any current or
former employee, or collective bargaining agreement;

(x) any Contract entered into since July 1, 2011 involving any resolution or
settlement of any actual or threatened litigation, arbitration, claim or other
dispute with an amount in dispute of greater than $250,000 or involving material
non-monetary, equitable relief;

(xi) any Contract of the Company (other than any Benefit Plan) involving
aggregate consideration in excess of $750,000 per year and which cannot be
cancelled by the Company without penalty or without more than 90 days’ notice;
and

(xii) any loan agreement, agreement of indebtedness, note, security agreement,
letter of credit, guarantee or other document pursuant to or in connection with
the Company’s or any of its Subsidiaries’ receipt or extension of credit for
money borrowed.

 

32



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 4.11(a), the Company has made available to
Parent true and complete copies of all written Contracts set forth on
Schedule 4.11(a) (including any and all amendments and other modifications to
such Contracts) and true and correct summaries of all non-written Contracts that
meet the disclosure criteria set forth in Section 4.11(a).

(c) All Contracts set forth on Schedule 4.11(a) are valid and binding in
accordance with their terms and in full force and effect. None of the Company or
any of the Company’s Subsidiaries is in material breach, nor to the knowledge of
the Company is any other party in material breach, of the terms of any Contract
set forth on Schedule 4.11(a). Except as expressly identified on
Schedule 4.11(c), in the past three years, none of the Company or any of the
Company’s Subsidiaries has received written notice of an intention by any party
to any Contract set forth on Schedule 4.11(a) to terminate such Contract or
amend the terms thereof, other than modifications in the ordinary course of
business that would not be reasonably expected to materially adversely affect
the terms of such Contract. To the knowledge of the Company, no event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute an event of default under any Contract set forth on Schedule 4.11(a)
or result in a termination thereof or would cause or permit the acceleration or
other changes of any right or obligation or the loss of any benefit thereunder.
None of the Company or any of the Company’s Subsidiaries has waived any material
rights under any Contract set forth on Schedule 4.11(a).

4.12 Litigation. Except with respect to Tax matters (with respect to which
Section 4.15 applies) and as set forth in Schedule 4.12:

(a) Other than Actions with respect to which the Company would not reasonably be
expected to incur liability in excess of $250,000, as of the date of this
Agreement (i) there is no Action or Governmental Order of any nature pending or,
to the knowledge of the Company, threatened against the Company or any
Subsidiary of the Company, and (ii) to the knowledge of the Company, no event
has occurred or circumstance exists that may give rise to, or serve as a basis
for, any Action; and

(b) As of the date of this Agreement, there is no Action or Governmental Order
of any nature pending, rendered or, to the knowledge of the Company, threatened
against the Company or its Subsidiaries that, individually or in the aggregate,
would reasonably be expected to impair or delay the Company’s ability to perform
its obligations under this Agreement or otherwise consummate the Merger or that
could result in a Material Adverse Effect.

4.13 Financial Statements; Internal Controls. The Company has previously made
available to Parent copies of the audited consolidated balance sheet, income
statement, statement of cash flows and statement of shareholder’s equity
(deficit) of the Company and the Company’s Subsidiaries for the fiscal years
ended June 30, 2014, June 30, 2013 and June 30, 2012, and the unaudited
consolidated balance sheet and income statement of the Company and the Company’s
Subsidiaries for the nine-month period ended March 31, 2015 (collectively, the
“Financial Statements”). The Financial Statements were prepared in accordance
with the books and records of the Company and the Company’s Subsidiaries, and
present fairly, in all material respects, the financial condition of the Company
and the Company’s Subsidiaries as of the times and for the periods referred to
therein. The Financial

 

33



--------------------------------------------------------------------------------

Statements have been prepared in accordance with GAAP, consistently applied
throughout and among the periods indicated, except that the unaudited statements
exclude the footnote disclosures and any year-end adjustments required for GAAP
(the effect of which will not be materially adverse). The Company has
established and maintains a system of “internal controls over financial
reporting” (as defined in Rules 13a-15(f) and 15d-15(f) of the Exchange Act)
sufficient to provide reasonable assurance (i) regarding the reliability of the
Company’s financial reporting and the preparation of financial statements for
external purposes in accordance with GAAP, (ii) that receipts and expenditures
of the Company are being made only in accordance with the authorization of the
Company’s management and directors, and (iii) regarding prevention or timely
detection of the unauthorized acquisition, use or disposition of the Company’s
assets that could have a material effect on the Company’s financial statements.

4.14 Liabilities. As of the date hereof, none of the Company or the Company’s
Subsidiaries has any liabilities, obligations or commitments of a nature that
are required to be reflected on a balance sheet prepared in accordance with
GAAP, except (a) liabilities that are accrued and reflected on the balance sheet
of the Company as of March 31, 2015, (b) liabilities that are listed on Schedule
4.14, (c) liabilities that have arisen in the ordinary course of business since
March 31, 2015, and (d) obligations to perform after the date hereof any
Contracts entered into on or prior to the date hereof.

4.15 Tax Matters. Except as disclosed on Schedule 4.15 hereto:

(a) The Company and each of its Subsidiaries have timely filed all Tax Returns
required to have been filed by it, and all such Tax Returns are accurate and
complete in all material respects. All Taxes due and payable by the Company and
each of its Subsidiaries (whether or not shown on any Tax Return) have been
timely paid or are being contested in good faith by appropriate proceedings and
for which adequate reserves therefor have been established in the Financial
Statements in accordance with GAAP. None of the Company or any of its
Subsidiaries currently is the beneficiary of any extension of time within which
to file any Tax Return (other than automatic extensions). The Company and each
of its Subsidiaries has in all material respects withheld and paid all Taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee and all IRS Forms W-2 required with respect thereto have been in
all material respects properly completed and timely filed. All IRS Forms 1099
required with respect to any independent contractor, creditor, stockholder or
other third party of the Company have been in all material respects properly
completed and timely filed.

(b) Each of the Company and its Subsidiaries has adequately reserved on the face
of its Financial Statements (rather than in any notes thereto) for all accrued
and unpaid Taxes of the Company as of March 31, 2015. None of the Company or any
of its Subsidiaries has any liability for Taxes other than Tax liabilities that
have arisen in the ordinary course of business since March 31, 2015.

(c) Since July 1, 2011 and through the date of this Agreement, none of the
Company or any of its Subsidiaries has received written notice of any claim by
any Governmental Authority in a jurisdiction where such Company or Subsidiary
does not file Tax Returns that such Company or Subsidiary is or may be subject
to taxation by that jurisdiction.

 

34



--------------------------------------------------------------------------------

(d) There is (i) no audit, examination, claim, assessment, levy, deficiency,
administrative or judicial proceeding in progress or pending (and no written
notice from any Governmental Authority (including jurisdictions where the
Company or its Subsidiaries have not filed Tax returns) has been received that
it intends to commence such audit, examination, investigation or proceeding)
that has not been settled or withdrawn and (ii) to the Company’s knowledge, no
other claim threatened, in each case, with respect to any material amount of
Taxes for which the Company or any of its Subsidiaries are, or might otherwise
be, liable. None of the Company or any of its Subsidiaries has waived or
received a written request to waive any statute of limitations with respect to
any Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency, which waiver or extension remains in effect.

(e) None of the Company or any of its Subsidiaries has any liability, for the
Taxes of another Person (other than the Company and its Subsidiaries) (i) under
Treasury Regulation Section 1.1502-6, (ii) as a transferee or successor or
(iii) under a Tax sharing or allocation agreement or other Contract (other than
any financing agreement or Contract not primarily related to Taxes).

(f) There are no liens for Taxes upon any of the assets of the Company or any of
its Subsidiaries (other than Permitted Liens).

(g) None of the Company or any of its Subsidiaries has constituted either a
“distributing corporation” or a “controlled corporation” in a distribution
intended to qualify for tax-free treatment under Section 355 of the Code within
the three (3) years prior to the date of this Agreement.

(h) The Company is not and never has been a “United States real property holding
corporation” within the meaning of Code Section 897(c)(2) of the Code within the
past five (5) years.

(i) The Company has made available to Parent complete copies of all (i) federal
income Tax Returns filed by the Company and each of its Subsidiaries for all
periods beginning with the fiscal year ended June 30, 2009, (ii) material state
income Tax Returns filed by the Company and each of its Subsidiaries for all
periods beginning with the fiscal year ended June 30, 2011, and (iii) other
material Tax Returns filed by the Company and each of its Subsidiaries for all
periods beginning with the fiscal year ended June 30, 2010.

(j) None of the Company or any of its Subsidiaries is a party to any agreement,
contract, arrangement or plan that has resulted or is reasonably expected to
result, separately or in the aggregate, in the payment of any “excess parachute
payment” within the meaning of Section 280G of the Code.

(k) Neither the Company nor any of its Subsidiaries will be required to include
any item of income in, or exclude any item of deduction from, taxable income for
any taxable period (or portion thereof) beginning after the Closing Date as a
result of any:

(i) change in method of accounting made prior to the Closing for a taxable
period ending on or prior to the Closing Date;

 

35



--------------------------------------------------------------------------------

(ii) use of an impermissible method of accounting prior to the Closing for a
taxable period ending on or prior to the Closing Date;

(iii) “closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or non-U.S. income Tax Law)
executed prior to the Closing;

(iv) intercompany transactions or any excess loss account described in Treasury
Regulations under Section 1502 of the Code (or any corresponding or similar
provision of state, local or non-U.S. income Tax Law);

(v) installment sale or open transaction disposition made prior to the Closing;

(vi) prepaid amount received prior to the Closing; or

(vii) election under Section 108(i) of the Code.

(l) Each of the Company or any of its Subsidiaries has in all material respects
properly classified each employee and independent contractor of the Company or
any of its Subsidiaries (as applicable) with respect to payment and withholding
of employment related Taxes.

(m) None of the Company or any of its Subsidiaries has entered into or
participated in any “reportable transaction” as defined in Section 6707A(c) of
the Code and Treasury Regulations Section 1.6011-4(b).

4.16 Employee Benefit Plans.

(a) Schedule 4.16(a) contains a true and complete list of all material “employee
benefit plans” (within the meaning of Section 3(3) of ERISA), and any stock
purchase, stock option or other equity-based, employment, change-in-control,
deferred compensation, bonus compensation, incentive, retirement, pension,
profit sharing, severance pay, disability, health, welfare, vacation, sick leave
and all other material employee benefit plans, agreements, programs or policies,
including any consultant agreements and independent contractor agreements,
maintained, sponsored or contributed to by the Company or any Affiliate
(collectively, “Benefit Plans”). With respect to any Benefit Plan, (i) as of the
date hereof, no material Actions (other than routine claims for benefits in the
ordinary course) are pending or, to the knowledge of the Company, threatened,
(ii) to the knowledge of the Company, no facts or circumstances exist that would
give rise to any such Actions, (iii) such Benefit Plan has been established,
maintained and administered in all material respects in accordance with its
terms, and in compliance in all material respects with the applicable provisions
of ERISA, the Code and other applicable Laws, and (iv) all required employer
contributions, premium payments and source-deducted employee contributions under
the Benefit Plan have been in all material respects timely made or the due date
therefor has not yet passed.

(b) Each Benefit Plan which is intended to be qualified within the meaning of
Code Section 401(a) has received a favorable determination or opinion letter as
to its qualification, and nothing has occurred, whether by action or failure to
act, that would reasonably be expected to

 

36



--------------------------------------------------------------------------------

cause the loss of such qualification. With respect to each Benefit Plan, to the
extent applicable, the Company has provided to Parent complete and accurate
copies of such Benefit Plan, including any amendments thereto, each trust,
insurance, annuity or other funding Contract related thereto, the most recent
financial statements and actuarial reports (if any) prepared with respect
thereto, the most recent determination letter, the most recent annual report on
Form 5500, the summary plan description and all modifications thereto, and any
other material employee communication distributed within the past year, and
Contracts with any third-parties that relate thereto.

(c) Except as set forth on Schedule 4.16(c)(i), the Company, or any Affiliate,
does not maintain, sponsor or contribute to, nor has the Company or any
Affiliate maintained, sponsored or been obligated to contribute to, within the
last six (6) years, nor does the Company or any Affiliate reasonably expect to
have any liability with respect to, any Benefit Plan which is subject to Title
IV of ERISA or Section 412 of the Code (including any “multiemployer plan”
within the meaning of Section 3(37) of ERISA).

(d) Neither the Company nor any of its Affiliates maintains retiree or
post-employment life, health or welfare benefit plans that provide for
continuing health or welfare benefits or coverage for any participant or any
beneficiary of a participant, except as set forth on Schedule 4.16(d) or as may
be required under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

(e) Except for the Benefit Plans set forth on Schedule 4.16(a), no Benefit Plan
exists that, as a result of the transactions contemplated by this Agreement will
result in the payment to any current or former employee or director of the
Company of any money or other property or will result in the acceleration,
increase or provision of any other rights or benefits to any current or former
employee or director of the Company.

(f) Neither the Company, nor, to the knowledge of the Company, any of its
directors, officers, employees or agents or any “party in interest” or
“disqualified person,” as such terms are defined in Section 3 of ERISA, and
Section 4975 of the Code, has, with respect to any Benefit Plan, engaged in or
been a party to any nonexempt “prohibited transaction,” as such term is defined
in Section 4975 of the Code or Section 406 of ERISA, in connection with which,
directly or indirectly, the Company or its Affiliates, or any of their directors
or employees or any Benefit Plan or any related funding medium could be subject
to either a material penalty assessed pursuant to Section 502(i) of ERISA or a
tax imposed by Section 4975 of the Code.

(g) The Company and its Affiliates have, at all times, provided group medical
coverage to their employees in a manner reasonably expected to avoid triggering
any material Tax or penalty under Section 4980H of the Code.

4.17 Insurance. Schedule 4.17 lists all commercial general liability and
executive risk insurance policies (by policy number, insurer, expiration date,
and type of coverage) held by the Company or any Subsidiary of the Company as of
the date hereof relating to its properties, assets, business or employees
(“Insurance Policies”), true and complete copies of which have been made
available to Parent. Except as set forth on Schedule 4.17, all such Insurance
Policies are valid and binding in accordance with their terms and are in full
force and

 

37



--------------------------------------------------------------------------------

effect as of the date hereof, and shall remain in full force and effect
immediately following the consummation of the transactions contemplated by this
Agreement. The Company has not received any written notice of cancellation of,
premium increase with respect to, or alteration of coverage under, any of such
Insurance Policies. All premiums due on such Insurance Policies have either been
paid or, if due and payable prior to Closing, will be paid prior to Closing in
accordance with the payment terms of each Insurance Policy. The Insurance
Policies do not provide for any retrospective premium adjustment or other
experience-based liability on the part of the Company. There are no claims
related to the business of the Company pending under any such Insurance Policies
as to which coverage has been denied. The Company is not in default under, and
has not otherwise failed to comply with, in each case in any material respect,
any provision contained in any such Insurance Policy. The Company has not failed
to timely and properly tender or otherwise provide notice of any known claims
arising prior to the Effective Time under each Insurance Policy whose coverage
is implicated by such claim, except for any such failure that would not
reasonably be expected to materially adversely affect the ability of the Company
to make recoveries in respect of such claim. The Insurance Policies are
sufficient for compliance with all applicable Laws (including but not limited to
all applicable requirements relating to workers’ compensation and automobile
insurance), and material Contracts to which the Company is a party or by which
it is bound.

4.18 Environmental Matters. Except as set forth on Schedule 4.18:

(a) The Company and any Subsidiary of the Company are, and since January 1, 2010
have been, in compliance with Environmental Laws in all material respects,
including with regard to the release, use or disposal of Hazardous Materials and
the possession of all material Permits required under Environmental Laws for the
operation of their business as presently conducted.

(b) As of the date hereof, there are no Actions pending or, to the knowledge of
the Company, threatened in writing against the Company or any Subsidiary of the
Company pursuant Environmental Laws, including any such Action involving or
relating to actual, alleged, or potential Environmental Conditions or any
actual, alleged, or potential material noncompliance with Environmental Laws by
the Company or any of its Subsidiaries. Neither the Company nor any Subsidiary
of the Company is subject to any Governmental Order pursuant to which the
Company or any Subsidiary has any outstanding obligation or liability for any
Environmental Condition that is reasonably expected to exceed $250,000.

(c) To the knowledge of the Company, there are no Environmental Conditions on or
under any of the Leased Premises, the Owned Real Property, or any real property
owned, leased, or operated by the Company or any of its Subsidiaries since
January 1, 2010, except for Environmental Conditions the liability for which is
not reasonably expected to exceed $250,000.

(d) True and complete copies of all material reports which are in the
possession, custody or control of the Company or a Company Subsidiary with
respect to any Environmental Condition related to the Leased Premises, the Owned
Real Property, or any real property previously owned, leased, or operated by the
Company or any of its Subsidiaries since January 1, 2010 have been provided or
made available to Parent.

 

38



--------------------------------------------------------------------------------

(e) No Leased Premise or Owned Real Property, or, to the knowledge of the
Company, any real property previously owned, leased, or operated by the Company
or any Subsidiary is listed on, or has been proposed for listing on, the
National Priorities List or the Comprehensive Environmental Response and Cleanup
Information System under the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq., or any similar list of
known contaminated properties maintained by any Governmental Authority.

(f) The representations and warranties contained in this Section 4.18 are the
Company’s sole and exclusive representations and warranties pertaining or
relating to any environmental matters (including any involving an Environmental
Condition or arising under any Environmental Laws) relating to the Company and
its Subsidiaries.

4.19 Real Property; Personal Property.

(a) Schedule 4.19(a) sets forth a true and complete list of all real property
owned in fee by the Company or any of its Subsidiaries as of the date of this
Agreement (collectively, the “Owned Real Property”). The Company or one of its
Subsidiaries, as the case may be, holds good, indefeasible, marketable (subject
to any state of facts an accurate survey would show, provided the same does not
materially impair the current use and operation of such parcel of Owned Real
Property) and valid fee simple title to the Owned Real Property, free and clear
of all Liens, except for Permitted Liens. Except as set forth on Schedule
4.19(a), (i) there are no outstanding options or rights of first refusal or
offers to purchase or lease the Owned Real Property or any portion thereof or
interest therein and (ii) there are no parties (other than the Company and its
Subsidiaries) in possession of any Owned Real Property. Except as set forth on
Schedule 4.19(a), no material improvements constituting a part of the Owned Real
Property encroach on real property owned or leased by a Person other than the
Company. With respect to any Owned Real Property, except as set forth on
Schedule 4.19(a), the Company has delivered or made available to Parent true,
complete and correct copies of the deeds and other instruments (as recorded) by
which the Company acquired such Owned Real Property, and copies of all title
insurance policies, opinions and abstracts in the possession of the Company and
relating to the Owned Real Property.

(b) Schedule 4.19(b) contains a complete and accurate list of all premises
currently leased by the Company or any Subsidiary of the Company (collectively,
the “Leased Premises”), the current use of each such Leased Premise, and of all
leases related thereto (collectively, the “Leases”).

(c) (i) The Leases are valid, binding and enforceable in accordance with their
terms and are in full force and effect, (ii) no event of default has occurred
which (whether with or without notice, lapse of time or both or the happening or
occurrence of any other event) would constitute a material default thereunder on
the part of the Company or the applicable Subsidiary of the Company, and
(iii) to the knowledge of the Company, there has been no occurrence of any event
of default which (whether with or without notice, lapse of time or both or the
happening or occurrence of any other event) would constitute a material default
thereunder by any other party. The current annual rent and term under each Lease
are as set forth on Schedule 4.19(b). Neither the Company nor the applicable
Subsidiary of the Company has waived any material rights under

 

39



--------------------------------------------------------------------------------

any Lease which would be in effect on or after the date of this Agreement and
which would be materially adverse to the Company or such Subsidiary. Except as
set forth on Schedule 4.19(c), with respect to the Leased Premises, the Company
has delivered or made available to Parent true, complete and correct copies of
the Leases. Except as set forth on Schedule 4.19(c), the Company is not a
sublessor or grantor under any sublease or other instrument granting to any
other Person any right to the possession, lease, occupancy or enjoyment of any
Leased Premises.

(d) The use and operation of the Owned Real Property and the Leased Premises in
the conduct of the Company’s business do not violate in any material respect any
Law, easement, license, Permit or agreement. No Owned Real Property or Leased
Premises is operating as a non-conforming use. As of the date hereof, there are
no Actions pending nor, to knowledge of the Company, threatened against or
affecting the Owned Real Property, any Leased Premises, or any portion thereof
or interest therein in the nature or in lieu of condemnation or eminent domain
proceedings. There have been no casualties affecting any Owned Real Property or
any Leased Premises.

(e) Set forth on Schedule 4.19(e) is a list of real property owned by the
Company since January 1, 2010 and not currently owned by the Company.

4.20 No Other Agreements to Sell. Except as set forth on Schedule 4.20, none of
the Company or any of the Company’s Subsidiaries has any legal or other
obligation to any Person other than Parent to sell, encumber or otherwise
transfer its equity interests (other than pursuant to the Company Options),
assets (other than inventory in the ordinary course of business) or business (in
whole or in part), or effect any merger, consolidation or other reorganization
of the Company or any of the Company’s Subsidiaries, or to enter into any
agreement with respect thereto.

4.21 Transactions with Certain Persons. Except as set forth on Schedule 4.21, no
officer or director of the Company or any of the Company’s Subsidiaries or any
Company Equityholder nor, to the knowledge of the Company, any member of any
such individual’s immediate family is presently, or within the past three years
has been, a party to any material transaction with the Company or any of the
Company’s Subsidiaries, including any Contract or other arrangement
(a) providing for the furnishing of services by (other than as officers,
directors or employees of the Company or a Subsidiary of the Company),
(b) providing for the rental of real or personal property from, or (c) otherwise
requiring material payments to (other than for services or expenses as
directors, officers or employees of the Company or a Subsidiary of the Company
in the ordinary course of business consistent with past practice) any such
individual or any corporation, partnership, trust or other entity controlled by
any such individual, in each case other than (i) the Benefit Plans,
(ii) agreements relating to any Change in Control Payments and (iii) other
agreements relating to the issuance or ownership of Company Common Stock,
Company Preferred Stock or Company Options entered into in the ordinary course
of business. Except as set forth on Schedule 4.21, the transactions disclosed on
Schedule 4.21 were entered into on arms-length, market terms.

4.22 Labor Matters. Except as set forth on Schedule 4.22, (a) none of the
Company or any Subsidiary of the Company is a party to any collective bargaining
agreement or other contract or agreement with any labor organization, work
council, trade union,

 

40



--------------------------------------------------------------------------------

or other representative of any of its employees and (b) to the knowledge of the
Company, there are no activities or proceedings, or threatened activities or
proceedings, of any labor union or other party to organize or represent such
employees. There has not occurred or, to the knowledge of the Company, been
threatened in the past three years or is threatened presently, any strike,
slow-down, picketing, work-stoppage, or other similar labor activity with
respect to any such employees. Except as set forth in Schedule 4.22, the Company
and the Company’s Subsidiaries are in compliance in all material respects with
the Laws relating to employment, including, without limitation, provisions
relating to compensation, collective bargaining, safety and health, work
authorization, leaves of absence, equal employment opportunity, unemployment
compensation and worker’s compensation.

4.23 Absence of Changes. Except as set forth on Schedule 4.23, from March 31,
2015 until the date hereof, (a) each of the Company and the Company’s
Subsidiaries has conducted its business in the ordinary course of business
consistent with past practice in all material respects, (b) none of the Company
or the Company’s Subsidiaries has taken any action that would be prohibited from
being freely taken by clauses (a)-(q) of Section 6.1 if such action had been
taken after the date hereof, and (c) there has not occurred any Material Adverse
Effect.

4.24 Brokers. Except as set forth on Schedule 4.24, no broker, finder or
investment banker or other person is directly or indirectly entitled to any
brokerage, finder’s or other contingent fee or commission or any similar charge
in connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of the Company or any Subsidiary of the
Company. All such fees, commission or similar charges, including those
identified on Schedule 4.24, will, to the extent not paid by the Company or a
Subsidiary of the Company prior to the Closing, be paid in accordance with
Section 3.8.

4.25 Significant Customers and Suppliers. Schedule 4.25 contains a complete and
correct list of (a) the 20 largest customers (the “Significant Customers”) of
the Company and its Subsidiaries (based on consolidated volume in dollars of
sales for each of the fiscal year ended June 30, 2014 and for the period from
January 1, 2015 through March 31, 2015), and (b) the 20 largest suppliers (the
“Significant Suppliers”) to the Company and its Subsidiaries (based on
consolidated volume in dollars of sales by the Company and its Subsidiaries of
such suppliers’ products for each of the fiscal year ended June 30, 2014 and for
the period from January 1, 2015 through March 31, 2015). As of the date hereof,
neither the Company nor any of its Subsidiaries have received written or, to the
knowledge of the Company, other notice from any Significant Customer or
Significant Supplier stating that such Significant Customer or Significant
Supplier intends to cease purchasing from, or selling to, the Company or any of
its Subsidiaries, or materially alter the amount of such purchases or sales.

4.26 Certain Business Practices. The Company and its Subsidiaries, and to the
knowledge of the Company each other Person associated with or acting for or on
behalf of any of them, has not directly or indirectly: (a) made any
contribution, gift, bribe, payoff, influence payment, kickback or other similar
payment to any Person, private or public, regardless of form, whether in money,
property or services, in violation of applicable Law, including the U.S. Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), or (b) established or maintained any fund or asset that
has not been recorded in its books and records. Each of the Company and its
Subsidiaries has

 

41



--------------------------------------------------------------------------------

conducted its business in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, compliance therewith.

4.27 No Other Representations and Warranties. Except for the representations and
warranties contained in this Article IV, neither the Company, nor any other
Person (a) makes any representation or warranty, express or implied, as to
condition, merchantability, suitability or fitness for a particular purpose of
any of the properties, assets used in the business of or held by the Company or
any of the Company’s Subsidiaries, or (b) makes any representation or warranty,
express or implied, as to the accuracy or completeness of any information
regarding the Company, the Company’s Subsidiaries or their respective
businesses, in each case except as expressly set forth in this Article IV or as
and to the extent required by this Article IV to be set forth in the Company
Disclosure Schedules.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

Except as disclosed (any such disclosure being subject to Section 13.8) in the
Parent Disclosure Schedules delivered by Parent to the Company concurrently with
the execution of this Agreement (the “Parent Disclosure Schedules”), Parent and
Merger Sub, jointly and severally, represent and warrant to the Company the
matters following in this Article V.

5.1 Organization. Parent is a corporation validly existing and in good standing
under the laws of the State of Minnesota. Merger Sub is a corporation validly
existing and in good standing under the laws of the State of Colorado. Each of
Parent and Merger Sub has full power and authority to own, lease and operate its
properties and assets and each of Parent and Merger Sub has full corporate power
and authority to carry on its business as now conducted and to enter into and to
perform this Agreement.

5.2 Authorization. Each of Parent and Merger Sub has the requisite corporate
power and authority to execute and deliver this Agreement and the other
Transaction Documents to which it is a party, to perform its obligations
hereunder and thereunder, and to consummate the transactions contemplated hereby
and thereby. The execution, delivery and performance of this Agreement and the
other Transaction Documents by each of Parent and Merger Sub, and each of
Parent’s and Merger Sub’s consummation of the transactions contemplated hereby
and thereby, have been duly approved by (a) the board of directors of Parent and
Merger Sub, respectively, and (b) Parent as the sole shareholder of Merger Sub.
No other corporate proceedings on the part of Parent or Merger Sub are necessary
to authorize this Agreement and the other Transaction Documents, and the
transactions contemplated hereby and thereby.

5.3 Binding Agreement. This Agreement has been duly executed by each of Parent
and Merger Sub and delivered to the Company, and constitutes the legal, valid
and binding agreement of each of Parent and Merger Sub, enforceable against
Parent and Merger Sub in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency or other laws affecting creditors’ rights
generally and the exercise of judicial discretion in accordance with general
equitable principles. Upon execution and delivery at the

 

42



--------------------------------------------------------------------------------

Closing by Parent and Merger Sub, as applicable, each other Transaction Document
to which each of them is or is specified to be a party, will be duly and validly
executed by Parent or Merger Sub, as applicable, and delivered to the Company on
the Closing Date, and will constitute (assuming, in each case, the due
authorization, execution and delivery by each other party thereto) Parent’s or
Merger Sub’s, as applicable, legal, valid and binding obligation, enforceable
against each of them in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency or other laws affecting creditors’ rights
generally and the exercise of judicial discretion in accordance with general
equitable principles.

5.4 No Breach. Subject to the necessity of obtaining approvals or termination or
expiration of the waiting period under the HSR Act and, in the case of
clauses (b) and (c) of this Section 5.4, except as would not have a material
adverse effect on Parent’s or Merger Sub’s ability to consummate the
transactions contemplated by this Agreement, the execution, delivery and
performance of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby by Parent and Merger Sub do
not and will not (a) violate or conflict with Parent’s or Merger Sub’s Governing
Documents or any Law to which Parent or Merger Sub is subject, or by which
Parent or Merger Sub may be bound, (b) (with or without giving notice or the
lapse of time or both) breach or conflict with, constitute or create a default
or give rise to any right of termination, cancellation or acceleration under,
any of the terms, conditions or provisions of any contract, agreement, or other
commitment to which Parent or Merger Sub is a party or by which Parent or Merger
Sub is bound, or (c) require any filing with, or permit, consent or approval of,
or the giving of notice to, any Governmental Authority or other Person.

5.5 Litigation. There is no Action or Governmental Order of any nature, pending,
rendered or, to the knowledge of Parent, threatened, against Parent or Merger
Sub that reasonably would be expected to have a material adverse effect on
Parent’s or Merger Sub’s ability to consummate the transactions contemplated by
this Agreement.

5.6 Financial Ability. As of and on the Closing, Parent has and will have
available cash on hand and other available sources of financing sufficient for
Merger Sub and the Surviving Corporation to make all Closing Date Payments and
to pay all fees and expenses required to be paid by Parent or Merger Sub in
connection with the transactions contemplated by this Agreement. Parent’s and
Merger Sub’s obligations under this Agreement are not contingent upon obtaining
financing from any Person.

5.7 Solvency; Surviving Corporation After the Merger. None of Parent or Merger
Sub is entering into this Agreement or the transactions contemplated hereby with
the actual intent to hinder, delay or defraud either present or future
creditors. Assuming (i) that the representations and warranties of the Company
contained in this Agreement are true and correct in all material respects, and
(ii) satisfaction of all of the conditions to the obligation of Parent and
Merger Sub to consummate the transactions contemplated by this Agreement, and
after giving effect to the transactions contemplated by this Agreement,
including the Merger, at and immediately after the Effective Time, each of
Parent and the Surviving Corporation and each of its Subsidiaries (a) will be
solvent (in that both the fair value of its assets will not be less than the sum
of its debts and that the present fair saleable value of its assets will not be
less than the amount required to pay its probable liability on its recourse
debts as they mature or become due),

 

43



--------------------------------------------------------------------------------

(b) will have adequate capital and liquidity with which to engage in its
business and (c) will not have incurred and does not plan to incur debts beyond
its ability to pay as they mature or become due.

5.8 Parent’s and Merger Sub’s Acknowledgment. Each of Parent and Merger Sub
acknowledges that none of the Company, any of the Company’s Subsidiaries, nor
any other Person acting on behalf of the Company or any of the Company’s
Subsidiaries, nor any Affiliate of the Company or any of the Company’s
Subsidiaries (a) has made any representation or warranty, express or implied,
regarding the Company or any of the Company’s Subsidiaries except as expressly
set forth in this Agreement, the Transaction Documents and the Company
Disclosure Schedules or (b) makes or shall be deemed to have made hereunder any
representations or warranties, express or implied, at law or in equity, of any
kind or nature whatsoever concerning or as to the accuracy or completeness of
any projections, budgets, forecasts or other forward-looking financial
information concerning the future revenue, income, profit or other financial
results of the Company or any of the Company’s Subsidiaries.

5.9 Brokers. Except for as set forth on Schedule 5.9, no broker, finder or
investment banker or other person is directly or indirectly entitled to any
brokerage, finder’s or other contingent fee or commission or any similar charge
in connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Parent or Merger Sub.

5.10 Operations and Assets of Merger Sub. Merger Sub has been formed solely for
the purpose of engaging in the transactions contemplated hereby and, prior to
the Effective Time, will not have incurred liabilities of any nature or
conducted any business, other than pursuant to or in connection with this
Agreement. Parent owns, beneficially and of record, all of the outstanding
equity interests of Merger Sub, free and clear of all Liens.

5.11 No Other Representations and Warranties. Except for the representations and
warranties contained in this Article V, neither Parent, Merger Sub, nor any
other Person makes any representation or warranty, express or implied, as to the
accuracy or completeness of any information regarding Parent, Parent’s
Subsidiaries (including Merger Sub) or their respective businesses, in each case
except as expressly set forth in this Article V or as and to the extent required
by this Article V to be set forth in the Parent Disclosure Schedules.

ARTICLE VI.

COVENANTS OF THE COMPANY

6.1 Conduct of Business. The Company hereby covenants and agrees that, from the
date hereof until the earlier of the Closing Date and the date this Agreement is
terminated in accordance with its terms, unless set forth on Schedule 6.1 or
otherwise expressly contemplated by this Agreement or consented to in writing by
Parent, the Company will, and will cause each Subsidiary of the Company to,
(i) operate its business in the usual and ordinary course, consistent with past
practice, (ii) use its commercially reasonable efforts to preserve substantially
intact its business organization, maintain its rights and ongoing operations,
retain the services of its respective officers and key employees and maintain
its relationship with its respective customers and suppliers and (iii) use its
commercially reasonable efforts to maintain

 

44



--------------------------------------------------------------------------------

all Insurance Policies in full force and effect, without material modification,
except as required by applicable Law. Without limiting the generality of the
foregoing, except (x) as expressly contemplated by this Agreement, (y) as set
forth on Schedule 6.1, or (z) otherwise consented to in writing by Parent, from
the date hereof until the earlier of the Closing Date and the date this
Agreement is terminated in accordance with its terms, the Company will not, and
the Company will cause each Subsidiary of the Company not to, take any of the
following actions:

(a) except in the ordinary course of business or as may be required by any
Benefit Plan or applicable Law: (i) increase the compensation payable to or to
become payable to any of its directors or officers, (ii) grant any severance or
termination pay to, or enter into or modify any employment or severance
agreement with, any of its directors or officers, or (iii) adopt, amend or
terminate any Benefit Plan;

(b) except for the Company Preferred Stock Conversion and the redemption of
Company Non-Voting Common Stock held by employees of the Company or any Company
Subsidiary upon separation of employment, (i) redeem, repurchase or otherwise
reacquire any shares of the Company’s capital stock or any securities or
obligations convertible into or exchangeable for any shares of the Company’s
capital stock, or any options, warrants or conversion or other rights to acquire
any shares of the Company’s capital stock or any such securities or obligations,
except as permitted under any Benefit Plan, (ii) effect any reorganization or
recapitalization of the Company, or (iii) split, combine or reclassify any of
the Company’s capital stock or issue or authorize or propose the issuance of any
other securities in respect of, in lieu of, or in substitution for, shares of
the Company’s capital stock;

(c) except for the Company Preferred Stock Conversion, issue, pledge, deliver,
award, grant or sell, or authorize or propose the issuance, pledge, delivery,
award, grant or sale (including the grant of any encumbrances) of, any shares of
any class of its capital stock (except in connection with exercises of Company
Options), any securities convertible into or exercisable or exchangeable for any
such shares, or any rights, warrants or options to acquire, any such shares or
any phantom stock, phantom stock rights, stock appreciation rights or stock
based performance units;

(d) acquire or agree to acquire, merge or consolidate with, by purchasing an
equity interest in or a portion of the assets of, or by any other manner, any
business or any corporation, partnership, association or other business
organization or division thereof, or otherwise acquire or agree to acquire any
assets of any other Person;

(e) sell, lease, exchange, mortgage, pledge, encumber, transfer or otherwise
dispose of, or agree to sell, lease, exchange, mortgage, pledge, transfer or
otherwise encumber or dispose of, any of its material assets except for
(i) dispositions of properties or assets (including inventory) that are in the
ordinary course of business and consistent with past practice and (ii) Permitted
Liens;

(f) adopt any amendments to its Governing Documents;

 

45



--------------------------------------------------------------------------------

(g) make any change in any of its methods, principles or practices of accounting
or make any material reclassification of assets or liabilities, except as may be
required by applicable Law or GAAP;

(h) incur or guarantee any material Indebtedness, whether or not evidenced by a
note, bond, debenture or similar instrument, or enter into any “keep well” or
other agreement to maintain the financial condition of another Person or make
any loans, or advances of borrowed money or capital contributions to, or equity
investments in, any other Person or issue or sell any debt securities or
warrants or other rights to acquire debt securities of the Company or such
Subsidiary, except (x) in the ordinary course of business consistent with past
practice or (y) borrowings under the Credit Documents;

(i) transfer to any Person any material Company IP other than in the ordinary
course of business consistent with past practice;

(j) enter into any operating lease with an aggregate value in excess of
$250,000;

(k) for the fiscal year ending June 30, 2015, make any capital expenditures,
capital additions or capital improvements in an aggregate amount in excess of
$2,000,000, other than any capital expenditures, capital additions or capital
improvements consistent with the capital expenditures budget provided to Parent
prior to the date hereof; and for any fiscal quarter ending after such date,
make any capital expenditures, capital additions or capital improvements in an
aggregate amount in excess of $5,000,000;

(l) enter into any collective bargaining agreement;

(m) except as required by applicable Law, (i) make or change any material Tax
election, (ii) adopt or change (or file a request to adopt or change) any of its
methods of accounting with respect to Taxes or any annual Tax accounting period,
(iii) enter into any closing agreement with respect to any Tax or settle any Tax
claim or assessment, in each case, with respect to a liability for Taxes in
excess of $250,000, or (iv) surrender any right to claim a Tax refund in excess
of $250,000;

(n) pay, discharge or satisfy any material claims, liabilities or obligations
(absolute, accrued, asserted or unasserted, contingent or otherwise), except the
payment, discharge or satisfaction of (i) liabilities or obligations in the
ordinary course of business consistent with past practice or in accordance with
the terms thereof as in effect on the date hereof or (ii) claims settled or
compromised to the extent permitted by Section 6.1(p), or waive, release, grant
or transfer any rights of material value, in each case, other than in the
ordinary course of business consistent with past practice;

(o) settle or compromise any claim or Action in excess of $250,000;

(p) make any payment to an Affiliate, except (i) in accordance with the terms of
any Contract set forth on Schedule 4.21, (ii) compensation to employees in the
ordinary course of business or (iii) in accordance with clause (a) of this
Section 6.1; or

 

46



--------------------------------------------------------------------------------

(q) enter into any agreement, or otherwise become obligated, to take any of the
actions prohibited in the foregoing clauses (a)-(p).

Parent acknowledges and agrees that (i) nothing contained in this Agreement
shall give Parent, directly or indirectly, the right to control or direct the
operations of the Company or its Subsidiaries prior to the Closing and
(ii) prior to the Closing, the Company shall exercise, consistent with the terms
and conditions of this Agreement, complete control and supervision over the
Company’s and its Subsidiaries’ respective operations.

6.2 Inspection. The Company shall, and shall cause its Subsidiaries to, upon
reasonable advance notice, afford to Parent and its accountants, counsel and
other representatives reasonable access at Parent’s sole cost and expense,
during normal business hours, in such manner as to not disrupt or interfere with
the normal operation of the Company and its Subsidiaries, to their respective
properties, books, Contracts, commitments, Tax Returns, records and appropriate
officers and employees of the Company and its Subsidiaries, and shall furnish
Parent and its representatives with financial and operating data and other
information concerning the affairs of the Company and its Subsidiaries as Parent
and its representatives may reasonably request; provided, however, that Parent
shall not be permitted to (i) perform any environmental sampling at any Leased
Premises, including sampling of soil, groundwater, surface water, building
materials, or air or wastewater emissions or (ii) contact any customer, vendor
or supplier of the Company or any Company Subsidiary for the purpose of
discussing with such customer, vendor or supplier the business or affairs of the
Company or any Company Subsidiary or the transactions contemplated hereby
without the prior written consent of the Company (which shall not be
unreasonably withheld, delayed, or conditioned). Subject to applicable Law,
Parent, Merger Sub and their respective Affiliates and representatives will hold
in confidence through the Closing Date all information obtained from the
Company, the Company’s Subsidiaries and their respective Affiliates, directors,
officers, agents, representatives or employees in accordance with the provisions
of the Confidentiality Agreement, which, notwithstanding anything contained
herein, shall remain in full force and effect in accordance with the terms
thereof. Notwithstanding the foregoing, nothing shall prevent Parent, Merger
Sub, or their respective Affiliates from disclosing such information in
connection with an Action to enforce this Agreement.

6.3 HSR Act and Regulatory Approvals.

(a) In connection with the transactions contemplated by this Agreement, the
Company shall (and, to the extent required, shall cause its Affiliates to) file,
or cause to be filed, a premerger notification and report form pursuant to the
HSR Act with respect to the transactions contemplated by this Agreement within
five (5) Business Days of the date of this Agreement, including a request for
early termination of the applicable waiting period under the HSR Act. The
Company shall use reasonable best efforts to comply at the earliest practicable
date with any formal or informal request for additional information or
documentary material and shall cooperate in connection with resolving any
investigation or other inquiry concerning the transactions contemplated by this
Agreement commenced by any Regulatory Consent Authority.

(b) The Company shall, as promptly as possible, use its reasonable best efforts
to obtain, or cause to be obtained, all consents, authorizations, orders and
approvals from all

 

47



--------------------------------------------------------------------------------

Regulatory Consent Authorities that may be or become necessary for its execution
and delivery of this Agreement and the performance of its obligations pursuant
to this Agreement. The Company shall cooperate fully with Parent in promptly
seeking to obtain all such consents, authorizations, orders and approvals.
Neither the Company nor its Affiliates shall willfully take any action that will
have the effect of delaying, impairing or impeding the receipt of any required
consents, authorizations, orders and approvals.

(c) The Company shall promptly notify Parent of written or, if not written,
material communication made to or received by the Company or any of its
Affiliates from any third party or any Governmental Authority with respect to
the transactions contemplated by this Agreement, and the Company shall permit
counsel to Parent an opportunity to review in advance, and the Company shall
consider in good faith the views of such counsel in connection with, any
proposed written communications by the Company and its Affiliates to any
Governmental Authority concerning the transactions contemplated by this
Agreement. The Company agrees to provide Parent and its counsel the opportunity,
on reasonable advance notice, to participate in any substantive meetings or
discussions, either in person or by telephone, between the Company or any of its
Affiliates, agents or advisors, on the one hand, and any Governmental Authority,
on the other hand, concerning or in connection with the transactions
contemplated hereby. Subject to applicable Law, the Company will consult with
the Parent and cooperate with the Parent in connection with any analyses,
appearances, presentations, memoranda, briefs, arguments, and proposals made or
submitted to any Governmental Authority regarding the transactions described
herein by or on behalf of any Party.

(d) The Company shall be responsible for and pay one-half of all filing fees
payable to the Regulatory Consent Authorities in connection with the
transactions contemplated by this Agreement.

6.4 Cooperation with Financing. From the date hereof until the earlier of the
Closing Date and the date this Agreement is terminated in accordance with its
terms, the Company shall, and shall cause the Company’s Subsidiaries to,
reasonably cooperate and cause the respective officers, employees and advisors,
including legal and accounting, of the Company and the Company’s Subsidiaries to
provide to Parent, at Parent’s sole expense, such reasonable cooperation in
connection with the arrangement of Parent’s third-party debt financing
consisting of a syndicated credit facility (the “Financing”) as is customarily
needed for financings of such type and may as be reasonably requested by Parent,
including, without limitation:

(i) as promptly as reasonably practicable, furnishing to Parent such information
relating to the Company and its Subsidiaries as is customary or reasonably
necessary for the completion of the Financing to the extent reasonably requested
by Parent to assist in preparation of customary information documents to be used
for the completion of the Financing or otherwise in connection with the
marketing of the Financing;

(ii) using commercially reasonable efforts (A) to obtain such consents,
approvals and authorizations which shall be reasonably requested by Parent in
connection with the Financing, and (B) facilitating the repayment of agreed upon
existing Indebtedness of the Company and its Subsidiaries and releases of any
Liens securing existing Indebtedness of the Company and its Subsidiaries, in
each case upon the repayment of such Indebtedness substantially concurrently

 

48



--------------------------------------------------------------------------------

with the initial funding of the Financing by using commercially reasonable
efforts to obtain customary payoff letters with respect to such Indebtedness to
the extent requested by Parent promptly after the execution of this Agreement;

(iii) cooperating with the marketing efforts of Parent, including using
commercially reasonable efforts to participate in a reasonable number of
requested meetings with the parties acting as lead arrangers or agents for, and
prospective lenders of the Financing and the Company’s and any of its
Subsidiaries’ senior management and Representatives and due diligence sessions
in connection with the Financing;

(iv) using commercially reasonable efforts to provide Parent with all
documentation and other information required by regulatory authorities and as
reasonably requested by Parent on behalf of Financing Sources a party to any
debt commitment letter relating to the Financing with respect to the Company and
its Subsidiaries in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT ACT,
Title III of Pub. L. 107-56 (signed into law October 26, 2001), as amended;
provided such request is made at least ten Business Days prior to the date on
which the conditions set forth in Section 9.1 and Section 9.2 are satisfied or
waived (other than any such condition that by its terms satisfied at Closing,
each of which is capable of being satisfied).

Notwithstanding the foregoing, the Company shall not be required to provide, or
cause its Subsidiaries to provide, cooperation under this Section 6.4 that:
(A) unreasonably interferes with the ongoing business of the Company or any of
the Company’s Subsidiaries; (B) causes any representation or warranty of the
Company in this Agreement to be breached; (C) causes any closing condition set
forth in Article IX to fail to be satisfied or otherwise causes the breach of
this Agreement or any Contract to which the Company or any of the Company’s
Subsidiaries is a party; or (D) requires the Company, any of the Company’s
Subsidiaries or their respective directors, officers, managers or employees to
execute, deliver or enter into, or perform any agreement, document or
instrument, including any commitment letter, with respect to the Financing prior
to the Closing, except for a customary UCC pre-filing authorization letter
effective as of the Effective Time, and the Board shall not be required to adopt
resolutions approving the agreements, documents and instruments pursuant to
which the Financing is obtained prior to the Closing. In no event shall the
Company be in breach of this Agreement because of the failure to deliver any
financial or other information that is not available to the Company or the
Company’s Subsidiaries or that cannot be obtained by the Company or the
Company’s Subsidiaries using commercially reasonable efforts or for the failure
to obtain review of any financial or other information by its accountants. In no
event shall the Company or any Subsidiary of the Company be required to pay any
commitment or similar fee or incur any liability (including due to any act or
omission by the Company or any Subsidiary of the Company or any of their
respective directors, officers, employees or representatives) or expense in
connection with assisting Parent in arranging the Financing or as a result of
any information provided by the Company, any Subsidiary of the Company or any of
their respective Affiliates, directors, officers, employees or representatives
in connection therewith. Parent shall (i) promptly upon request by the Company,
reimburse the Company for all out-of- pocket costs incurred in good faith by the
Company and the Company’s Subsidiaries in connection with such cooperation and
(ii) indemnify and hold harmless the Company, the Company’s Subsidiaries and
their respective Affiliates, directors, officers, employees and representatives
from and against

 

49



--------------------------------------------------------------------------------

any and all Losses suffered or incurred by them in connection with the
arrangement of the Financing or providing any of the information utilized in
connection therewith. Notwithstanding anything to the contrary herein, the
condition precedent set forth in Section 9.2(b), as applied to the obligations
under this Section, will be deemed to be satisfied unless the Financing is not
obtained as a direct result of the willful and material breach of the
obligations under this section.

6.5 Stockholder Approval. Promptly after the execution and delivery of this
Agreement, and, in any event, no later than 11:59 p.m. (Eastern time) on the
first Business Day following the date hereof, the Company shall take all action
necessary in accordance with the CBCA and the Company’s Governing Documents to
solicit and obtain the Stockholder Approval by written consent, which shall be
delivered to Parent no later than five (5) Business Days after the execution and
delivery of this Agreement.

6.6 Notice of Certain Events; Supplemental Disclosure.

(a) The Company shall promptly notify Parent in writing of, and
contemporaneously shall provide Parent with true and complete copies of, any and
all information or documents in the Company’s possession (to the extent
permitted to do so under applicable Law and Contract, and without prejudicing
attorney-client or similar privilege or attorney work product protection)
relating to any event, transaction or circumstance, as soon as practicable after
it becomes known to the Company, occurring on or after the date of this
Agreement (except for changes or developments permitted or contemplated by this
Agreement) that renders, or shall render, untrue or causes, or shall cause, the
breach of any representation, warranty, covenant or agreement of the Company
under this Agreement as if the same were made on or as of the date of such
event, transaction or circumstance; provided, however, that the failure of the
Company to comply with this Section 6.6 shall not subject the Company to any
liability hereunder for covenant breach as a result of a failure to provide
notice hereunder with respect to any representation, warranty, covenant or
agreement.

(b) Until the date falling ten (10) Business Days prior to the Closing Date, the
Company shall have the right (but not the obligation) from time to time to
supplement or amend the Company Disclosure Schedules with a list of any other
matters first arising after the date hereof; provided that such other matters
(x) shall not be deemed to have cured any breach of representation or warranty
made in this Agreement for purposes of determining whether or not the conditions
set forth in Article IX have been satisfied or whether or not Parent shall have
the right to terminate this Agreement pursuant to Section 10.1(b)(i), and (y) to
the extent any such supplement or amendment is accepted by Parent, such other
matters shall be deemed to cure any breach of representation or warranty of the
Company for purposes of, and no Parent Indemnified Party shall have any rights
to indemnification with respect to any such breach under, Article XII. Each
supplement or amendment to the Company Disclosure Schedules made pursuant to
this Section 6.6(b) will be deemed accepted by Parent, unless Parent objects to
such supplement or amendment in writing within five Business Days of its receipt
of such supplement or amendment.

6.7 Management Agreement and Stockholders Agreements. The Company shall cause
the Management Agreement and the Stockholders Agreements to terminate upon the
occurrence of, or prior to, the Closing, with no liability for any payment, fee
or penalty

 

50



--------------------------------------------------------------------------------

payable by Parent, the Company or any Subsidiary of the Company as a result of
such termination, except for the payment of accrued fees under the terms of the
Management Agreement and which are included as current liabilities in the
calculation of Closing Date Net Working Capital as determined in accordance with
Section 3.5.

6.8 No Solicitation of Other Bids.

(a) From the date hereof until the earlier of the Closing Date and the date this
Agreement is terminated in accordance with its terms, the Company shall not, and
shall not authorize or permit any of its Affiliates or any of its or their
Representatives to, directly or indirectly, (i) encourage, solicit, initiate,
facilitate or continue inquiries regarding an Acquisition Proposal; (ii) enter
into discussions or negotiations with, or provide any information to, any Person
concerning a possible Acquisition Proposal; or (iii) enter into any agreements
or other instruments (whether or not binding) regarding an Acquisition Proposal.
The Company shall immediately cease and cause to be terminated, and shall cause
its Affiliates and all of its and their Representatives to immediately cease and
cause to be terminated, all existing discussions or negotiations with any
Persons conducted heretofore with respect to, or that could lead to, an
Acquisition Proposal. For purposes hereof, “Acquisition Proposal” shall mean any
inquiry, proposal or offer from any Person (other than Parent or any of its
Affiliates) concerning (i) a merger, consolidation, liquidation,
recapitalization, share exchange or other business combination transaction
involving the Company; (ii) the issuance or acquisition of shares of capital
stock or other equity securities of the Company; or (iii) the sale, lease,
exchange or other disposition of any significant portion of the Company’s
properties or assets.

(b) In addition to the other obligations under this Section 6.8, the Company
shall promptly (and in any event within three (3) Business Days after receipt
thereof by the Company or its Representatives) advise Parent orally and in
writing of any Acquisition Proposal, any request for information with respect to
any Acquisition Proposal, or any inquiry with respect to or which could
reasonably be expected to result in an Acquisition Proposal, the material terms
and conditions of such request, Acquisition Proposal or inquiry, and the
identity of the Person making the same.

(c) Notwithstanding any other provision set forth herein to the contrary, the
Company agrees that the rights and remedies for noncompliance with this
Section 6.8 shall include having such provision specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach shall cause irreparable injury to Parent and that
money damages would not provide an adequate remedy to Parent.

6.9 Financial Statement Audit. In the event that the Closing has not occurred
prior to September 1, 2015, the Company shall use its commercially reasonable
efforts to prepare the consolidated balance sheet, income statement, statement
of cash flows and statement of shareholder’s equity (deficit) of the Company and
the Company’s Subsidiaries for the fiscal year ended June 30, 2015 (the “2015
Financial Statements”) in a manner consistent with the Company’s past practices
and the preparation of the 2014 Financial Statements. The 2015 Financial
Statements shall be prepared in accordance with the books and records of the
Company and the Company’s Subsidiaries, and shall present fairly, in all
material respects, the financial condition of the Company and the Company’s
Subsidiaries as of June 30, 2015 and for

 

51



--------------------------------------------------------------------------------

the fiscal year ended June 30, 2015. The 2015 Financial Statements shall be
prepared in accordance with GAAP, consistently applied throughout and among the
fiscal year ended June 30, 2015 and the periods indicated in the Financial
Statements. The Company shall have an audit opinion with respect to the 2015
Financial Statements delivered by McGladrey LLP as promptly as reasonably
practicable on or prior to October 15, 2015.

6.10 SEC Filings. The Company shall use commercially reasonable efforts to
furnish all information reasonably requested by Parent in connection with
Parent’s preparation and filing of any current reports on Form 8-K required to
be filed with the SEC following the Closing Date.

ARTICLE VII.

COVENANTS OF PARENT

7.1 HSR Act and Regulatory Approvals.

(a) In connection with the transactions contemplated by this Agreement, Parent
shall (and, to the extent required, shall cause its Affiliates to) file, or
cause to be filed, a premerger notification and report form pursuant to the HSR
Act with respect to the transactions contemplated by this Agreement within five
(5) Business Days of the date of this Agreement, including a request for early
termination of the applicable waiting period under the HSR Act. Parent shall use
reasonable best efforts to comply at the earliest practicable date with any
formal or informal request for additional information or documentary material
and shall cooperate in connection with resolving any investigation or other
inquiry concerning the transactions contemplated by this Agreement commenced by
any Regulatory Consent Authority.

(b) Parent shall, as promptly as possible, use its reasonable best efforts to
obtain, or cause to be obtained, all consents, authorizations, orders and
approvals from all Regulatory Consent Authorities that may be or become
necessary for its execution and delivery of this Agreement and the performance
of its obligations pursuant to this Agreement. Parent shall cooperate fully with
the Company in promptly seeking to obtain all such consents, authorizations,
orders and approvals. Neither Parent nor its Affiliates shall willfully take any
action that will have the effect of delaying, impairing or impeding the receipt
of any required consents, authorizations, orders and approvals.

(c) Parent shall promptly notify the Company and the Holder Representative of
written or, if not written, material, communication made to or received by
Parent from any Governmental Authority with respect to the transactions
contemplated by this Agreement, and Parent shall permit counsel to the Company
an opportunity to review in advance, and Parent shall consider in good faith the
views of such counsel in connection with, any proposed written communications by
Parent and its Affiliates to any Governmental Authority concerning the
transactions contemplated by this Agreement. Parent agrees to provide the
Company, the Holder Representative and their counsel the opportunity, on
reasonable advance notice, to participate in any substantive meetings or
discussions, either in person or by telephone, between Parent or any of its
Affiliates, agents or advisors, on the one hand, and any Governmental Authority,
on the other hand, concerning or in connection with the transactions
contemplated hereby. Subject to applicable Law, the Parent will consult with the
Company and cooperate with the Company in

 

52



--------------------------------------------------------------------------------

connection with any analyses, appearances, presentations, memoranda, briefs,
arguments, and proposals made or submitted to any Governmental Authority
regarding the transactions described herein by or on behalf of any Party.

(d) Parent shall be responsible for and pay one-half of all filing fees payable
to the Regulatory Consent Authorities in connection with the transactions
contemplated by this Agreement.

7.2 Indemnification and Insurance Matters.

(a) From and after the Effective Time through the sixth anniversary of the
Closing Date, Parent agrees that it shall cause the Surviving Corporation and
its Subsidiaries, to the fullest extent permitted by law, to indemnify and hold
harmless each present and former director and officer of the Company and any of
its Subsidiaries against any costs or expenses (including reasonable attorneys’
fees), judgments, fines or Losses incurred in connection with any Action,
whether civil, criminal, administrative or investigative, arising out of or
pertaining to matters existing or occurring at or prior to the Effective Time,
whether asserted or claimed prior to, at or after the Effective Time, to the
fullest extent that the Company or any of its Subsidiaries, as the case may be,
would have been permitted under applicable Law and its respective certificate of
formation, limited liability company agreement or other organizational documents
in effect on the date of this Agreement to indemnify such Person (including the
advancing of expenses as incurred to the fullest extent permitted under
applicable Law, subject to Parent’s receipt of an undertaking by such Person to
repay such advances if it is ultimately determined that such Person is not
entitled to indemnification). Without limiting the foregoing, (i) Parent shall
cause the Surviving Corporation and each of its Subsidiaries (x) to maintain for
a period of not less than six years from the Effective Time provisions in its
Governing Documents concerning the indemnification (including provisions
relating to expense advancement) of the Company’s and its Subsidiaries’ former
and current officers, directors, employees, and agents that are no less
favorable to those Persons than the provisions of the Governing Documents of the
Company or such Subsidiary, as applicable, in each case, as of the date of this
Agreement and (y) for a period of not less than six years from the Closing Date,
not to amend, repeal or otherwise modify such provisions in any respect that
would adversely affect the rights of those Persons thereunder, in each case,
except as required by Law and (ii) Parent agrees that any indemnification and
advancement of expenses available to any current or former director of the
Company or its Subsidiaries by virtue of such current or former director’s
service as a partner or employee of any investment fund that is an Affiliate of
the Company prior to the Closing (any such current or former director, a
“Sponsor Director”) shall be secondary to the indemnification and advancement of
expenses to be provided by the Surviving Corporation and its Subsidiaries
pursuant to this Section 7.2 and that the Surviving Corporation and its
Subsidiaries (A) shall be the primary indemnitors of first resort for Sponsor
Directors pursuant to this Section 7.2, (B) shall be fully responsible for the
advancement of all reasonable out-of-pocket expenses and the payment of all
Losses with respect to Sponsor Directors which are addressed by this Section 7.2
and (C) shall not make any claim for contribution, subrogation or any other
recovery of any kind in respect of any other indemnification available to any
Sponsor Director with respect to any matter addressed by this Section 7.2.
Parent shall assume, and be jointly and severally liable for, and shall cause
the Surviving Corporation and its Subsidiaries to honor, each of the covenants
in this Section 7.2.

 

53



--------------------------------------------------------------------------------

(b) For a period of six years from the Closing Date, Parent shall cause the
Surviving Corporation to maintain in effect directors’ and officers’ liability
insurance covering those Persons who are currently covered by the Company’s or
any of its Subsidiaries’ directors’ and officers’ liability insurance policies
(true, correct and complete copies of which have been heretofore made available
to Parent or its agents or representatives) on terms not materially less
favorable than the terms of such current insurance coverage; provided, however,
that (i) in lieu of maintaining such coverage, Parent or the Surviving
Corporation may obtain a six-year “tail” policy containing terms not materially
less favorable than the terms of such current insurance coverage with respect to
claims existing or occurring at or prior to the Effective Time and (ii) if any
claim is asserted or made within such six-year period, any insurance maintained
under this Section 7.2 shall be continued in respect of such claim until the
final disposition thereof, unless such coverage is cancelled or otherwise
limited due to conduct of an insured Person. Notwithstanding the foregoing, in
no event shall the Surviving Corporation be required to expend an annual premium
for such coverage in excess of 300% of the last annual premium paid by the
Company for such insurance prior to the date of this Agreement (the “Maximum
Premium”). The Maximum Premium is set forth on Schedule 7.2(b). If such
insurance coverage cannot be obtained at an annual premium equal to or less than
the Maximum Premium, the Surviving Corporation shall obtain, and Parent shall
cause the Surviving Corporation to obtain, that amount of directors’ and
officers’ insurance (or “tail” coverage) obtainable for an annual premium equal
to the Maximum Premium.

(c) Notwithstanding anything contained in this Agreement to the contrary, this
Section 7.2 shall survive the consummation of the Merger and shall be binding on
all successors and assigns of Parent and the Surviving Corporation. In the event
that Parent or the Surviving Corporation or any of their respective successors
or assigns consolidates with or merges into any other Person and shall not be
the continuing or surviving corporation or entity of such consolidation or
merger or transfers or conveys all or substantially all of its properties and
assets to any Person, then, and in each such case, proper provision shall be
made so that the successors and assigns of Parent or the Surviving Corporation,
as the case may be, shall succeed to the obligations set forth in this
Section 7.2.

7.3 Employment Matters.

(a) For the period commencing on the Closing Date and thereafter, Parent shall,
or shall cause the Surviving Corporation to, comply with the terms of the
employment, severance, termination, consulting, retirement and other
compensation and benefit plans, arrangements and agreements to which the Company
or any of its Subsidiaries is a party set forth on Schedule 4.16(a); provided
that such compliance will not result in a duplication of compensation or
benefits; and provided, further, that the foregoing shall not limit the
Surviving Corporation’s ability to amend or terminate such plans, arrangements
and agreements to the extent permitted by their terms and otherwise in
compliance with Section 7.3(b).

(b) For the period commencing on the Closing Date and ending on December 31,
2015, Parent shall, or shall cause the Surviving Corporation to, provide each
employee of the Company or any of its Subsidiaries who continues in the employ
of Parent, the Surviving Corporation or any of their respective Affiliates
following the Closing Date (“Continuing Employees”) with: (i) annual base salary
and cash incentive compensation opportunities that are

 

54



--------------------------------------------------------------------------------

no less than the annual base salary and cash incentive compensation
opportunities, respectively, provided to such Continuing Employee immediately
prior to the Closing Date and (ii) employee benefits (excluding equity
compensation) that are not less favorable to such Continuing Employee than the
more favorable to such Continuing Employee of (A) those benefits provided to
such Continuing Employee immediately prior to the Closing Date, and (B) those
benefits that Parent or its Affiliates provide to their similarly-situated
employees during such period.

(c) From and after the Closing, Parent (i) shall give each Continuing Employee
full credit for all purposes, including eligibility to participate, level of
benefits, vesting and benefit accrual, under any applicable employee benefit
plans, arrangements, collective agreements and employment-related entitlements
(including severance and vacation/paid time off policies (and any accruals
thereunder)) provided, sponsored, maintained or contributed to by Parent or any
of its Affiliates for such Continuing Employee’s service with the Company or any
of its Subsidiaries, and with any predecessor employer, to the same extent
recognized by the Company or any of its Subsidiaries, except to the extent such
credit would result in the duplication of benefits for the same period of
service, and (ii) shall credit to each Continuing Employee under the applicable
vacation or paid time off program of the Parent or its Affiliates all unused
vacation or other paid time off days of such Continuing Employee that accrued on
or prior to the Closing Date, and shall not take any actions that adversely
affect any such Continuing Employees (or their future accrual of vacation or
paid time off) as a result of such credit; provided that the Continuing
Employees’ use of unused vacation or paid time off on and after the Closing Date
shall be subject to any limitations set forth in applicable program of Parent or
its Affiliates. Notwithstanding the foregoing, to the extent permitted under
applicable Law, Parent shall not be required to provide credit for such service
for benefit accrual purposes under any employee benefit plan of Parent or any of
its Affiliates that is a defined benefit pension plan.

(d) Parent shall (i) waive or cause to be waived for each Continuing Employee
and his or her dependents, any waiting period provision, payment requirement to
avoid a waiting period, pre-existing condition limitation, actively-at-work
requirement and any other restriction that would prevent immediate or full
participation under the welfare plans of Parent or any of its Affiliates
applicable to such Continuing Employee to the extent such waiting period,
pre-existing condition limitation, actively-at-work requirement or other
restriction would not have been applicable to (or was previously satisfied by)
such Continuing Employee under the terms of the comparable welfare plan of the
Company and its Subsidiaries, and (ii) give or cause to be given full credit
under the welfare plans of Parent and its Affiliates applicable to each
Continuing Employee and his or her dependents for all co-payments and
deductibles satisfied prior to the Closing in the same plan year as the Closing,
and for any lifetime maximums, as if there had been a single continuous
employer.

(e) Prior to the Closing Date, the Company shall use its reasonable best efforts
to obtain from each Person (listed on Schedule 7.3(e)) who is a “disqualified
individual” (as defined in Treasury Regulation Section 1.280G-1) with respect to
Company and to whom any payment or benefit is required or proposed to be paid or
provided that would constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code) a written agreement waiving such Person’s right
to receive some or all of such payment or benefit (the “Waived Benefit”) so that
all remaining portions of such payments or benefits applicable to such Person
shall not be deemed to be a parachute payment that would not be deductible under
Section 280G

 

55



--------------------------------------------------------------------------------

of the Code, and accepting in substitution for the Waived Benefit the right to
receive payments equal to the Waived Benefit only if approved by the holders of
Company Voting Common Stock in a manner that complies with Section 280G(b)(5)(B)
of the Code. Each such waiver shall identify the specific Waived Benefit and
shall provide that if such approval of the holders of Company Voting Common
Stock is not obtained in a manner that complies with Section 280G(b)(5)(B) of
the Code, such Waived Benefit shall not be paid or provided and such Person
shall have no right or entitlement with respect thereto. As soon as practicable
after execution of such waivers but in any event prior to the Closing, the
Company shall seek the approval of the holders of Company Voting Common Stock in
a manner that complies with Section 280G(b)(5)(B) of the Code for the Waived
Benefit that has been conditioned on the receipt of such stockholder approval.
The determination of which payments or benefits may be deemed to constitute
parachute payments, the form of each such waiver, the disclosure documents (and
related calculations) and other circumstances of any such stockholder approval
shall be provided to Parent for Parent’s advance review.

(f) The Parties acknowledge and agree that all provisions contained in this
Section 7.3 are included for the sole benefit of the Parties. This Agreement is
not intended by the Parties to, and nothing in this Section 7.3 or otherwise in
this Agreement, whether express or implied, shall, (i) constitute an amendment
to any Benefit Plan, (ii) obligate Parent or the Company or any of their
respective Affiliates to maintain any particular compensation or benefit plan,
program, policy or arrangement, (iii) create any obligation of the Parties with
respect to any employee benefit plan of Parent or the Company or any of their
respective Affiliates (including the Benefits Plans), or (iv) confer on any
Continuing Employee or any other Person (other than the Parties) any rights or
remedies (including third-party beneficiary rights).

7.4 Notice of Certain Events. Parent shall promptly notify the Company in
writing of, and contemporaneously shall provide the Company with true and
complete copies of, any and all information or documents in Parent’s possession
(to the extent permitted to do so under applicable Law and Contract, and without
prejudicing attorney-client or similar privilege or attorney work product
protection) relating to any event, transaction or circumstance, as soon as
practicable after it becomes known to Parent, occurring on or after the date of
this Agreement (except for changes or developments permitted or contemplated by
this Agreement) that renders, or shall render, untrue or causes, or shall cause,
the breach of any representation, warranty, covenant or agreement of Parent or
Merger Sub under this Agreement as if the same were made on or as of the date of
such event, transaction or circumstance; provided, however, that the failure of
Parent to comply with this Section 7.4 shall not subject Parent or Merger Sub to
any liability hereunder for covenant breach as a result of a failure to provide
notice hereunder with respect to any representation or warranty.

7.5 Post-Closing Access; Preservation of Records. From and after the Closing,
Parent will make or cause to be made available to the Holder Representative and
its agents, representatives and advisors all books, records and documents of the
Company and its Subsidiaries (and the reasonable assistance of employees
responsible for such books, records and documents) during regular business hours
as may be reasonably necessary for (a) investigating, settling, preparing for
the defense or prosecution of or defending or prosecuting any Action,
(b) preparing reports to equityholders and Governmental Authorities or
(c) insurance, Tax or accounting matters, including preparing and delivering any
accounting or other statement

 

56



--------------------------------------------------------------------------------

provided for under this Agreement or otherwise; provided, however, that access
to such books, records, documents and employees will not unreasonably interfere
with the normal operations of the Surviving Corporation and its Subsidiaries or
violate applicable Law and Contract and the reasonable out-of-pocket expenses of
the Surviving Corporation and its Subsidiaries incurred in connection therewith
will be paid by the Holder Representative. Parent will cause the Surviving
Corporation and its Subsidiaries to maintain and preserve all such books,
records and documents for the greater of (i) five (5) years after the Closing
Date or (ii) any applicable statutory or regulatory retention period, as the
same may be extended.

ARTICLE VIII.

JOINT COVENANTS

8.1 Support of Transaction. Without limiting any covenant contained in Article
VI or Article VII, including the obligations of Parent with respect to the
notifications, filings, reaffirmations and applications as described in
Section 7.1, which obligations shall control to the extent of any conflict with
the succeeding provisions of this Section 8.1, Parent and the Company shall
each, and shall each cause their respective Subsidiaries to: (a) use
commercially reasonable efforts to assemble, prepare and file any information
(and, as needed, to supplement such information) as may be reasonably necessary
to obtain as promptly as practicable all governmental and regulatory consents
required to be obtained in connection with the transactions contemplated hereby,
(b) use commercially reasonable efforts to obtain all material consents and
approvals of third parties that any of Parent, the Company, or their respective
Affiliates are required to obtain in order to consummate the Merger, and
(c) take such other action as may reasonably be necessary or as another party
may reasonably request to satisfy the conditions of Article IX or otherwise to
comply with this Agreement and to consummate the transaction contemplated hereby
as soon as practicable. Notwithstanding the foregoing, in no event shall the
Company, Parent or any of their respective Subsidiaries be obligated to bear any
third party expense or pay any fee or grant any concession in connection with
obtaining any consents, authorizations or approvals pursuant to the terms of any
Contract to which the Company or any of its Subsidiaries is a party in
connection with the consummation of the Merger.

8.2 Tax Matters.

(a) Transfer Taxes. One half of all stock transfer, real estate transfer,
documentary, stamp, recording and other similar Taxes (including interest,
penalties and additions to any such Taxes) (“Transfer Taxes”) incurred in
connection with the Merger shall be the responsibility of each of Parent and the
Company Equityholders, and Parent and the Holder Representative shall reasonably
cooperate in preparing, executing and filing any Tax Returns with respect to
such Transfer Taxes.

(b) Tax Claims.

(i) Parent shall notify Holder Representative promptly in writing of any audit,
examination or other claim relating to Taxes of the Company or any of its
Subsidiaries that may give rise to a claim for indemnification under
Section 12.2(a) (a “Tax Claim”); provided, however, that the failure to give
such prompt notice shall not affect any rights or obligations of the Company
Equityholders, except to the extent the Company Equityholders have actually been
prejudiced as a result of such failure.

 

57



--------------------------------------------------------------------------------

(ii) The Holder Representative shall have the exclusive right to control any and
all Tax Claims that relate solely to Tax periods that end on or before the
Closing Date and may make all decisions taken in connection with such Tax Claim;
provided, however, that (A) the Holder Representative shall keep Parent
reasonably informed of the status of such Tax Claim, (B) Parent may at its own
expense participate in the proceedings related to such Tax Claim, and (C) the
Holder Representative shall not settle, resolve or close any such Tax Claim in a
manner that could reasonably be expected to adversely affect the amount or
timing of Taxes (or Tax reporting compliance required under applicable Law) of
the Surviving Corporation and its Subsidiaries in a Post-Closing Tax Period
without the written consent of Parent, which consent shall not be unreasonably
withheld, delayed or conditioned. The Holder Representative and Parent, at its
expense, shall jointly control all proceedings with respect to any Tax Claim
relating to a Straddle Period. If the Holder Representative fails to notify
Parent of the Holder Representative’s intent to assume the defense of any Tax
Claim that the Holder Representative is entitled to control and defend pursuant
to this Section 8.2(b)(ii) within fifteen (15) days of receipt of notice
thereof, Parent, at its own expense, shall control the defense and settlement of
such Tax Claim; provided, however, that (x) Parent shall keep the Holder
Representative reasonably informed of the status of such Tax Claim, and
(y) Parent shall not settle, resolve or close any such Tax Claim in a manner
adverse to the Company Equityholders without the written consent of the Holder
Representative, which consent shall not be unreasonably withheld, delayed or
conditioned.

(c) Tax Returns. Parent, at its own expense, shall prepare, or cause the
Surviving Corporation to prepare, in a manner consistent with past practices
(except as required by applicable Law), and timely file, or cause the Surviving
Corporation to timely file, all Tax Returns of the Surviving Corporation (or the
Company) and its Subsidiaries that are filed after the Closing Date. Parent
shall deliver or cause to be delivered each such Tax Return described in the
preceding sentence that is for a Pre-Closing Tax Period (including, for the
avoidance of doubt, any Straddle Period) to the Holder Representative for its
review and comment at least thirty (30) days prior to the due date (as may be
extended) for filing such Tax Return, provided that Holder Representative
comments shall be made only to the extent the Taxes shown on such Tax Return
could give rise to indemnification under Article XII or the Company
Equityholders could be entitled to any Tax refunds attributable to such Tax
Return. If the Holder Representative disputes any item on any of such Tax
Return, the Holder Representative shall notify the Parent of such disputed item
(or items) and the basis for its objection within fifteen (15) days of the
Holder Representative’s receipt of such Tax Return. The Parent and the Surviving
Corporation, on the one hand, and the Holder Representative, on the other hand,
shall attempt in good faith mutually to resolve any disagreement regarding such
Tax Return prior to the due date of filing thereof (taking into account any
available extensions). If the Parties are unable to resolve such dispute within
a five (5) day period, the Parties shall retain the services of the Auditor to
resolve such disputes, and the Auditor’s determination with respect to each
disputed matter shall be final, conclusive and binding on the Parties. Upon
resolution of all such disputes in accordance with this Section 8.2(c), such Tax
Return shall be timely filed on that basis, provided, however, that if the
parties have not resolved all matters in dispute pursuant to

 

58



--------------------------------------------------------------------------------

the procedures set forth in this Section 8.2(c) before such Tax Return is due
(taking into account available extensions), such Tax Return may be filed as
prepared by Parent and the Surviving Corporation, subject to adjustment or
amendment upon resolution of the disputed matters with respect to such Tax
Return, and the Parties shall make any and all payments to the other as required
under this Agreement necessary to give effect to the resolution. The cost of the
Auditor shall be borne one-half by the Parent and one-half by the Holder
Representative. Parent shall not file or cause to be filed any Tax Return
subject to this Section 8.2(c) without the prior written consent of the Holder
Representative, which consent shall not be unreasonably withheld, delayed or
conditioned. For purposes of this Section 8.2(c), the Parties shall treat the
taxable year of the Company and/or any of its applicable Subsidiaries as ending
as of the end of the Closing Date as required by Treasury Regulations Sections
1.1502-76(b)(1)(ii)(A)(1) and allowable under other applicable Law, and income
Tax items (including the distributive share of partnership items required to be
determined pursuant to Treasury Regulations Section 1.1502-76(b)(2)(vi)(A))
shall be allocated to the period ending on the Closing Date in accordance with
such applicable Law based on an interim closing of the books as of the end of
the day on the Closing Date.

(d) Straddle Period Taxes. For purposes of this Agreement, including Article
XII, in the case of Taxes that are payable with respect to a Straddle Period,
the portion of any such Tax that is allocable to the Pre-Closing Tax Period
shall be deemed equal to (A) in the case of real or personal property Taxes or
other similar Taxes imposed on an ad valorem basis, the amount of such Tax for
the entire taxable period multiplied by a fraction the numerator of which is the
number of days in the Straddle Period ending on the Closing Date and the
denominator of which is the number of days in such Straddle Period, (B) in the
case of any Taxes based upon or measured by capital (including net worth or
long-term debt) or intangibles, a proportionate amount of such Taxes computed by
reference to the level of such items on the Closing Date and the timing of the
Closing Date in relation to the relevant Straddle Period, (C) in the case of
Income Taxes (however denominated) or other Taxes, the amount of such Taxes that
would be payable based on an interim closing of the books of the Company and its
Subsidiaries as of the end of the Closing Date; provided, that, exemptions,
allowances or deductions that are calculated on an annual basis (such as
depreciation) shall be apportioned on a pro rata basis.

(e) Tax Refunds. Except to the extent taken in to account in determining Closing
Date Net Working Capital (as finally determined in accordance with
Section 3.5(b)) and for so long as the Company Equityholders have any obligation
to indemnify the Parent Indemnified Parties pursuant to Section 12.2(a), any Tax
refund (including any interest received in respect thereof) received or applied
for by any of Parent, the Surviving Corporation or any of its Subsidiaries shall
be for the account of the Company Equityholders to the extent such Tax refund
(i) results from the application of any Transaction Tax Deductions, (ii) is a
refund of non-Income Taxes, or (iii) is a refund of Income Taxes not
attributable to Transaction Tax Deductions or Compensation Costs. Except as
otherwise requested by the Holder Representative, Parent, the Surviving
Corporation and its Affiliates, as applicable, shall elect to receive any such
Tax refund as a cash payment and not as an offset to any liability for Taxes.
For the avoidance of doubt, all other Tax refunds shall be for the account of
the Parent. In determining the Tax refunds attributable to Tax deductions in
this Section 8.2(e), Tax refunds shall be treated as attributable to
Compensation Costs first, Transaction Tax Deductions second, and any other Tax
deductions third. Parent shall pay to the Holder Representative (for
distribution to the Company Equityholders in the same manner as set forth in the
last sentence of Section 11.2 with respect to

 

59



--------------------------------------------------------------------------------

Holder Allocable Expenses) any such refund that the Company Equityholders are
entitled to pursuant to this Section 8.2(e) within fifteen (15) days after the
Surviving Corporation or any of its Subsidiaries’ receipt or entitlement
thereto, net of any expenses incurred by Parent, the Surviving Corporation or
any of its Subsidiaries in seeking or securing such refund; provided, however,
that such refunds shall not include any refunds or amounts attributable to the
carryback of any credit, net operating loss, capital loss deduction or other
similar Tax attribute arising in a Post-Closing Tax Period beginning after the
Closing Date. With respect to any Pre-Closing Tax Period, upon the Holder
Representative’s reasonable request, Parent shall, or shall cause its relevant
Affiliate to, initiate a claim for a refund of Taxes that relate to any
Pre-Closing Tax Period of the Company or any of its Subsidiaries; and provided
further, that Holder Representative shall advance to Parent all out-of-pocket
costs to be incurred in connection with making the claim for refund. Any such
refund claim (including any amended Tax Return) shall be subject to the review,
comment and filing procedures set forth in Section 8.2(c).

(f) Cooperation. After the Closing, Parent and its Subsidiaries (including the
Surviving Corporation and its Subsidiaries), on the one hand, and the Holder
Representative, on the other hand, shall cooperate fully, as and to the extent
reasonably requested by the other, in connection with the preparation and filing
of Tax Returns pursuant to Section 8.2(c) and any audit, litigation or other
proceeding with respect to Taxes (including any Tax Claim). Such cooperation
shall include the retention and (upon the other’s request) the provision of
records and information which are reasonably relevant to any such Tax Return,
audit, litigation or other proceeding and making employees available on a
mutually convenient basis to execute Tax Returns and to provide additional
information and explanation of any material provided hereunder. Parent shall,
and shall cause the Surviving Corporation and each of its Subsidiaries to,
(i) retain all books and records with respect to Tax matters pertinent to the
Company and its Subsidiaries relating to any taxable period beginning before the
Closing Date until expiration of the applicable statute of limitations (taking
into account any extensions thereof), (ii) allow the Holder Representative and
its representatives at times and dates mutually acceptable to the Parties, to
inspect, review and make copies of such records as such party may deem necessary
or appropriate from time to time, such activities to be conducted during normal
business hours at such party’s expense, and (iii) give the Holder Representative
reasonable written notice prior to transferring, destroying or discarding any
such books and records and, if the Holder Representative so requests, shall
allow the Holder Representative to take possession of such books and records.

(g) Parent shall not, and shall not cause or permit any of its Affiliates
(including the Surviving Corporation and its Subsidiaries) to, (i) file an
amended Tax Return, or agree to any waiver or extension of the statute of
limitations, relating to Taxes with respect to the Company and any of its
Subsidiaries for any Pre-Closing Tax Period, (ii) take any action on the Closing
Date other than in the ordinary course of business, which action could increase
the amount of Losses subject to indemnification under Section 12.2(a) or reduce
the Common Merger Consideration, (iii) make any election under Section 338 of
the Code with respect to the Merger or (iv) waive the carryback of any net
operating losses arising in any Pre-Closing Tax Period, in each case, without
the prior written consent of the Holder Representative, provided that solely in
the case of clause (i) of this Section 8.2(g), such consent shall not be
unreasonably withheld, delayed, or conditioned.

 

60



--------------------------------------------------------------------------------

In the event of any conflict between the provisions of this Section 8.2 and any
other provision of this Agreement, this Section 8.2 shall control.

8.3 Further Assurances. Each Party agrees that from time to time after the
Closing Date, it will execute and deliver, or cause its respective Affiliates to
execute and deliver, such further instruments, and take, or cause their
respective Affiliates to take, such other actions, as may be reasonably
necessary to carry out the purposes and intents of this Agreement and the other
Transaction Documents.

ARTICLE IX.

CONDITIONS TO OBLIGATIONS

9.1 Conditions to Obligations of Parent, Merger Sub and the Company. The
obligations of each of Parent, Merger Sub and the Company to consummate, or
cause to be consummated, the Merger are subject to the satisfaction of the
following conditions, any one or more of which may be waived (if legally
permitted) in writing by such Party:

(a) All applicable waiting periods (and any extensions thereof) under the HSR
Act shall have expired or been terminated, and any applicable notice or waiting
period (and any extensions thereof).

(b) There shall not be in force any Governmental Order, statute, rule or
regulation enjoining, prohibiting, restraining, or delaying the consummation of
the Merger.

(c) The Stockholder Approval shall have been obtained.

(d) Each holder of shares of Company Preferred Stock shall have executed and
delivered to the Company (with copies to Parent) a written consent authorizing
and consenting to the Company Preferred Stock Conversion.

9.2 Conditions to Obligations of Parent and Merger Sub. The obligations of
Parent and Merger Sub to consummate, or cause to be consummated, the Merger are
subject to the satisfaction of the following additional conditions, any one or
more of which may be waived in writing by Parent and Merger Sub:

(a) (i) Each of the representations and warranties of the Company (without
giving effect to any “Material Adverse Effect” or similar materiality
qualification therein) set forth in Sections 4.1, 4.2, 4.3(a), 4.3(b), 4.4(a),
4.4(b), 4.5 and 4.24 (the “Company Fundamental Representations”) shall be true
and correct in all material respects as of the date hereof and as of the Closing
Date, as if made anew at and as of the Closing Date, except with respect to
representations and warranties which speak as to an earlier date, which
representations and warranties shall be true and correct in all material
respects at and as of such date, and (ii) the representations and warranties of
the Company contained in this Agreement other than the Company Fundamental
Representations (without giving effect to any “Material Adverse Effect” or
similar materiality qualification therein) shall be true and correct as of the
date hereof and as of the Closing Date, as if made anew at and as of the Closing
Date, except with respect to representations and warranties which speak as to an
earlier date, which representations and

 

61



--------------------------------------------------------------------------------

warranties shall be true and correct at and as of such date, except to the
extent that any inaccuracy or omission would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Each of the covenants of the Company to be performed as of or prior to the
Closing shall have been performed in all material respects.

(c) The Company shall have delivered to Parent a certificate signed by an
officer of the Company, dated the Closing Date, certifying that the conditions
specified in Section 9.2(a) and Section 9.2(b) have been fulfilled.

(d) Since March 31, 2015, there shall not have occurred a Material Adverse
Effect.

(e) The Company shall have delivered to Parent a statement in accordance with
Treasury Regulations Section 1.897-2(h) for purposes of satisfying the
requirements of Treasury Regulations Section 1.1445-2(c)(3).

(f) Parent shall have received the Escrow Agreement duly executed by the Escrow
Agent and the Holder Representative.

9.3 Conditions to the Obligations of the Company. The obligation of the Company
to consummate the Merger is subject to the satisfaction of the following
additional conditions, any one or more of which may be waived in writing by the
Company:

(a) (i) Each of the representations and warranties of Parent and Merger Sub
(without giving effect to any “material adverse effect” or similar materiality
qualification therein) set forth in Sections 5.1, 5.2 and 5.3 (the “Parent
Fundamental Representations” and together with the Company Fundamental
Representations, the “Fundamental Representations”) shall be true and correct in
all respects as of the date hereof and as of the Closing Date, as if made anew
at and as of the Closing Date, except with respect to representations and
warranties which speak as to an earlier date, which representations and
warranties shall be true and correct in all respects at and as of such date, and
(ii) the representations and warranties of Parent contained in this Agreement
other than the Parent Fundamental Representations (without giving effect to any
“material adverse effect” or similar materiality qualification therein), shall
be true and correct as of the date hereof and as of the Closing Date, as if made
anew at and as of the Closing Date, except with respect to representations and
warranties which speak as to an earlier date, which representations and
warranties shall be true and correct at and as of such date, except for, in each
case, any inaccuracy or omission that would not reasonably be expected to
materially adversely affect the ability of Parent or Merger Sub to consummate
the transactions contemplated by this Agreement.

(b) Each of the covenants of Parent to be performed as of or prior to the
Closing shall have been performed in all material respects.

(c) Parent shall have delivered to the Company and the Holder Representative a
certificate signed by an officer of Parent, dated the Closing Date, certifying
that the conditions specified in Section 9.3(a) and Section 9.3(b) have been
fulfilled.

(d) The Company and the Holder Representative shall have received the Escrow
Agreement duly executed by the Escrow Agent and Parent.

 

62



--------------------------------------------------------------------------------

9.4 Frustration of Closing Conditions. None of the Company, Parent or Merger Sub
may rely on the failure of any condition set forth in this Article IX to be
satisfied if such failure was caused by such Party’s failure to perform any of
its obligations under this Agreement.

ARTICLE X.

TERMINATION

10.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby abandoned prior to the Closing:

(a) by mutual written consent of the Company and Parent;

(b) by written notice to the Company from Parent if (i) there is any breach of
any representation, warranty, covenant or agreement on the part of the Company
set forth in this Agreement, such that the conditions specified in
Section 9.2(a) or Section 9.2(b) would not be satisfied at the Closing (a
“Terminating Company Breach”), except that, if such Terminating Company Breach
is curable by the Company, then, for a period of up to 30 days (or any shorter
period of the time that remains between the date Parent provides written notice
of such violation or breach and the End Date) after receipt by the Company of
written notice from Parent of such breach (the “Company Cure Period”), such
termination shall not be effective, and such termination shall become effective
only if the Terminating Company Breach is not cured within the Company Cure
Period, (ii) the Closing has not occurred on or before September 2, 2015 (the
“End Date”); provided, that the right to terminate this Agreement under
subsection (i) or (ii) of this Section 10.1(b) shall not be available if Parent
or Merger Sub is in material default or breach of this Agreement or, in the case
of subsection (ii) of this Section 10.1(b), if Parent’s or Merger Sub’s failure
to fulfill any obligation under this Agreement has been the cause of, or
resulted in, the failure of the Closing to occur on or before the End Date, or
(iii) the consummation of the transactions contemplated hereby is permanently
enjoined or prohibited by the terms of a final, non-appealable Governmental
Order of a Governmental Authority of competent jurisdiction; provided, that the
right to terminate this Agreement pursuant to this Section 10.1(b)(iii) shall
not be available if Parent’s or Merger Sub’s breach of any provision of this
Agreement results in or causes such permanent enjoinment or prohibition of the
consummation of any of the transactions contemplated hereby or if Parent or
Merger Sub is otherwise in material breach or default of its obligations
hereunder;

(c) by written notice to Parent from the Company if (i) there is any breach of
any representation, warranty, covenant or agreement on the part of Parent or
Merger Sub set forth in this Agreement, such that the conditions specified in
Section 9.3(a) or Section 9.3(b) would not be satisfied at the Closing (a
“Terminating Parent Breach”), except that, if any such Terminating Parent Breach
is curable by Parent, then, for a period of up to 30 days (or any shorter period
of the time that remains between the date the Company provides written notice of
such violation or breach and the End Date) after receipt by Parent of written
notice from the Company of such breach (the “Parent Cure Period”), such
termination shall not be effective, and such termination

 

63



--------------------------------------------------------------------------------

shall become effective only if the Terminating Parent Breach is not cured within
the Parent Cure Period, (ii) the Closing has not occurred on or before the End
Date; provided, that the right to terminate this Agreement under subsection
(i) or (ii) of this Section 10.1(c) shall not be available if the Company is in
material default or breach of this Agreement or, in the case of subsection
(ii) of this Section 10.1(c), if the Company’s failure to fulfill any obligation
under this Agreement has been the cause of, or resulted in, the failure of the
Closing to occur on or before the End Date, or (iii) the consummation of the
transactions contemplated hereby is permanently enjoined or prohibited by the
terms of a final, non-appealable Governmental Order of a Governmental Authority
of competent jurisdiction; provided, that the right to terminate this Agreement
pursuant to this Section 10.1(c)(iii) shall not be available if the Company’s
breach of any provision of this Agreement results in or causes such permanent
enjoinment or prohibition of the consummation of any of the transactions
contemplated hereby or if the Company is otherwise in material breach or default
of its obligations hereunder.

10.2 Effect of Termination. Except as otherwise set forth in this Section 10.2,
in the event of the termination of this Agreement pursuant to Section 10.1, this
Agreement shall forthwith become void and have no effect, without any liability
on the part of any Party or its respective Affiliates, officers, directors or
stockholders; provided, however, that none of the Parties shall be released from
any Losses resulting from any material breach of this Agreement prior to such
termination. Notwithstanding the preceding sentence, the provisions of Sections
10.2, 13.4, 13.5, 13.6, 13.13, 13.15 and Article XI and the indemnification and
reimbursement obligations of Parent and Merger Sub in Section 6.4 (collectively,
the “Surviving Provisions”) and the Confidentiality Agreement, and any other
Section or Article of this Agreement referenced in the Surviving Provisions
which are required to survive in order to give appropriate effect to the
Surviving Provisions, shall in each case survive any termination of this
Agreement. Parent and Merger Sub acknowledge and agree that, without in any way
limiting the Company’s rights under Section 13.14, recoverable damages of the
Company hereunder shall not be limited to reimbursement of expenses or
out-of-pocket costs, and shall include all damages recoverable by the Company
under applicable Law.

ARTICLE XI.

HOLDER REPRESENTATIVE

11.1 Designation and Replacement of Holder Representative. The Parties have
agreed that it is desirable to designate a representative to act on behalf of
the Company Equityholders for certain limited purposes, as specified herein (the
“Holder Representative”). The Parties have designated Leonard Green & Partners,
L.P. as the initial Holder Representative, and approval of this Agreement by the
Company Equityholders shall constitute ratification and approval of such
designation. The Holder Representative may resign at any time, and the Holder
Representative may be removed by the vote of the Company Equityholders which
collectively hold at such time (or following the Closing, held immediately prior
to the Effective Time) a Pro Rata Percentage of more than fifty percent
(50%) (the “Majority Equityholders”). In the event that a Holder Representative
has resigned or been removed, a new Holder Representative shall be appointed by
a vote of the Majority Equityholders, such appointment to become effective upon
the written acceptance thereof by the new Holder Representative and the written
consent of Parent (such consent not to be unreasonable withheld or delayed).

 

64



--------------------------------------------------------------------------------

11.2 Authority and Rights of the Holder Representative; Limitations on
Liability. The Holder Representative shall have such powers and authority as are
necessary to carry out the functions assigned to it under this Agreement;
provided, however, that the Holder Representative shall have no obligation to
act on behalf of the Company Equityholders, except as expressly provided herein.
Without limiting the generality of the foregoing, the Holder Representative
shall have full power, authority and discretion to, (a) expend Holder Allocable
Expenses, (b) after the Closing, negotiate and enter into amendments to this
Agreement and the Escrow Agreement for and on behalf of the Company
Equityholders, (c) exercise on behalf of the Company Equityholders all rights
granted to the Holder Representative under Sections 3.5 and 8.2, and (d) with
respect to any Indemnification Claim made pursuant to Section 12.2(a), exercise
all rights granted to the Indemnitor under Article XII (subject to paragraph
(d) of Section 12.3). The Holder Representative shall have no liability to
Parent, the Company (and, following the Effective Time, the Surviving
Corporation) or any Company Equityholder with respect to actions taken or
omitted to be taken in its capacity as the Holder Representative (except to
Company Equityholders for those actions arising out of the Holder
Representative’s bad faith or willful misconduct). The Holder Representative
shall at all times be entitled to rely on any directions received from the
Majority Equityholders; provided, however, that the Holder Representative shall
not be required to follow any such direction, and shall be under no obligation
to take any action in its capacity as the Holder Representative, unless the
Holder Representative is holding funds delivered to it under Section 3.8 of this
Agreement and/or has been provided with other funds, security or indemnities
which, in the sole determination of the Holder Representative, are sufficient to
protect the Holder Representative against the costs, expenses and liabilities
which may be incurred by the Holder Representative in responding to such
direction or taking such action. The Holder Representative shall be entitled to
engage such counsel, experts and other agents and consultants as it shall deem
necessary in connection with exercising its powers and performing its function
hereunder and (in the absence of bad faith on the part of the Holder
Representative) shall be entitled to conclusively rely on the opinions and
advice of such Persons. The Holder Representative shall be entitled to
reimbursement from funds paid to it under Section 3.8 of this Agreement,
released from the Escrow Accounts for the benefit of the Company Equityholders
and/or otherwise received by it in its capacity as the Holder Representative
pursuant to or in connection with this Agreement, for all reasonable expenses,
disbursements and advances (including fees and disbursements of its counsel,
experts and other agents and consultants) incurred by the Holder Representative
in such capacity, and shall be entitled to indemnification (i) first, from funds
paid to it under Section 3.8 of this Agreement, and (ii) second, from the
Company Equityholders in accordance with their respective Pro Rata Percentages,
against any loss, liability or expenses arising out of actions taken or omitted
to be taken in its capacity as the Holder Representative (except for those
arising out of the Holder Representative’s bad faith or willful misconduct),
including the costs and expenses of investigation and defense of claims. In the
event that the Holder Allocable Expenses exceed the amount actually incurred by
the Holder Representative in its capacity as such upon the final release of
funds from the Escrow Accounts in accordance with the terms of the Escrow
Agreement, the Holder Representative shall deliver (x) to the Exchange Agent
(for distribution to each Company Stockholder in accordance with such Company
Stockholder’s Common Pro Rata Percentage) a cash payment in an amount equal to
the product of (A) such excess amount, multiplied by (B) the Aggregate Common
Pro Rata Percentage, and (y) to the Surviving Corporation (for payment to each
Company Optionholder in accordance with such Company Optionholder’s Option Pro
Rata Percentage) a cash payment in an amount equal to the product of (A) such
excess amount, multiplied by (B) the Aggregate Option Pro Rata Percentage.

 

65



--------------------------------------------------------------------------------

ARTICLE XII.

INDEMNIFICATION

12.1 Survival of Representations, Warranties and Covenants. Each representation
warranty, covenant and obligation contained herein and any certificate related
to any such representation, warranty, covenant or obligation will survive the
Closing and continue in full force and effect for 18 months from the Closing
Date (such date, the “Survival Expiration Date”); provided, however, that any
covenant contained in this Agreement that, by its terms, provides for
performance following the Closing Date shall survive until such covenant is
performed. For the avoidance of doubt, subject to following sentence, the Parent
Indemnified Parties’ right to indemnification under Section 12.2(a)(iii) shall
survive until the Survival Expiration Date. No Indemnification Claim may be
asserted pursuant to this Agreement unless on or before the Survival Expiration
Date, such claim is asserted by proper written notice in accordance with this
Article XII, specifying, in reasonable detail, the basis of the claim.

12.2 Indemnification.

(a) Subject to Section 12.4, from and after the Effective Time, Parent and its
Affiliates, including following the Effective Time the Company and its
Subsidiaries (collectively, the “Parent Indemnified Parties”), shall be entitled
to indemnification for any and all Losses (including reasonable costs and
expenses of the Parent Indemnified Parties incurred in connection with making
such claim under this Agreement) to the extent arising from (i) any breach of
any representation or warranty of the Company in this Agreement or in any
certificate delivered pursuant hereto, (ii) any breach of any covenant or
agreement of the Company contained in this Agreement requiring performance by
the Company prior to or at the Closing, or (iii) any Taxes of or with respect to
the Company or any of its Subsidiaries for any Pre-Closing Tax Period, except to
the extent such Taxes are Transfer Taxes for which Parent is responsible
pursuant to Section 8.2(a) or were taken into account in calculating Closing
Date Net Working Capital or Indebtedness (as finally determined in accordance
with Section 3.5(b)).

(b) Subject to Section 12.4, from and after the Effective Time, Parent shall
indemnify, defend and hold the Company Equityholders harmless for any and all
Losses (including reasonable costs and expenses of the Company Equityholders
incurred in connection with making such claim under this Agreement) to the
extent arising from (i) any breach of any representation or warranty of Parent
or Merger Sub contained in this Agreement or in any certificate delivered
pursuant hereto or (ii) any breach of any covenant or agreement contained in
this Agreement requiring performance by Parent or Merger Sub prior to or at the
Closing or by Parent or the Surviving Corporation after the Closing.

(c) The amount of indemnification to which an Indemnified Party shall be
entitled under this Article XII shall be determined: (i) by the written
agreement between the Indemnified Party and the Indemnitor; (ii) by a final
judgment or decree of any court of competent jurisdiction; or (iii) by any other
means to which the Indemnified Party and the Indemnitor shall agree. The
judgment or decree of a court shall be deemed final when the time for appeal, if
any,

 

66



--------------------------------------------------------------------------------

shall have expired and no appeal shall have been taken or when all appeals taken
shall have been finally determined. The Indemnified Party shall have the burden
of proof in establishing the amount of Losses suffered by it.

(d) Except with respect to the determination of whether there is an affirmative
requirement to schedule matters pursuant to Sections 4.10(a), 4.11(a), 4.16(a)
and 4.19(a), in determining (i) whether any representation or warranty in this
Agreement was true and correct as of any particular date and (ii) the amount of
any Losses in respect of the failure of any such representation or warranty to
be true and correct as of any particular date, any qualification or limitation
as to materiality (whether by reference to Material Adverse Effect or otherwise)
contained in such representation or warranty shall be disregarded.

12.3 Indemnification Claim Procedures.

(a) Upon receipt of any notice of an Action or notice of any event that may give
rise to an Indemnification Claim (other than a Tax Claim) by a Person entitled
to indemnification under this Agreement (each, an “Indemnified Party”), such
Indemnified Party shall promptly (i) notify the Indemnitor and (ii) deliver to
the Indemnitor a written notice (w) describing in reasonable detail the nature
of the Action or event, (x) including a copy of all papers served with respect
to such Action or pertaining to such event, (y) including the Indemnified
Party’s best estimate of the amount of Losses that may arise from such Action or
event and (z) describing in reasonable detail the basis for the Indemnified
Party’s request for indemnification under this Agreement. Failure to notify the
Indemnitor in accordance with this Section 12.3(a) will not relieve the
Indemnitor of any liability that it may have to the Indemnified Party, except to
the extent (A) the defense of such Action is actually prejudiced by the
Indemnified Party’s failure to give such notice or (B) the Indemnified Party
fails to notify the Indemnitor of such Indemnification Claim in accordance with
this Section 12.3(a) prior to the Survival Expiration Date.

(b) An Indemnitor may elect at any time to assume and thereafter conduct the
defense of any Action subject to any such Indemnification Claim with counsel of
the Indemnitor’s choice and to settle or compromise any such Action, and each
Indemnified Party shall reasonably cooperate in all respects with the conduct of
such defense by the Indemnitor at the sole cost and expense of the Indemnitor
(including the making of any related claims, counterclaim or cross complaint
against any Person in connection with the Action) and/or the settlement of such
Action by the Indemnitor; provided, however, that the Indemnitor will not agree
to the entry of any judgment or enter into any settlement or compromise with
respect to such Action without the Indemnified Party’s prior written approval
(which must not be unreasonably withheld or delayed), unless the terms of such
settlement provide for only payment of money by the Indemnitor and includes a
complete written release of the claims that are the subject of such Action in
favor of the Indemnified Party. If an Indemnitor assumes such defense, the
Indemnified Party will have the right to participate in the defense thereof and
to employ counsel, at its own expense, separate from the counsel employed by the
Indemnitor, it being understood, however, that the Indemnitor will control such
defense; provided, that in connection with such participation, the Indemnified
Party shall be entitled to retain one counsel, selected by the Indemnified
Party, at the sole cost and expense of the Indemnitor to the extent an actual or
potential conflict of interest exists between the Indemnified Party and the
Indemnitor in respect

 

67



--------------------------------------------------------------------------------

of any such defense or settlement. The Indemnitor will be liable for the fees
and expenses of counsel employed by the Indemnified Party for any period during
which the Indemnitor has not assumed the defense thereof after the Indemnified
Party has provided the Indemnitor with notice pursuant to Sections 12.3(a)(i)
and 12.3(a)(ii). If the Indemnified Party gives an Indemnitor notice of an
Indemnification Claim and the Indemnitor does not thereafter reasonably promptly
assume such defense, then the Indemnified Party may conduct the defense of such
Action; provided, however, that (A) the Indemnified Party will not agree to the
entry of any judgment or enter into any settlement or compromise with respect to
such Action without the prior written consent of the Indemnitor (which consent
shall not be unreasonably withheld or delayed) and (B) the Indemnitor may
thereafter assume at any time the defense of such Action subject to the terms of
this Section 12.3.

(c) At the reasonable request of the Indemnitor, each Indemnified Party shall
grant the Indemnitor and its representatives, at the sole cost and expense of
the Indemnitor, all reasonable access during business hours to the books,
records, employees and properties of such Indemnified Party to the extent
reasonably related to the matters to which the applicable Indemnification Claim
relates. All such access shall be granted during normal business hours and shall
be granted under conditions which shall not unreasonably interfere with the
business and operations of such Indemnified Party.

(d) With respect to any Indemnification Claim made by any Parent Indemnified
Parties pursuant to Section 12.2(a), the Holder Representative shall, on behalf
of the Company Equityholders, exercise all rights of the Indemnitor as set forth
in this Article XII; provided, that the Holder Representative shall not have any
liability as an Indemnitor to any Parent Indemnified Party pursuant to this
Article XII or otherwise.

12.4 Limitations on Indemnification Liability.

(a) The aggregate amount of Losses for which the Parent Indemnified Parties
shall be entitled to indemnification pursuant to this Article XII will not
exceed the amount of funds available in the Indemnification Escrow Account. The
funds then remaining in the Indemnification Escrow Account shall serve as the
sole and exclusive source of payment of any Indemnification Claim pursuant to
Section 12.2(a). The aggregate amount of Losses for which the Company
Equityholders shall be entitled to indemnification pursuant to this Article XII
will not exceed an amount equal to the Indemnification Escrow Amount.

(b) The Parent Indemnified Parties shall only be entitled to indemnification
pursuant to Section 12.2(a)(i) and the Company Equityholders shall only be
entitled to indemnification pursuant to Section 12.2(b)(i) to the extent that
the aggregate amount of all Losses (including costs and expenses of the Parent
Indemnified Parties or the Company Equityholders, as applicable, incurred in
connection with making such claim under this Agreement) incurred by the Parent
Indemnified Parties or the Company Equityholders, as applicable, for which the
Parent Indemnified Parties or the Company Equityholders, as applicable, are
entitled to indemnification pursuant to Section 12.2(a)(i) or
Section 12.2(b)(i), as applicable, exceeds $3,300,000 (the “Deductible”), and
the Parent Indemnified Parties or the Company Equityholders, as applicable,
shall be entitled to indemnification for such Losses to the extent such Losses
exceed the Deductible; provided, that the Deductible shall not apply with
respect to any Losses in connection with, arising out of, or resulting from
breaches of any Company Fundamental Representations, Losses subject to
indemnification under Section 12.2(a)(iii), or fraud.

 

68



--------------------------------------------------------------------------------

(c) All Losses for which any Indemnified Party would otherwise be entitled to
indemnification under this Article XII shall be reduced by the amount of all
insurance proceeds, indemnification payments and other third-party recoveries
actually realized by any Indemnified Party in respect of any Losses incurred by
such Indemnified Party. In the event any Indemnified Party determines in good
faith it is entitled to any insurance proceeds, indemnity payments or any
third-party recoveries in respect of any Losses (or any of the circumstances
giving rise thereto) for which such Indemnified Party is entitled to
indemnification pursuant to this Article XII, such Indemnified Party shall use
commercially reasonable efforts to obtain, receive or realize such reductions,
proceeds, benefits, payments or recoveries. In the event that any such insurance
proceeds, indemnity payments or other third-party recoveries are actually
obtained, received by an Indemnified Party subsequent to receipt by such
Indemnified Party of any indemnification payment hereunder in respect of the
claims to which such insurance proceeds, indemnity payments or other third-party
recoveries relate, appropriate refunds shall be made promptly by the relevant
Indemnified Parties of all or the relevant portion of such indemnification
payment.

(d) If any Indemnified Party receives any indemnification payment pursuant to
this Article XII, at the election of the Indemnitor, such Indemnified Party
shall assign to the Indemnitor all of its claims for recovery against third
Persons as to such Losses, whether by insurance coverage, contribution claims,
subrogation or otherwise.

(e) For the purposes of this Article XII, notwithstanding anything herein to the
contrary, in no event shall any Indemnitor be liable for any consequential
damages, special damages, punitive damages, lost profits (except with respect to
Losses for lost profits to the extent a court of competent jurisdiction
determines that lost profits is the appropriate measure of direct damages with
respect to the matters giving rise to the claim for Losses), damages calculated
as a multiple of earnings or revenue, diminution in value or loss of business
reputation or opportunity, except in each case to the extent payable to a third
party in connection with an Action for which recovery is provided under this
Article XII.

(f) No Parent Indemnified Party shall be entitled to indemnification for any
Losses in respect of any liability included in the calculation of the Aggregate
Consideration.

(g) In the event a Parent Indemnified Party actually recovers Losses in respect
of an Indemnification Claim, no other Parent Indemnified Party may recover the
same Losses in respect of a claim for indemnification under this Agreement.

12.5 Mitigation of Losses. An Indemnified Party shall use commercially
reasonable efforts to mitigate any Losses for which it is entitled to
indemnification pursuant to this Article XII. The Indemnitor shall have the
right, but not the obligation, and shall be afforded the opportunity by the
Indemnified Party to the extent reasonably possible, to take all available steps
to minimize Losses for which the Indemnified Party is entitled to
indemnification before such Losses actually are incurred by the Indemnified
Party.

 

69



--------------------------------------------------------------------------------

12.6 Indemnification Sole and Exclusive Remedy. Each of the Parties acknowledges
and agrees that from and after the Closing, except in the case of fraud, claims
under this Article XII shall be the sole and exclusive remedy with respect to
the transactions contemplated by this Agreement and the funds available in the
Indemnification Escrow Account shall be the sole source of recovery of the
Parent Indemnified Parties. In furtherance of the foregoing, each of the Parties
and each of the Parent Indemnified Parties hereby waives, from and after the
Closing, to the fullest extent permitted under applicable Law, any and all
rights, claims and causes of action it may have against any indemnifying party
and its Affiliates, officers, directors, employees, agents and representatives
relating to the subject matter of this Agreement based upon predecessor or
successor liability, contribution, tort, strict liability or any Law or
otherwise; provided, that, notwithstanding anything to the contrary contained
herein, this Section 12.6 shall not relieve any Party for any liability for
fraud. All representations and warranties set forth in this Agreement are
contractual in nature only and subject to the sole and exclusive remedies set
forth in this Article XII. Without limiting the generality of the foregoing:

(a) the provisions of and the limited remedies provided in this Article XII were
specifically bargained for between the Parties and were taken into account by
the Parties in arriving at the Aggregate Consideration;

(b) the Parties have voluntarily agreed to define their rights, liabilities and
obligations respecting the Merger and the other transactions contemplated hereby
exclusively in contract pursuant to the express terms and provisions of this
Agreement; and

(c) the Parties each hereby acknowledge that this Agreement embodies the
justifiable expectations of sophisticated parties derived from arm’s-length
negotiations and the Parties specifically acknowledge that no Party has any
special relationship with another Party that would justify any expectation
beyond that of an ordinary buyer and an ordinary seller in an arm’s-length
transaction.

For the avoidance of doubt, the Adjustment Amount shall not be considered
“remedies” for purposes of this Section 12.6 and shall not be limited by the
terms of this Section 12.6.

12.7 Treatment of Indemnification Payments. Any amount that is paid pursuant to
this Article XII shall be treated by the Parties for Tax purposes as an
adjustment of the Aggregate Consideration, except as otherwise required by
applicable Law.

ARTICLE XIII.

MISCELLANEOUS

13.1 Waiver. Any Party may, at any time prior to the Closing, by action duly
taken by its board of directors, or officers thereunto duly authorized, waive
any of the terms or conditions of this Agreement by providing written notice
thereof to the other Party or agree to an amendment or modification to this
Agreement in the manner contemplated by Section 13.10 and by an agreement in
writing executed in the same manner (but not necessarily by the same Persons) as
this Agreement.

 

70



--------------------------------------------------------------------------------

13.2 Notices. All notices and other communications among the Parties shall be in
writing and shall be deemed to have been duly given (i) when delivered in
person, (ii) when delivered after posting in the United States mail having been
sent registered or certified mail return receipt requested, postage prepaid,
(iii) when delivered by FedEx or other nationally recognized overnight delivery
service, or (iv) when delivered by telecopy or email (in each case in this
clause (iv), solely if receipt is confirmed), addressed as follows:

(a) If to Parent or Merger Sub (and, following the Closing, the Surviving
Corporation), to:

 

Patterson Companies, Inc. 1031 Mendota Heights Road St. Paul, MN 55120 Telecopy
No.: 651-686-1656 Email: les.korsh@pattersoncompanies.com Attention: Les B.
Korsh, Esq. Associate General Counsel with copies to (which shall not constitute
notice): Briggs and Morgan, P.A. 2200 IDS Center 80 South Eighth Street
Minneapolis, Minnesota 55402-2157 Telecopy No.: 612-977-8650 E-mail:
banderson@briggs.com Attention: Brett D. Anderson, Esq.

(b) If to the Company, prior to the Closing, to:

 

Animal Health International, Inc. 822 7th St., Suite 740 / P.O. Box 1240
Greeley, CO 80631 / 80632-1240 Attention: John Adent, President and CEO Telecopy
No.: (970) 356-4623 Email: John.Adent@animalhealthinternational.com with copies
to (which shall not constitute notice): Latham & Watkins LLP 885 Third Avenue
New York, NY 10011 Attention: Howard A. Sobel, Esq. John Giouroukakis, Esq.
Telecopy No.: (212) 751- 4864 Email: Howard.Sobel@lw.com
            John.Giouroukakis@lw.com

 

71



--------------------------------------------------------------------------------

And Sherman & Howard L.L.C. 633 17th Street, Suite 3000 Denver, CO 80202
Attention: Gregory J. Ramos, Esq. Telecopy No.: (303) 298-0940 Email:
gramos@shermanhoward.com and to the Holder Representative: Leonard Green &
Partners 1111 Santa Monica Boulevard Suite 2000 Los Angeles, CA 90025 Attention:
John Baumer and Alyse Wagner Telecopy No.: (310) 954-0404 Email:
baumer@leonardgreen.com wagner@leonardgreen.com

(c) If to the Holder Representative, to:

 

Leonard Green & Partners 1111 Santa Monica Boulevard Suite 2000 Los Angeles, CA
90025 Attention: John Baumer and Alyse Wagner Telecopy No.: (310) 954-0404
Email: baumer@leonardgreen.com             wagner@leonardgreen.com with copies
to (which shall not constitute notice): Latham & Watkins LLP 885 Third Avenue
New York, NY 10011 Attention: Howard A. Sobel, Esq. John Giouroukakis, Esq.
Telecopy No.: (212) 751- 4864 Email: Howard.Sobel@lw.com             John
Giouroukakis@lw.com

or to such other address or addresses as the Parties may from time to time
designate in writing.

13.3 Assignment. No Party shall assign (by contract, stock sale, operation of
Law or otherwise) this Agreement or any part hereof without the prior written

 

72



--------------------------------------------------------------------------------

consent of the other Parties; provided, that Parent and Merger Sub may assign
this Agreement and their rights hereunder without the prior written consent of
the Company to one or more of their Affiliates, but no such assignment shall
relieve Parent or Merger Sub of any liability or obligation hereunder. Subject
to the foregoing, this Agreement shall be binding upon and inure to the benefit
of the Parties and their respective permitted successors and assigns.

13.4 Rights of Third Parties. Nothing expressed or implied in this Agreement is
intended or shall be construed to confer upon or give any Person, other than the
Parties, any right or remedies under or by reason of this Agreement; provided,
however, that, notwithstanding the foregoing (i) in the event the Closing
occurs, the present and former officers and directors of the Company (and their
successors, heirs and representatives) are intended third-party beneficiaries
of, and may enforce, Section 7.2, (ii) from and after the Effective Time, the
Company Equityholders (and their successors, heirs and representatives) shall be
intended third-party beneficiaries of, and may enforce, Article II, Article III
and Article XII, (iii) the past, present and future directors, officers,
employees, incorporators, members, partners, stockholders, Affiliates, agents,
attorneys, advisors and representatives of the Parties, and any Affiliate of any
of the foregoing (and their successors, heirs and representatives), are intended
third-party beneficiaries of, and may enforce, Section 13.15, (iv) the Financing
Sources are intended third-party beneficiaries of Section 13.6,
Section 13.10(b), Section 13.13(b), this Section 13.4 and the last sentence of
Section 13.15 and (v) from and after the Effective Time, John Adent and Dave
Wagley (and their successors, heirs and representatives) shall be intended
third-party beneficiaries of, and may enforce, Section 7.3(a).

13.5 Expenses; Attorneys’ Fees. Except as otherwise provided herein (including
Section 3.5(b), Section 3.8, Section 6.3(d), Section 6.4, Section 7.1(d) and
Article XII), each Party, other than the Holder Representative (whose expenses
shall be paid out of funds paid to the Holder Representative under Section 3.8),
shall bear its own expenses incurred in connection with this Agreement and the
transactions herein contemplated whether or not such transactions shall be
consummated, including all fees of its legal counsel, financial advisers and
accountants; provided, further, that, in the event that the transactions
contemplated hereby are not consummated, the Company shall reimburse the Holder
Representative for all costs and expenses incurred by the Holder Representative
in connection with the transactions contemplated hereby. If any Action relating
to this Agreement (including with respect to Article XII) or any of the
transactions contemplated hereby or the enforcement thereof is brought against
any Party, the prevailing party, if any, shall be entitled to recover reasonable
and documented attorneys’ fees, costs and disbursements (in addition to any
other relief to which the prevailing party may be entitled).

13.6 Governing Law; Waiver of Jury Trial.

(a) This Agreement, and all claims or causes of action based upon, arising out
of, or related to this Agreement or the transactions contemplated hereby, shall
be governed by, and construed in accordance with, the Laws of the State of
Delaware, without giving effect to principles or rules of conflict of laws to
the extent such principles or rules would require or permit the application of
Laws of another jurisdiction, except for those provisions of this Agreement
necessary to effect the Merger pursuant to the Laws of the State of Colorado,
which provisions shall be governed by, and construed in accordance with, the
Laws of the State of

 

73



--------------------------------------------------------------------------------

Colorado, without giving effect to principles or rules of conflict of laws to
the extent such principles or rules would require or permit the application of
Laws of another jurisdiction; provided, however, that any action based upon,
arising out of or related to this Agreement or the transactions contemplated
hereby that involves any of the Financing Sources shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to the conflicts of law rules of such State that would result in the application
of the laws of any other State.

(b) THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT BY ANY OF THEM
AGAINST ANY OTHER PARTY AND ANY OF THE FINANCING SOURCES IN ANY MATTERS ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT.

13.7 Captions; Counterparts. The captions in this Agreement are for convenience
only and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
of an executed counterpart of a signature page to this Agreement by facsimile or
scanned pages shall be effective as delivery of a manually executed counterpart
to this Agreement.

13.8 Schedules and Exhibits. The Schedules (including the Company Disclosure
Schedules and the Parent Disclosure Schedules) and Exhibits referenced herein
are a part of this Agreement as if fully set forth herein. All references herein
to Schedules and Exhibits shall be deemed references to such parts of this
Agreement, unless the context shall otherwise require. Any disclosure made by a
party in the Schedules with reference to any section or schedule of this
Agreement shall be deemed to be a disclosure with respect to any other sections
or schedules to the extent it is reasonably apparent on its face that such
disclosure is relevant to such other section or schedule contained in this
Agreement. Certain information set forth in the Schedules is included solely for
informational purposes and may not be required to be disclosed pursuant to this
Agreement. The disclosure of any information shall not be deemed to constitute
an acknowledgment that such information is required to be disclosed in
connection with the representations and warranties made in this Agreement, nor
shall such information be deemed to establish a standard of materiality.

13.9 Entire Agreement. This Agreement (together with the Schedules and Exhibits
to this Agreement), the Escrow Agreement and that certain Mutual Confidentiality
Agreement, dated as of April 21, 2015, by and between Parent and the Company
(the “Confidentiality Agreement”), constitute the entire agreement among the
Parties relating to the transactions contemplated hereby and supersede any other
agreements, whether written or oral, that may have been made or entered into by
or among any of the Parties or any of their respective Subsidiaries relating to
the transactions contemplated hereby. No representations, warranties, covenants,
understandings, agreements, oral or otherwise, relating to the transactions
contemplated by this Agreement exist between the Parties except as expressly set
forth in this Agreement, the Escrow Agreement and the Confidentiality Agreement.

 

74



--------------------------------------------------------------------------------

13.10 Amendments.

(a) This Agreement may be amended or modified in whole or in part, only by a
duly authorized agreement in writing executed by each of the Parties in the same
manner as this Agreement and which makes reference to this Agreement.

(b) Notwithstanding the foregoing, in the event that any party seeks an
amendment, modification, consent or waiver to any of Section 13.4, Section 13.6,
Section 13.13(b), this Section 13.10(b) or the last sentence of Section 13.15
that is adverse to the Financing Sources, the prior written consent of the
Financing Sources shall be required before any such amendment, modification,
consent or waiver may become effective.

13.11 Publicity. Through and including the Closing Date, all press releases or
other public communications of any nature whatsoever relating to the
transactions contemplated by this Agreement, and the method of the release for
publication thereof, shall be subject to the prior mutual approval of Parent and
the Company, which approval shall not be unreasonably withheld, conditioned or
delayed by any Party, unless such Party determines, after consultation with
outside counsel, that it is required by applicable Law or by the listing rules
of a national securities exchange or trading market to issue or cause the
publication of any press release or other announcement with respect to this
Agreement or the transactions contemplated hereby, in which event such Party
shall endeavor, on a basis reasonable under the circumstances, to provide a
meaningful opportunity to the other Parties to review and comment upon such
press release or other announcement and shall give due consideration to all
reasonable additions, deletions or changes suggested thereto.

13.12 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. The Parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the Laws governing this Agreement, they shall
take any actions necessary to render the remaining provisions of this Agreement
valid and enforceable to the fullest extent permitted by Law and, to the extent
necessary, shall amend or otherwise modify this Agreement to replace any
provision contained herein that is held invalid or unenforceable with a valid
and enforceable provision giving effect to the intent of the Parties.

13.13 Jurisdiction.

(a) Subject to Section 13.6(b) and Section 13.13(b) below, any Action based
upon, arising out of or related to this Agreement or the transactions
contemplated hereby may be brought in the Delaware Court of Chancery (or, if the
Delaware Court of Chancery shall be unavailable, any other court of the State of
Delaware or, in the case of claims to which the federal courts have exclusive
subject matter jurisdiction, any federal court of the United States of America
sitting in the State of Delaware), and each of the Parties irrevocably submits
to the exclusive jurisdiction of each such court in any such Action, waives any
objection it may now or hereafter have to personal jurisdiction, venue or to
convenience of forum, agrees that all claims in respect of the Action shall be
heard and determined only in any such court, and agrees not to bring any Action
arising out of or relating to this Agreement or the transactions contemplated
hereby in any other court. Nothing herein contained shall be deemed to affect
the right of any party to serve process in any manner permitted by Law or to
commence legal proceedings or otherwise proceed against any other party in any
other jurisdiction, in each case, to enforce judgments obtained in any Action,
suit or proceeding brought pursuant to this Section 13.13(a).

 

75



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein to the contrary, the Parties acknowledge and
irrevocably agree (i) that any Action, whether in law or in equity, whether in
contract or in tort or otherwise, involving the Financing Sources arising out
of, or relating to, the transactions contemplated hereby or the Financing or
related thereto shall be subject to the exclusive jurisdiction of any New York
State court or Federal court of the United States of America sitting in the
Borough of Manhattan in New York City, and each Party hereto submits for itself
and its property with respect to any such Action to the exclusive jurisdiction
of such court, (ii) not to bring or permit any of their Affiliates to bring or
support anyone else in bringing any such Action in any other court and (iii) to
waive and hereby waive, to the fullest extent permitted by law, any objection
which any of them may now or hereafter have to the laying of venue of, and the
defense of an inconvenient forum to the maintenance of, any such Action in any
such court.

13.14 Enforcement. The Parties agree that irreparable damage for which monetary
damages, even if available, would not be an adequate remedy, would occur in the
event that the Parties do not perform their obligations under the provisions of
this Agreement (including failing to take such actions as are required of them
hereunder to consummate this Agreement) in accordance with its specified terms
or otherwise breach such provisions. The Parties acknowledge and agree that
(a) the Parties shall be entitled to an injunction, specific performance, or
other equitable relief, to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof, without proof of damages, prior to
the valid termination of this Agreement in accordance with Section 10.1, this
being in addition to any other remedy to which they are entitled under this
Agreement, (b) the availability of monetary damages shall not be construed to
diminish or otherwise impair in any respect any Party’s right to specific
enforcement and (c) the right of specific enforcement is an integral part of the
transactions contemplated by this Agreement and without that right, neither the
Company nor Parent would have entered into this Agreement. Each Party agrees
that it will not oppose the granting of specific performance and other equitable
relief on the basis that the other Parties have an adequate remedy at Law or
that an award of specific performance is not an appropriate remedy for any
reason at Law or equity. The Parties acknowledge and agree that any Party
seeking an injunction to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in accordance with this
Section 13.14 shall not be required to provide any bond or other security in
connection with any such injunction.

13.15 Non-Recourse. Without limiting the rights of the Parties under
Section 13.14, this Agreement may only be enforced against, and any claim or
cause of action based upon, arising out of, or related to this Agreement or the
transactions contemplated hereby may only be brought against, the entities that
are expressly named as Parties hereto and then only with respect to the specific
obligations set forth herein with respect to such Party; provided, however that
nothing herein shall limit the rights and remedies of the Parties and their
respective Affiliates under the Confidentiality Agreement. Without limiting the
rights of the Parties under Section 13.14 or the Parties’ respective rights and
remedies under the Confidentiality Agreement, except to the extent a named Party
hereto (and then only to the extent of the specific obligations undertaken by
such named Party in this Agreement), (i) no past, present or future director,
officer, employee, incorporator, member, manager, partner, equityholder,
Affiliate, agent,

 

76



--------------------------------------------------------------------------------

attorney, advisor or representative or Affiliate of any named Party and (ii) no
past, present or future director, officer, employee, incorporator, member,
manager, partner, equityholder, Affiliate, agent, attorney, advisor or
representative or Affiliate of any of the foregoing shall have any liability
(whether in contract, tort, equity or otherwise) for any one or more of the
representations, warranties, covenants, agreements or other obligations or
liabilities of any one or more of the Parties (whether for indemnification or
otherwise) of or for any claim based on, arising out of, or related to this
Agreement or the transactions contemplated hereby. The Company, on behalf of
itself and its Affiliates, agrees that the Financing Sources shall be subject to
no liability or claims by the Company or its Affiliates, whether at law, or
equity, in contract, in tort or otherwise, relating to or arising out of this
Agreement or in connection with the Financing or the performance of services by
the Financing Sources with respect to the foregoing. In no event shall the
Company be entitled to seek the remedy of specific performance of this Agreement
against the Financing Sources.

13.16 Acknowledgement and Waiver.

(a) It is acknowledged by each of the Parties that the Holder Representative has
retained Latham & Watkins, LLP (“L&W”) and the Company has retained L&W and
Sherman & Howard L.L.C. (“S&H”) to act as their respective counsel in connection
with the transactions contemplated hereby and that neither L&W nor S&H has acted
as counsel for any other Person in connection with the transactions contemplated
hereby for conflict of interest or any other purposes. Parent, Merger Sub and
the Company agree that any attorney-client privilege and the expectation of
client confidence attaching as a result of L&W’s representation of the Company
or the Holder Representative or S&H’s representation of the Company related to
the preparation for, and negotiation and consummation of, the transactions
contemplated by this Agreement, including all communications among L&W and the
Company, the Company Equityholders, the Holder Representatives and/or their
respective Affiliates or S&H and the Company and its Affiliates related to the
preparation for, and negotiation and consummation of, the transactions
contemplated by this Agreement, shall survive the Closing and shall remain in
effect. Furthermore, effective as of the Closing, (i) all communications (and
materials relating thereto) between the Company and its Subsidiaries and L&W or
S&H related to the preparation for, and negotiation and consummation of, the
transactions contemplated by this Agreement are hereby assigned and transferred
to the Holder Representative, (ii) the Company and its Subsidiaries hereby
release all of their respective rights and interests to and in such
communications and related materials and (iii) the Company and its Subsidiaries
hereby release any right to assert or waive any privilege related to the
communications referenced in this Section 13.16, the Company and its
Subsidiaries acknowledge and agree that all such rights shall reside with the
Holder Representative.

(b) Parent, Merger Sub and the Company agree that, notwithstanding any current
or prior representation of the Company by L&W, L&W shall be allowed to represent
any Company Equityholder, the Holder Representative or any of their respective
Affiliates in any matters and disputes adverse to Parent, Merger Sub or the
Company that either is existing on the date hereof or arises in the future and
relates to this Agreement and the transactions contemplated hereby; and Parent,
Merger Sub and the Company hereby waive any conflicts or claim of privilege that
may arise in connection with such representation. Further, Parent, Merger Sub
and the Company agree that, in the event that a dispute arises after Closing
between Parent, Merger Sub or the

 

77



--------------------------------------------------------------------------------

Company and any Company Equityholder, the Holder Representative or any of their
respective Affiliates, L&W may represent such Company Equityholder, the Holder
Representative or Affiliate in such dispute even though the interests of such
Company Equityholder, the Holder Representative or Affiliate may be directly
adverse to Parent or the Company and even though L&W may have represented the
Company in a matter substantially related to such dispute.

(c) Parent and Merger Sub acknowledge that any advice given to or communication
with any Company Equityholder, the Holder Representative or any of their
respective Affiliates (other than the Company) shall not be subject to any joint
privilege and shall be owned solely by such Company Equityholder, the Holder
Representative and any Affiliate of each such party. Parent, Merger Sub and the
Company each hereby acknowledge that each of them have had the opportunity to
discuss and obtain adequate information concerning the significance and material
risks of, and reasonable available alternatives to, the waivers, permissions and
other provisions of this Agreement, including the opportunity to consult with
counsel other than L&W.

[Signature Page Follows]

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have hereunto caused this Agreement to be duly
executed as of the date hereof.

 

PATTERSON COMPANIES, INC. By:

/s/ Scott P. Anderson

Name:

Scott P. Anderson

Title:

Chairman and Chief Executive Officer

RAMS MERGER SUB, INC. By:

/s/ Les B. Korsh

Name:

Les B. Korsh

Title:

President and Chief Executive Officer

ANIMAL HEALTH INTERNATIONAL, INC. By:

/s/ John Adent

Name:

John Adent

Title:

President and Chief Executive Officer

LEONARD GREEN & PARTNERS, L.P.,

solely in its capacity as Holder Representative

By:

/s/ Alyse Wagner

Name:

Alyse Wagner

Title:

Principal